Exhibit 10.70

 

Old FHLMC Loan No. 002652625

New FHLMC Loan No. 504140965
Cedar Rim Apartments

AMENDED AND RESTATED

MULTIFAMILY DEED OF TRUST,

ASSIGNMENT OF RENTS AND

SECURITY AGREEMENT

(WASHINGTON – REVISION DATE 05-11-2004)

(RECAST TRANSACTION)

THIS AMENDED AND RESTATED MULTIFAMILY DEED OF TRUST, ASSIGNMENT OF RENTS AND
SECURITY AGREEMENT (RECAST TRANSACTION) (the "Instrument") is made to be
effective as of this 31st day of March, 2009, between CEDAR RIM APARTMENTS, LLC,
a limited liability company organized and existing under the laws of Delaware,
as grantor ("Borrower") and FEDERAL HOME LOAN MORTGAGE CORPORATION, as
beneficiary ("Lender").

RECITALS

A.        Consolidated Capital Institutional Properties/3, a California limited
partnership, predecessor in interest to Consolidated Capital Institutional
Properties/3, LP, a Delaware limited partnership(“Original Borrower”) is the
maker of a Multifamily Note (the “Note”), dated as of July 20, 2001 in the
original amount of Five Million and 00/100 Dollars ($5,000,000.00) evidencing a
loan (the “Loan”) to Original Borrower in such amount from GMAC Commercial
Mortgage Corporation, a California corporation (the “Original Lender”).

B.         The Note is secured by that certain Multifamily Deed of Trust,
Assignment of Rents and Security Agreement dated as of July 20, 2001, from
Original Borrower, as grantor, to Original Lender, a beneficiary, recorded in
the Deed Records of King County, Washington (the “Land Records”) as Instrument
No. 20010725000128 (the “Instrument”).  The Instrument encumbers, among other
things, Original Borrower’s interest in the land described in Exhibit A to the
Instrument and to the Amended and Restated Instrument.

C.        Pursuant to a Limited Guaranty dated as of July 20, 2001, AIMCO
Properties, L.P., a Delaware limited partnership, guaranteed some or all of
Original Borrower’s obligations under the terms of the Note and the Instrument.

D.        Original Lender (i) endorsed the Note to Lender and (ii) assigned the
Instrument to Lender by Assignment of Security Instrument dated as of July 20,
2001 and recorded in the Land Records as Instrument No. 20010725000129.

            E.         Pursuant to an Assumption Agreement of even date herewith
Borrower assumed all of Original Borrower’s rights, obligations and liabilities
created or arising under the Note and Instrument.

F.         Borrower has confirmed to Lender that Borrower has no defenses or
offsets of any kind against any of the indebtedness due under the Note.

G.        By Amended and Restated Multifamily Note dated effective as of the
date of this Amended and Restated Instrument, Borrower and Lender have amended
and restated the Note so as to, among other things, (i) reflect an aggregate
current unpaid balance of Three Million Eight Hundred Eighty Thousand Nine
Hundred Twenty Two and 00/100 Dollars ($3,880,922.00), and (ii) amend the terms
of payment.  Borrower and Lender now also desire to amend and restate the
Instrument as provided below.

NOW, THEREFORE, in consideration of these premises, and other good and valuable
consideration, the receipt and sufficiency of which are acknowledged, the
parties agree that the Instrument is amended and restated in its entirety in the
form attached hereto and made a part hereof.


 

FHLMC Loan No. 504140965
Cedar Rim Apartments

MULTIFAMILY DEED OF TRUST,

ASSIGNMENT OF RENTS AND

SECURITY AGREEMENT

(WASHINGTON – REVISION DATE 05-11-2004)

THIS MULTIFAMILY DEED OF TRUST, ASSIGNMENT OF RENTS AND SECURITY AGREEMENT (the
"Instrument") is made to be effective as of this 31st day of March, 2009, by
CEDAR RIM APARTMENTS, LLC, a limited liability company organized and existing
under the laws of Delaware, whose address is c/o AIMCO, Stanford Place 3, 4582
South Ulster Street Parkway, Suite 1100, Denver, Colorado 80237, as grantor
("Borrower"), to STEWART TITLE GUARANTY COMPANY, as trustee ("Trustee"), for the
benefit of FEDERAL HOME LOAN MORTGAGE CORPORATION, whose address is 8200 Jones
Branch Drive, McLean, Virginia 22102, as beneficiary ("Lender").  Borrower's
organizational identification number, if applicable, is 4656813.

Borrower, in consideration of the Indebtedness and the trust created by this
Instrument, irrevocably grants, conveys and assigns to Trustee, in trust, with
power of sale, the Mortgaged Property, including the Land located in the County
of King, State of Washington and described in Exhibit A attached to this
Instrument.

TO SECURE TO LENDER the repayment of the Indebtedness evidenced by Borrower’s
Multifamily Note payable to Lender, dated as of the date of this Instrument, and
maturing on August 1, 2021 (the “Maturity Date”), in the principal amount of
$3,880,922.00, and all renewals, extensions and modifications of the
Indebtedness, and the performance of the covenants and agreements of Borrower
contained in the Loan Documents.

Borrower represents and warrants that Borrower is lawfully seized of the
Mortgaged Property and has the right, power and authority to grant, convey and
assign the Mortgaged Property, and that the Mortgaged Property is unencumbered,
except as shown on the schedule of exceptions to coverage in the title policy
issued to and accepted by Lender contemporaneously with the execution and
recordation of this Instrument and insuring Lender's interest in the Mortgaged
Property (the "Schedule of Title Exceptions").  Borrower covenants that Borrower
will warrant and defend generally the title to the Mortgaged Property against
all claims and demands, subject to any easements and restrictions listed in the
Schedule of Title Exceptions.

UNIFORM COVENANTS

REVISION DATE 02-15-2008

Covenants.  In consideration of the mutual promises set forth in this
Instrument, Borrower and Lender covenant and agree as follows:

 


1.                  DEFINITIONS.  THE FOLLOWING TERMS, WHEN USED IN THIS
INSTRUMENT (INCLUDING WHEN USED IN THE ABOVE RECITALS), SHALL HAVE THE FOLLOWING
MEANINGS:


(A)                "ATTORNEYS' FEES AND COSTS" MEANS (I) FEES AND OUT‑OF‑POCKET
COSTS OF LENDER'S AND LOAN SERVICER'S ATTORNEYS, AS APPLICABLE, INCLUDING COSTS
OF LENDER'S AND LOAN SERVICER'S IN-HOUSE COUNSEL, SUPPORT STAFF COSTS, COSTS OF
PREPARING FOR LITIGATION, COMPUTERIZED RESEARCH, TELEPHONE AND FACSIMILE
TRANSMISSION EXPENSES, MILEAGE, DEPOSITION COSTS, POSTAGE, DUPLICATING, PROCESS
SERVICE, VIDEOTAPING AND SIMILAR COSTS AND EXPENSES; (II) COSTS AND FEES OF
EXPERT WITNESSES, INCLUDING APPRAISERS; AND (III) INVESTIGATORY FEES. 


(B)               "BORROWER" MEANS ALL PERSONS OR ENTITIES IDENTIFIED AS
"BORROWER" IN THE FIRST PARAGRAPH OF THIS INSTRUMENT, TOGETHER WITH THEIR
SUCCESSORS AND ASSIGNS.


(C)                "BUSINESS DAY" MEANS ANY DAY OTHER THAN A SATURDAY, A SUNDAY
OR ANY OTHER DAY ON WHICH LENDER OR THE NATIONAL BANKING ASSOCIATIONS ARE NOT
OPEN FOR BUSINESS.


(D)               "COLLATERAL AGREEMENT" MEANS ANY SEPARATE AGREEMENT BETWEEN
BORROWER AND LENDER FOR THE PURPOSE OF ESTABLISHING REPLACEMENT RESERVES FOR THE
MORTGAGED PROPERTY, ESTABLISHING A FUND TO ASSURE THE COMPLETION OF REPAIRS OR
IMPROVEMENTS SPECIFIED IN THAT AGREEMENT, OR ASSURING REDUCTION OF THE
OUTSTANDING PRINCIPAL BALANCE OF THE INDEBTEDNESS IF THE OCCUPANCY OF OR INCOME
FROM THE MORTGAGED PROPERTY DOES NOT INCREASE TO A LEVEL SPECIFIED IN THAT
AGREEMENT, OR ANY OTHER AGREEMENT OR AGREEMENTS BETWEEN BORROWER AND LENDER
WHICH PROVIDE FOR THE ESTABLISHMENT OF ANY OTHER FUND, RESERVE OR ACCOUNT.


(E)                "CONTROLLING ENTITY" MEANS AN ENTITY WHICH OWNS, DIRECTLY OR
INDIRECTLY THROUGH ONE OR MORE INTERMEDIARIES, (I) A GENERAL PARTNERSHIP
INTEREST OR A CONTROLLING INTEREST OF THE LIMITED PARTNERSHIP INTERESTS IN
BORROWER (IF BORROWER IS A PARTNERSHIP OR JOINT VENTURE), (II) A MANAGER'S
INTEREST IN BORROWER OR A CONTROLLING INTEREST OF THE OWNERSHIP OR MEMBERSHIP
INTERESTS IN BORROWER (IF BORROWER IS A LIMITED LIABILITY COMPANY), (III) A
CONTROLLING INTEREST OF ANY CLASS OF VOTING STOCK OF BORROWER (IF BORROWER IS A
CORPORATION), (IV) A TRUSTEE'S INTEREST OR A CONTROLLING INTEREST OF THE
BENEFICIAL INTERESTS IN BORROWER (IF BORROWER IS A TRUST), OR (V) A MANAGING
PARTNER'S INTEREST OR A CONTROLLING INTEREST OF THE PARTNERSHIP INTERESTS IN
BORROWER (IF BORROWER IS A LIMITED LIABILITY PARTNERSHIP).


(F)                 "CONTROLLING INTEREST" MEANS (I) 51 PERCENT OR MORE OF THE
OWNERSHIP INTERESTS IN AN ENTITY, OR (II) A PERCENTAGE OWNERSHIP INTEREST IN AN
ENTITY OF LESS THAN 51 PERCENT, IF THE OWNER(S) OF THAT INTEREST ACTUALLY
DIRECT(S) THE BUSINESS AND AFFAIRS OF THE ENTITY WITHOUT THE REQUIREMENT OF
CONSENT OF ANY OTHER PARTY.  THE CONTROLLING INTEREST SHALL BE DEEMED TO BE
51 PERCENT UNLESS OTHERWISE STATED IN EXHIBIT B.


(G)                "ENVIRONMENTAL PERMIT" MEANS ANY PERMIT, LICENSE, OR OTHER
AUTHORIZATION ISSUED UNDER ANY HAZARDOUS MATERIALS LAW WITH RESPECT TO ANY
ACTIVITIES OR BUSINESSES CONDUCTED ON OR IN RELATION TO THE MORTGAGED PROPERTY.


(H)                "EVENT OF DEFAULT" MEANS THE OCCURRENCE OF ANY EVENT LISTED
IN SECTION 22.


(I)                  "FIXTURES" MEANS ALL PROPERTY OWNED BY BORROWER WHICH IS SO
ATTACHED TO THE LAND OR THE IMPROVEMENTS AS TO CONSTITUTE A FIXTURE UNDER
APPLICABLE LAW, INCLUDING: MACHINERY, EQUIPMENT, ENGINES, BOILERS, INCINERATORS,
INSTALLED BUILDING MATERIALS; SYSTEMS AND EQUIPMENT FOR THE PURPOSE OF SUPPLYING
OR DISTRIBUTING HEATING, COOLING, ELECTRICITY, GAS, WATER, AIR, OR LIGHT;
ANTENNAS, CABLE, WIRING AND CONDUITS USED IN CONNECTION WITH RADIO, TELEVISION,
SECURITY, FIRE PREVENTION, OR FIRE DETECTION OR OTHERWISE USED TO CARRY
ELECTRONIC SIGNALS; TELEPHONE SYSTEMS AND EQUIPMENT; ELEVATORS AND RELATED
MACHINERY AND EQUIPMENT; FIRE DETECTION, PREVENTION AND EXTINGUISHING SYSTEMS
AND APPARATUS; SECURITY AND ACCESS CONTROL SYSTEMS AND APPARATUS; PLUMBING
SYSTEMS; WATER HEATERS, RANGES, STOVES, MICROWAVE OVENS, REFRIGERATORS,
DISHWASHERS, GARBAGE DISPOSERS, WASHERS, DRYERS AND OTHER APPLIANCES; LIGHT
FIXTURES, AWNINGS, STORM WINDOWS AND STORM DOORS; PICTURES, SCREENS, BLINDS,
SHADES, CURTAINS AND CURTAIN RODS; MIRRORS; CABINETS, PANELING, RUGS AND FLOOR
AND WALL COVERINGS; FENCES, TREES AND PLANTS; SWIMMING POOLS; AND EXERCISE
EQUIPMENT.


(J)                 "GOVERNMENTAL AUTHORITY" MEANS ANY BOARD, COMMISSION,
DEPARTMENT OR BODY OF ANY MUNICIPAL, COUNTY, STATE OR FEDERAL GOVERNMENTAL UNIT,
OR ANY SUBDIVISION OF ANY OF THEM, THAT HAS OR ACQUIRES JURISDICTION OVER THE
MORTGAGED PROPERTY OR THE USE, OPERATION OR IMPROVEMENT OF THE MORTGAGED
PROPERTY OR OVER THE BORROWER.


(K)               "HAZARD INSURANCE" IS DEFINED IN SECTION 19.


(L)                  "HAZARDOUS MATERIALS" MEANS PETROLEUM AND PETROLEUM
PRODUCTS AND COMPOUNDS CONTAINING THEM, INCLUDING GASOLINE, DIESEL FUEL AND OIL;
EXPLOSIVES; FLAMMABLE MATERIALS; RADIOACTIVE MATERIALS; POLYCHLORINATED
BIPHENYLS ("PCBS") AND COMPOUNDS CONTAINING THEM; LEAD AND LEAD-BASED PAINT;
ASBESTOS OR ASBESTOS‑CONTAINING MATERIALS IN ANY FORM THAT IS OR COULD BECOME
FRIABLE; UNDERGROUND OR ABOVE-GROUND STORAGE TANKS, WHETHER EMPTY OR CONTAINING
ANY SUBSTANCE; ANY SUBSTANCE THE PRESENCE OF WHICH ON THE MORTGAGED PROPERTY IS
PROHIBITED BY ANY FEDERAL, STATE OR LOCAL AUTHORITY; ANY SUBSTANCE THAT REQUIRES
SPECIAL HANDLING AND ANY OTHER MATERIAL OR SUBSTANCE NOW OR IN THE FUTURE THAT
(I)  IS DEFINED AS A "HAZARDOUS SUBSTANCE," "HAZARDOUS MATERIAL," "HAZARDOUS
WASTE," "TOXIC SUBSTANCE," "TOXIC POLLUTANT," "CONTAMINANT," OR "POLLUTANT" BY
OR WITHIN THE MEANING OF ANY HAZARDOUS MATERIALS LAW, OR (II) IS REGULATED IN
ANY WAY BY OR WITHIN THE MEANING OF ANY HAZARDOUS MATERIALS LAW.


(M)              "HAZARDOUS MATERIALS LAWS" MEANS ALL FEDERAL, STATE, AND LOCAL
LAWS, ORDINANCES AND REGULATIONS AND STANDARDS, RULES, POLICIES AND OTHER
GOVERNMENTAL REQUIREMENTS, ADMINISTRATIVE RULINGS AND COURT JUDGMENTS AND
DECREES IN EFFECT NOW OR IN THE FUTURE AND INCLUDING ALL AMENDMENTS, THAT RELATE
TO HAZARDOUS MATERIALS OR THE PROTECTION OF HUMAN HEALTH OR THE ENVIRONMENT AND
APPLY TO BORROWER OR TO THE MORTGAGED PROPERTY. HAZARDOUS MATERIALS LAWS
INCLUDE, BUT ARE NOT LIMITED TO, THE COMPREHENSIVE ENVIRONMENTAL RESPONSE,
COMPENSATION AND LIABILITY ACT, 42 U.S.C. SECTION 9601, ET SEQ., THE RESOURCE
CONSERVATION AND RECOVERY ACT OF 1976, 42 U.S.C. SECTION 6901, ET SEQ., THE
TOXIC SUBSTANCE CONTROL ACT, 15 U.S.C. SECTION 2601, ET SEQ., THE CLEAN WATER
ACT, 33 U.S.C. SECTION 1251, ET SEQ., AND THE HAZARDOUS MATERIALS TRANSPORTATION
ACT, 49 U.S.C. SECTION 5101 ET SEQ., AND THEIR STATE ANALOGS.


(N)                "IMPOSITIONS" AND "IMPOSITION DEPOSITS" ARE DEFINED IN
SECTION 7(A).


(O)               "IMPROVEMENTS" MEANS THE BUILDINGS, STRUCTURES, IMPROVEMENTS,
AND ALTERATIONS NOW CONSTRUCTED OR AT ANY TIME IN THE FUTURE CONSTRUCTED OR
PLACED UPON THE LAND, INCLUDING ANY FUTURE REPLACEMENTS AND ADDITIONS.


(P)               "INDEBTEDNESS" MEANS THE PRINCIPAL OF, INTEREST AT THE FIXED
OR VARIABLE RATE SET FORTH IN THE NOTE ON, AND ALL OTHER AMOUNTS DUE AT ANY TIME
UNDER, THE NOTE, THIS INSTRUMENT OR ANY OTHER LOAN DOCUMENT, INCLUDING
PREPAYMENT PREMIUMS, LATE CHARGES, DEFAULT INTEREST, AND ADVANCES AS PROVIDED IN
SECTION 12 TO PROTECT THE SECURITY OF THIS INSTRUMENT.


(Q)               "INITIAL OWNERS" MEANS, WITH RESPECT TO BORROWER OR ANY OTHER
ENTITY, THE PERSONS OR ENTITIES THAT (I) ON THE DATE OF THE NOTE, OR (II) ON THE
DATE OF A TRANSFER TO WHICH LENDER HAS CONSENTED, OWN IN THE AGGREGATE
100 PERCENT OF THE OWNERSHIP INTERESTS IN BORROWER OR THAT ENTITY. 


(R)                 "LAND" MEANS THE LAND DESCRIBED IN EXHIBIT A.


(S)                "LEASES" MEANS ALL PRESENT AND FUTURE LEASES, SUBLEASES,
LICENSES, CONCESSIONS OR GRANTS OR OTHER POSSESSORY INTERESTS NOW OR HEREAFTER
IN FORCE, WHETHER ORAL OR WRITTEN, COVERING OR AFFECTING THE MORTGAGED PROPERTY,
OR ANY PORTION OF THE MORTGAGED PROPERTY (INCLUDING PROPRIETARY LEASES OR
OCCUPANCY AGREEMENTS IF BORROWER IS A COOPERATIVE HOUSING CORPORATION), AND ALL
MODIFICATIONS, EXTENSIONS OR RENEWALS.


(T)                 "LENDER" MEANS THE ENTITY IDENTIFIED AS "LENDER" IN THE
FIRST PARAGRAPH OF THIS INSTRUMENT, OR ANY SUBSEQUENT HOLDER OF THE NOTE.


(U)                "LOAN DOCUMENTS" MEANS THE NOTE, THIS INSTRUMENT, ALL
GUARANTIES, ALL INDEMNITY AGREEMENTS, ALL COLLATERAL AGREEMENTS, O&M PROGRAMS,
THE MMP AND ANY OTHER DOCUMENTS NOW OR IN THE FUTURE EXECUTED BY BORROWER, ANY
GUARANTOR OR ANY OTHER PERSON IN CONNECTION WITH THE LOAN EVIDENCED BY THE NOTE,
AS SUCH DOCUMENTS MAY BE AMENDED FROM TIME TO TIME.


(V)                "LOAN SERVICER" MEANS THE ENTITY THAT FROM TIME TO TIME IS
DESIGNATED BY LENDER TO COLLECT PAYMENTS AND DEPOSITS AND RECEIVE NOTICES UNDER
THE NOTE, THIS INSTRUMENT AND ANY OTHER LOAN DOCUMENT, AND OTHERWISE TO SERVICE
THE LOAN EVIDENCED BY THE NOTE FOR THE BENEFIT OF LENDER.  UNLESS BORROWER
RECEIVES NOTICE TO THE CONTRARY, THE LOAN SERVICER IS THE ENTITY IDENTIFIED AS
"LENDER" IN THE FIRST PARAGRAPH OF THIS INSTRUMENT.


(W)              "MMP" MEANS A MOISTURE MANAGEMENT PLAN TO CONTROL WATER
INTRUSION AND PREVENT THE DEVELOPMENT OF MOLD OR MOISTURE AT THE MORTGAGED
PROPERTY THROUGHOUT THE TERM OF THIS INSTRUMENT.  AT A MINIMUM, THE MMP MUST
CONTAIN A PROVISION FOR (I) STAFF TRAINING, (II) INFORMATION TO BE PROVIDED TO
TENANTS, (III) DOCUMENTATION OF THE PLAN, (IV) THE APPROPRIATE PROTOCOL FOR
INCIDENT RESPONSE AND REMEDIATION AND (V) ROUTINE, SCHEDULED INSPECTIONS OF
COMMON SPACE AND UNIT INTERIORS.


(X)                "MOLD" MEANS MOLD, FUNGUS, MICROBIAL CONTAMINATION OR
PATHOGENIC ORGANISMS.


(Y)                "MORTGAGED PROPERTY" MEANS ALL OF BORROWER'S PRESENT AND
FUTURE RIGHT, TITLE AND INTEREST IN AND TO ALL OF THE FOLLOWING:

(I)                  THE LAND;

(II)                THE IMPROVEMENTS;

(III)               THE FIXTURES;

(IV)              THE PERSONALTY;

(V)                ALL CURRENT AND FUTURE RIGHTS, INCLUDING AIR RIGHTS,
DEVELOPMENT RIGHTS, ZONING RIGHTS AND OTHER SIMILAR RIGHTS OR INTERESTS,
EASEMENTS, TENEMENTS, RIGHTS‑OF‑WAY, STRIPS AND GORES OF LAND, STREETS, ALLEYS,
ROADS, SEWER RIGHTS, WATERS, WATERCOURSES, AND APPURTENANCES RELATED TO OR
BENEFITING THE LAND OR THE IMPROVEMENTS, OR BOTH, AND ALL RIGHTS-OF-WAY,
STREETS, ALLEYS AND ROADS WHICH MAY HAVE BEEN OR MAY IN THE FUTURE BE VACATED;

(VI)              ALL PROCEEDS PAID OR TO BE PAID BY ANY INSURER OF THE LAND,
THE IMPROVEMENTS, THE FIXTURES, THE PERSONALTY OR ANY OTHER PART OF THE
MORTGAGED PROPERTY, WHETHER OR NOT BORROWER OBTAINED THE INSURANCE PURSUANT TO
LENDER'S REQUIREMENT;

(VII)             ALL AWARDS, PAYMENTS AND OTHER COMPENSATION MADE OR TO BE MADE
BY ANY MUNICIPAL, STATE OR FEDERAL AUTHORITY WITH RESPECT TO THE LAND, THE
IMPROVEMENTS, THE FIXTURES, THE PERSONALTY OR ANY OTHER PART OF THE MORTGAGED
PROPERTY, INCLUDING ANY AWARDS OR SETTLEMENTS RESULTING FROM CONDEMNATION
PROCEEDINGS OR THE TOTAL OR PARTIAL TAKING OF THE LAND, THE IMPROVEMENTS, THE
FIXTURES, THE PERSONALTY OR ANY OTHER PART OF THE MORTGAGED PROPERTY UNDER THE
POWER OF EMINENT DOMAIN OR OTHERWISE AND INCLUDING ANY CONVEYANCE IN LIEU
THEREOF;

(VIII)           ALL CONTRACTS, OPTIONS AND OTHER AGREEMENTS FOR THE SALE OF THE
LAND, THE IMPROVEMENTS, THE FIXTURES, THE PERSONALTY OR ANY OTHER PART OF THE
MORTGAGED PROPERTY ENTERED INTO BY BORROWER NOW OR IN THE FUTURE, INCLUDING CASH
OR SECURITIES DEPOSITED TO SECURE PERFORMANCE BY PARTIES OF THEIR OBLIGATIONS;

(IX)              ALL PROCEEDS FROM THE CONVERSION, VOLUNTARY OR INVOLUNTARY, OF
ANY OF THE ABOVE INTO CASH OR LIQUIDATED CLAIMS, AND THE RIGHT TO COLLECT SUCH
PROCEEDS;

(X)                ALL RENTS AND LEASES;

(XI)              ALL EARNINGS, ROYALTIES, ACCOUNTS RECEIVABLE, ISSUES AND
PROFITS FROM THE LAND, THE IMPROVEMENTS OR ANY OTHER PART OF THE MORTGAGED
PROPERTY, AND ALL UNDISBURSED PROCEEDS OF THE LOAN SECURED BY THIS INSTRUMENT;

(XII)             ALL IMPOSITION DEPOSITS;

(XIII)           ALL REFUNDS OR REBATES OF IMPOSITIONS BY ANY MUNICIPAL, STATE
OR FEDERAL AUTHORITY OR INSURANCE COMPANY (OTHER THAN REFUNDS APPLICABLE TO
PERIODS BEFORE THE REAL PROPERTY TAX YEAR IN WHICH THIS INSTRUMENT IS DATED);

(XIV)           ALL TENANT SECURITY DEPOSITS WHICH HAVE NOT BEEN FORFEITED BY
ANY TENANT UNDER ANY LEASE AND ANY BOND OR OTHER SECURITY IN LIEU OF SUCH
DEPOSITS; AND

(XV)            ALL NAMES UNDER OR BY WHICH ANY OF THE ABOVE MORTGAGED PROPERTY
MAY BE OPERATED OR KNOWN, AND ALL TRADEMARKS, TRADE NAMES, AND GOODWILL RELATING
TO ANY OF THE MORTGAGED PROPERTY.


(Z)                "NOTE" MEANS THE MULTIFAMILY NOTE DESCRIBED ON PAGE 1 OF THIS
INSTRUMENT, INCLUDING ALL SCHEDULES, RIDERS, ALLONGES AND ADDENDA, AS SUCH
MULTIFAMILY NOTE MAY BE AMENDED FROM TIME TO TIME.


(AA)            "O&M PROGRAM" IS DEFINED IN SECTION 18(D).


(BB)           "PERSONALTY" MEANS ALL:

(I)                  ACCOUNTS (INCLUDING DEPOSIT ACCOUNTS) OF BORROWER RELATED
TO THE MORTGAGED PROPERTY;

(II)                EQUIPMENT AND INVENTORY OWNED BY BORROWER, WHICH ARE USED
NOW OR IN THE FUTURE IN CONNECTION WITH THE OWNERSHIP, MANAGEMENT OR OPERATION
OF THE LAND OR IMPROVEMENTS OR ARE LOCATED ON THE LAND OR IMPROVEMENTS,
INCLUDING FURNITURE, FURNISHINGS, MACHINERY, BUILDING MATERIALS, GOODS,
SUPPLIES, TOOLS, BOOKS, RECORDS (WHETHER IN WRITTEN OR ELECTRONIC FORM), AND
COMPUTER EQUIPMENT (HARDWARE AND SOFTWARE);

(III)               OTHER TANGIBLE PERSONAL PROPERTY OWNED BY BORROWER WHICH IS
USED NOW OR IN THE FUTURE IN CONNECTION WITH THE OWNERSHIP, MANAGEMENT OR
OPERATION OF THE LAND OR IMPROVEMENTS OR IS LOCATED ON THE LAND OR IN THE
IMPROVEMENTS, INCLUDING RANGES, STOVES, MICROWAVE OVENS, REFRIGERATORS,
DISHWASHERS, GARBAGE DISPOSERS, WASHERS, DRYERS AND OTHER APPLIANCES (OTHER THAN
FIXTURES);

(IV)              ANY OPERATING AGREEMENTS RELATING TO THE LAND OR THE
IMPROVEMENTS;

(V)                ANY SURVEYS, PLANS AND SPECIFICATIONS AND CONTRACTS FOR
ARCHITECTURAL, ENGINEERING AND CONSTRUCTION SERVICES RELATING TO THE LAND OR THE
IMPROVEMENTS;

(VI)              ALL OTHER INTANGIBLE PROPERTY, GENERAL INTANGIBLES AND RIGHTS
RELATING TO THE OPERATION OF, OR USED IN CONNECTION WITH, THE LAND OR THE
IMPROVEMENTS, INCLUDING ALL GOVERNMENTAL PERMITS RELATING TO ANY ACTIVITIES ON
THE LAND AND INCLUDING SUBSIDY OR SIMILAR PAYMENTS RECEIVED FROM ANY SOURCES,
INCLUDING A GOVERNMENTAL AUTHORITY; AND

(VII)             ANY RIGHTS OF BORROWER IN OR UNDER LETTERS OF CREDIT.


(CC)            "PROPERTY JURISDICTION" IS DEFINED IN SECTION 30(A).


(DD)           "RENTS" MEANS ALL RENTS (WHETHER FROM RESIDENTIAL OR
NON-RESIDENTIAL SPACE), REVENUES AND OTHER INCOME OF THE LAND OR THE
IMPROVEMENTS, PARKING FEES, LAUNDRY AND VENDING MACHINE INCOME AND FEES AND
CHARGES FOR FOOD, HEALTH CARE AND OTHER SERVICES PROVIDED AT THE MORTGAGED
PROPERTY, WHETHER NOW DUE, PAST DUE, OR TO BECOME DUE, AND DEPOSITS FORFEITED BY
TENANTS, AND, IF BORROWER IS A COOPERATIVE HOUSING CORPORATION OR ASSOCIATION,
MAINTENANCE FEES, CHARGES OR ASSESSMENTS PAYABLE BY SHAREHOLDERS OR RESIDENTS
UNDER PROPRIETARY LEASES OR OCCUPANCY AGREEMENTS, WHETHER NOW DUE, PAST DUE, OR
TO BECOME DUE.


(EE)            "TAXES" MEANS ALL TAXES, ASSESSMENTS, VAULT RENTALS AND OTHER
CHARGES, IF ANY, WHETHER GENERAL, SPECIAL OR OTHERWISE, INCLUDING ALL
ASSESSMENTS FOR SCHOOLS, PUBLIC BETTERMENTS AND GENERAL OR LOCAL IMPROVEMENTS,
WHICH ARE LEVIED, ASSESSED OR IMPOSED BY ANY PUBLIC AUTHORITY OR QUASI-PUBLIC
AUTHORITY, AND WHICH, IF NOT PAID, WILL BECOME A LIEN ON THE LAND OR THE
IMPROVEMENTS.


(FF)               "TRANSFER" IS DEFINED IN SECTION 21.


2.                  UNIFORM COMMERCIAL CODE SECURITY AGREEMENT.


(A)                THIS INSTRUMENT IS ALSO A SECURITY AGREEMENT UNDER THE
UNIFORM COMMERCIAL CODE FOR ANY OF THE MORTGAGED PROPERTY WHICH, UNDER
APPLICABLE LAW, MAY BE SUBJECTED TO A SECURITY INTEREST UNDER THE UNIFORM
COMMERCIAL CODE, WHETHER SUCH MORTGAGED PROPERTY IS OWNED NOW OR ACQUIRED IN THE
FUTURE, AND ALL PRODUCTS AND CASH AND NON-CASH PROCEEDS THEREOF (COLLECTIVELY,
"UCC COLLATERAL"), AND BORROWER HEREBY GRANTS TO LENDER A SECURITY INTEREST IN
THE UCC COLLATERAL.  BORROWER HEREBY AUTHORIZES LENDER TO PREPARE AND FILE
FINANCING STATEMENTS, CONTINUATION STATEMENTS AND FINANCING STATEMENT AMENDMENTS
IN SUCH FORM AS LENDER MAY REQUIRE TO PERFECT OR CONTINUE THE PERFECTION OF THIS
SECURITY INTEREST AND BORROWER AGREES, IF LENDER SO REQUESTS, TO EXECUTE AND
DELIVER TO LENDER SUCH FINANCING STATEMENTS, CONTINUATION STATEMENTS AND
AMENDMENTS.  BORROWER SHALL PAY ALL FILING COSTS AND ALL COSTS AND EXPENSES OF
ANY RECORD SEARCHES FOR FINANCING STATEMENTS AND/OR AMENDMENTS THAT LENDER MAY
REQUIRE.  WITHOUT THE PRIOR WRITTEN CONSENT OF LENDER, BORROWER SHALL NOT CREATE
OR PERMIT TO EXIST ANY OTHER LIEN OR SECURITY INTEREST IN ANY OF THE UCC
COLLATERAL.


(B)               UNLESS BORROWER GIVES NOTICE TO LENDER WITHIN 30 DAYS AFTER
THE OCCURRENCE OF ANY OF THE FOLLOWING, AND EXECUTES AND DELIVERS TO LENDER
MODIFICATIONS OR SUPPLEMENTS OF THIS INSTRUMENT (AND ANY FINANCING STATEMENT
WHICH MAY BE FILED IN CONNECTION WITH THIS INSTRUMENT) AS LENDER MAY REQUIRE,
BORROWER SHALL NOT (I) CHANGE ITS NAME, IDENTITY, STRUCTURE OR JURISDICTION OF
ORGANIZATION; (II) CHANGE THE LOCATION OF ITS PLACE OF BUSINESS (OR CHIEF
EXECUTIVE OFFICE IF MORE THAN ONE PLACE OF BUSINESS); OR (III) ADD TO OR CHANGE
ANY LOCATION AT WHICH ANY OF THE MORTGAGED PROPERTY IS STORED, HELD OR LOCATED.


(C)                IF AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, LENDER
SHALL HAVE THE REMEDIES OF A SECURED PARTY UNDER THE UNIFORM COMMERCIAL CODE, IN
ADDITION TO ALL REMEDIES PROVIDED BY THIS INSTRUMENT OR EXISTING UNDER
APPLICABLE LAW.  IN EXERCISING ANY REMEDIES, LENDER MAY EXERCISE ITS REMEDIES
AGAINST THE UCC COLLATERAL SEPARATELY OR TOGETHER, AND IN ANY ORDER, WITHOUT IN
ANY WAY AFFECTING THE AVAILABILITY OF LENDER'S OTHER REMEDIES.


(D)               THIS INSTRUMENT CONSTITUTES A FINANCING STATEMENT WITH RESPECT
TO ANY PART OF THE MORTGAGED PROPERTY THAT IS OR MAY BECOME A FIXTURE, IF
PERMITTED BY APPLICABLE LAW.


3.                  ASSIGNMENT OF RENTS; APPOINTMENT OF RECEIVER; LENDER IN
POSSESSION.


(A)                AS PART OF THE CONSIDERATION FOR THE INDEBTEDNESS, BORROWER
ABSOLUTELY AND UNCONDITIONALLY ASSIGNS AND TRANSFERS TO LENDER ALL RENTS.  IT IS
THE INTENTION OF BORROWER TO ESTABLISH A PRESENT, ABSOLUTE AND IRREVOCABLE
TRANSFER AND ASSIGNMENT TO LENDER OF ALL RENTS AND TO AUTHORIZE AND EMPOWER
LENDER TO COLLECT AND RECEIVE ALL RENTS WITHOUT THE NECESSITY OF FURTHER ACTION
ON THE PART OF BORROWER.  PROMPTLY UPON REQUEST BY LENDER, BORROWER AGREES TO
EXECUTE AND DELIVER SUCH FURTHER ASSIGNMENTS AS LENDER MAY FROM TIME TO TIME
REQUIRE.  BORROWER AND LENDER INTEND THIS ASSIGNMENT OF RENTS TO BE IMMEDIATELY
EFFECTIVE AND TO CONSTITUTE AN ABSOLUTE PRESENT ASSIGNMENT AND NOT AN ASSIGNMENT
FOR ADDITIONAL SECURITY ONLY.  FOR PURPOSES OF GIVING EFFECT TO THIS ABSOLUTE
ASSIGNMENT OF RENTS, AND FOR NO OTHER PURPOSE, RENTS SHALL NOT BE DEEMED TO BE A
PART OF THE MORTGAGED PROPERTY.  HOWEVER, IF THIS PRESENT, ABSOLUTE AND
UNCONDITIONAL ASSIGNMENT OF RENTS IS NOT ENFORCEABLE BY ITS TERMS UNDER THE LAWS
OF THE PROPERTY JURISDICTION, THEN THE RENTS SHALL BE INCLUDED AS A PART OF THE
MORTGAGED PROPERTY AND IT IS THE INTENTION OF THE BORROWER THAT IN THIS
CIRCUMSTANCE THIS INSTRUMENT CREATE AND PERFECT A LIEN ON RENTS IN FAVOR OF
LENDER, WHICH LIEN SHALL BE EFFECTIVE AS OF THE DATE OF THIS INSTRUMENT.


(B)               AFTER THE OCCURRENCE OF AN EVENT OF DEFAULT, BORROWER
AUTHORIZES LENDER TO COLLECT, SUE FOR AND COMPROMISE RENTS AND DIRECTS EACH
TENANT OF THE MORTGAGED PROPERTY TO PAY ALL RENTS TO, OR AS DIRECTED BY,
LENDER.  HOWEVER, UNTIL THE OCCURRENCE OF AN EVENT OF DEFAULT, LENDER HEREBY
GRANTS TO BORROWER A REVOCABLE LICENSE TO COLLECT AND RECEIVE ALL RENTS, TO HOLD
ALL RENTS IN TRUST FOR THE BENEFIT OF LENDER AND TO APPLY ALL RENTS TO PAY THE
INSTALLMENTS OF INTEREST AND PRINCIPAL THEN DUE AND PAYABLE UNDER THE NOTE AND
THE OTHER AMOUNTS THEN DUE AND PAYABLE UNDER THE OTHER LOAN DOCUMENTS, INCLUDING
IMPOSITION DEPOSITS, AND TO PAY THE CURRENT COSTS AND EXPENSES OF MANAGING,
OPERATING AND MAINTAINING THE MORTGAGED PROPERTY, INCLUDING UTILITIES, TAXES AND
INSURANCE PREMIUMS (TO THE EXTENT NOT INCLUDED IN IMPOSITION DEPOSITS), TENANT
IMPROVEMENTS AND OTHER CAPITAL EXPENDITURES.  SO LONG AS NO EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING, THE RENTS REMAINING AFTER APPLICATION PURSUANT TO
THE PRECEDING SENTENCE MAY BE RETAINED BY BORROWER FREE AND CLEAR OF, AND
RELEASED FROM, LENDER'S RIGHTS WITH RESPECT TO RENTS UNDER THIS INSTRUMENT. FROM
AND AFTER THE OCCURRENCE OF AN EVENT OF DEFAULT, AND WITHOUT THE NECESSITY OF
LENDER ENTERING UPON AND TAKING AND MAINTAINING CONTROL OF THE MORTGAGED
PROPERTY DIRECTLY, OR BY A RECEIVER, BORROWER'S LICENSE TO COLLECT RENTS SHALL
AUTOMATICALLY TERMINATE AND LENDER SHALL WITHOUT NOTICE BE ENTITLED TO ALL RENTS
AS THEY BECOME DUE AND PAYABLE, INCLUDING RENTS THEN DUE AND UNPAID.  BORROWER
SHALL PAY TO LENDER UPON DEMAND ALL RENTS TO WHICH LENDER IS ENTITLED.  AT ANY
TIME ON OR AFTER THE DATE OF LENDER'S DEMAND FOR RENTS, (I) LENDER MAY GIVE, AND
BORROWER HEREBY IRREVOCABLY AUTHORIZES LENDER TO GIVE, NOTICE TO ALL TENANTS OF
THE MORTGAGED PROPERTY INSTRUCTING THEM TO PAY ALL RENTS TO LENDER, (II) NO
TENANT SHALL BE OBLIGATED TO INQUIRE FURTHER AS TO THE OCCURRENCE OR CONTINUANCE
OF AN EVENT OF DEFAULT, AND (III) NO TENANT SHALL BE OBLIGATED TO PAY TO
BORROWER ANY AMOUNTS WHICH ARE ACTUALLY PAID TO LENDER IN RESPONSE TO SUCH A
NOTICE.  ANY SUCH NOTICE BY LENDER SHALL BE DELIVERED TO EACH TENANT PERSONALLY,
BY MAIL OR BY DELIVERING SUCH DEMAND TO EACH RENTAL UNIT.  BORROWER SHALL NOT
INTERFERE WITH AND SHALL COOPERATE WITH LENDER'S COLLECTION OF SUCH RENTS.


(C)                BORROWER REPRESENTS AND WARRANTS TO LENDER THAT BORROWER HAS
NOT EXECUTED ANY PRIOR ASSIGNMENT OF RENTS (OTHER THAN AN ASSIGNMENT OF RENTS
SECURING ANY PRIOR INDEBTEDNESS THAT IS BEING ASSIGNED TO LENDER, OR PAID OFF
AND DISCHARGED WITH THE PROCEEDS OF THE LOAN EVIDENCED BY THE NOTE), THAT
BORROWER HAS NOT PERFORMED, AND BORROWER COVENANTS AND AGREES THAT IT WILL NOT
PERFORM, ANY ACTS AND HAS NOT EXECUTED, AND SHALL NOT EXECUTE, ANY INSTRUMENT
WHICH WOULD PREVENT LENDER FROM EXERCISING ITS RIGHTS UNDER THIS SECTION 3, AND
THAT AT THE TIME OF EXECUTION OF THIS INSTRUMENT THERE HAS BEEN NO ANTICIPATION
OR PREPAYMENT OF ANY RENTS FOR MORE THAN TWO MONTHS PRIOR TO THE DUE DATES OF
SUCH RENTS.  BORROWER SHALL NOT COLLECT OR ACCEPT PAYMENT OF ANY RENTS MORE THAN
TWO MONTHS PRIOR TO THE DUE DATES OF SUCH RENTS.


(D)               IF AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, LENDER
MAY, REGARDLESS OF THE ADEQUACY OF LENDER'S SECURITY OR THE SOLVENCY OF BORROWER
AND EVEN IN THE ABSENCE OF WASTE, ENTER UPON AND TAKE AND MAINTAIN FULL CONTROL
OF THE MORTGAGED PROPERTY IN ORDER TO PERFORM ALL ACTS THAT LENDER IN ITS
DISCRETION DETERMINES TO BE NECESSARY OR DESIRABLE FOR THE OPERATION AND
MAINTENANCE OF THE MORTGAGED PROPERTY, INCLUDING THE EXECUTION, CANCELLATION OR
MODIFICATION OF LEASES, THE COLLECTION OF ALL RENTS, THE MAKING OF REPAIRS TO
THE MORTGAGED PROPERTY AND THE EXECUTION OR TERMINATION OF CONTRACTS PROVIDING
FOR THE MANAGEMENT, OPERATION OR MAINTENANCE OF THE MORTGAGED PROPERTY, FOR THE
PURPOSES OF ENFORCING THE ASSIGNMENT OF RENTS PURSUANT TO SECTION 3(A),
PROTECTING THE MORTGAGED PROPERTY OR THE SECURITY OF THIS INSTRUMENT, OR FOR
SUCH OTHER PURPOSES AS LENDER IN ITS DISCRETION MAY DEEM NECESSARY OR
DESIRABLE.  ALTERNATIVELY, IF AN EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING, REGARDLESS OF THE ADEQUACY OF LENDER'S SECURITY, WITHOUT REGARD TO
BORROWER'S SOLVENCY AND WITHOUT THE NECESSITY OF GIVING PRIOR NOTICE (ORAL OR
WRITTEN) TO BORROWER, LENDER MAY APPLY TO ANY COURT HAVING JURISDICTION FOR THE
APPOINTMENT OF A RECEIVER FOR THE MORTGAGED PROPERTY TO TAKE ANY OR ALL OF THE
ACTIONS SET FORTH IN THE PRECEDING SENTENCE.  IF LENDER ELECTS TO SEEK THE
APPOINTMENT OF A RECEIVER FOR THE MORTGAGED PROPERTY AT ANY TIME AFTER AN EVENT
OF DEFAULT HAS OCCURRED AND IS CONTINUING, BORROWER, BY ITS EXECUTION OF THIS
INSTRUMENT, EXPRESSLY CONSENTS TO THE APPOINTMENT OF SUCH RECEIVER, INCLUDING
THE APPOINTMENT OF A RECEIVER EX PARTE IF PERMITTED BY APPLICABLE LAW.  IF
BORROWER IS A HOUSING COOPERATIVE CORPORATION OR ASSOCIATION, BORROWER HEREBY
AGREES THAT IF A RECEIVER IS APPOINTED, THE ORDER APPOINTING THE RECEIVER MAY
CONTAIN A PROVISION REQUIRING THE RECEIVER TO PAY THE INSTALLMENTS OF INTEREST
AND PRINCIPAL THEN DUE AND PAYABLE UNDER THE NOTE AND THE OTHER AMOUNTS THEN DUE
AND PAYABLE UNDER THE OTHER LOAN DOCUMENTS, INCLUDING IMPOSITION DEPOSITS, IT
BEING ACKNOWLEDGED AND AGREED THAT THE INDEBTEDNESS IS AN OBLIGATION OF THE
BORROWER AND MUST BE PAID OUT OF MAINTENANCE CHARGES PAYABLE BY THE BORROWER'S
TENANT SHAREHOLDERS UNDER THEIR PROPRIETARY LEASES OR OCCUPANCY AGREEMENTS. 
LENDER OR THE RECEIVER, AS THE CASE MAY BE, SHALL BE ENTITLED TO RECEIVE A
REASONABLE FEE FOR MANAGING THE MORTGAGED PROPERTY.  IMMEDIATELY UPON
APPOINTMENT OF A RECEIVER OR IMMEDIATELY UPON THE LENDER'S ENTERING UPON AND
TAKING POSSESSION AND CONTROL OF THE MORTGAGED PROPERTY, BORROWER SHALL
SURRENDER POSSESSION OF THE MORTGAGED PROPERTY TO LENDER OR THE RECEIVER, AS THE
CASE MAY BE, AND SHALL DELIVER TO LENDER OR THE RECEIVER, AS THE CASE MAY BE,
ALL DOCUMENTS, RECORDS (INCLUDING RECORDS ON ELECTRONIC OR MAGNETIC MEDIA),
ACCOUNTS, SURVEYS, PLANS, AND SPECIFICATIONS RELATING TO THE MORTGAGED PROPERTY
AND ALL SECURITY DEPOSITS AND PREPAID RENTS.  IN THE EVENT LENDER TAKES
POSSESSION AND CONTROL OF THE MORTGAGED PROPERTY, LENDER MAY EXCLUDE BORROWER
AND ITS REPRESENTATIVES FROM THE MORTGAGED PROPERTY.  BORROWER ACKNOWLEDGES AND
AGREES THAT THE EXERCISE BY LENDER OF ANY OF THE RIGHTS CONFERRED UNDER THIS
SECTION 3 SHALL NOT BE CONSTRUED TO MAKE LENDER A MORTGAGEE-IN-POSSESSION OF THE
MORTGAGED PROPERTY SO LONG AS LENDER HAS NOT ITSELF ENTERED INTO ACTUAL
POSSESSION OF THE LAND AND IMPROVEMENTS.


(E)                IF LENDER ENTERS THE MORTGAGED PROPERTY, LENDER SHALL BE
LIABLE TO ACCOUNT ONLY TO BORROWER AND ONLY FOR THOSE RENTS ACTUALLY RECEIVED. 
EXCEPT TO THE EXTENT OF LENDER'S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT, LENDER
SHALL NOT BE LIABLE TO BORROWER, ANYONE CLAIMING UNDER OR THROUGH BORROWER OR
ANYONE HAVING AN INTEREST IN THE MORTGAGED PROPERTY, BY REASON OF ANY ACT OR
OMISSION OF LENDER UNDER SECTION 3(D), AND BORROWER HEREBY RELEASES AND
DISCHARGES LENDER FROM ANY SUCH LIABILITY TO THE FULLEST EXTENT PERMITTED BY
LAW.


(F)                 IF THE RENTS ARE NOT SUFFICIENT TO MEET THE COSTS OF TAKING
CONTROL OF AND MANAGING THE MORTGAGED PROPERTY AND COLLECTING THE RENTS, ANY
FUNDS EXPENDED BY LENDER FOR SUCH PURPOSES SHALL BECOME AN ADDITIONAL PART OF
THE INDEBTEDNESS AS PROVIDED IN SECTION 12.


(G)                ANY ENTERING UPON AND TAKING OF CONTROL OF THE MORTGAGED
PROPERTY BY LENDER OR THE RECEIVER, AS THE CASE MAY BE, AND ANY APPLICATION OF
RENTS AS PROVIDED IN THIS INSTRUMENT SHALL NOT CURE OR WAIVE ANY EVENT OF
DEFAULT OR INVALIDATE ANY OTHER RIGHT OR REMEDY OF LENDER UNDER APPLICABLE LAW
OR PROVIDED FOR IN THIS INSTRUMENT.


4.                  ASSIGNMENT OF LEASES; LEASES AFFECTING THE MORTGAGED
PROPERTY.


(A)                AS PART OF THE CONSIDERATION FOR THE INDEBTEDNESS, BORROWER
ABSOLUTELY AND UNCONDITIONALLY ASSIGNS AND TRANSFERS TO LENDER ALL OF BORROWER'S
RIGHT, TITLE AND INTEREST IN, TO AND UNDER THE LEASES, INCLUDING BORROWER'S
RIGHT, POWER AND AUTHORITY TO MODIFY THE TERMS OF ANY SUCH LEASE, OR EXTEND OR
TERMINATE ANY SUCH LEASE.   IT IS THE INTENTION OF BORROWER TO ESTABLISH A
PRESENT, ABSOLUTE AND IRREVOCABLE TRANSFER AND ASSIGNMENT TO LENDER OF ALL OF
BORROWER'S RIGHT, TITLE AND INTEREST IN, TO AND UNDER THE LEASES.  BORROWER AND
LENDER INTEND THIS ASSIGNMENT OF THE LEASES TO BE IMMEDIATELY EFFECTIVE AND TO
CONSTITUTE AN ABSOLUTE PRESENT ASSIGNMENT AND NOT AN ASSIGNMENT FOR ADDITIONAL
SECURITY ONLY.  FOR PURPOSES OF GIVING EFFECT TO THIS ABSOLUTE ASSIGNMENT OF THE
LEASES, AND FOR NO OTHER PURPOSE, THE LEASES SHALL NOT BE DEEMED TO BE A PART OF
THE MORTGAGED PROPERTY.  HOWEVER, IF THIS PRESENT, ABSOLUTE AND UNCONDITIONAL
ASSIGNMENT OF THE LEASES IS NOT ENFORCEABLE BY ITS TERMS UNDER THE LAWS OF THE
PROPERTY JURISDICTION, THEN THE LEASES SHALL BE INCLUDED AS A PART OF THE
MORTGAGED PROPERTY AND IT IS THE INTENTION OF THE BORROWER THAT IN THIS
CIRCUMSTANCE THIS INSTRUMENT CREATE AND PERFECT A LIEN ON THE LEASES IN FAVOR OF
LENDER, WHICH LIEN SHALL BE EFFECTIVE AS OF THE DATE OF THIS INSTRUMENT.


(B)               UNTIL LENDER GIVES NOTICE TO BORROWER OF LENDER'S EXERCISE OF
ITS RIGHTS UNDER THIS SECTION 4, BORROWER SHALL HAVE ALL RIGHTS, POWER AND
AUTHORITY GRANTED TO BORROWER UNDER ANY LEASE (EXCEPT AS OTHERWISE LIMITED BY
THIS SECTION OR ANY OTHER PROVISION OF THIS INSTRUMENT), INCLUDING THE RIGHT,
POWER AND AUTHORITY TO MODIFY THE TERMS OF ANY LEASE OR EXTEND OR TERMINATE ANY
LEASE.  UPON THE OCCURRENCE OF AN EVENT OF DEFAULT, THE PERMISSION GIVEN TO
BORROWER PURSUANT TO THE PRECEDING SENTENCE TO EXERCISE ALL RIGHTS, POWER AND
AUTHORITY UNDER LEASES SHALL AUTOMATICALLY TERMINATE.  BORROWER SHALL COMPLY
WITH AND OBSERVE BORROWER'S OBLIGATIONS UNDER ALL LEASES, INCLUDING BORROWER'S
OBLIGATIONS PERTAINING TO THE MAINTENANCE AND DISPOSITION OF TENANT SECURITY
DEPOSITS.


(C)                BORROWER ACKNOWLEDGES AND AGREES THAT THE EXERCISE BY LENDER,
EITHER DIRECTLY OR BY A RECEIVER, OF ANY OF THE RIGHTS CONFERRED UNDER THIS
SECTION 4 SHALL NOT BE CONSTRUED TO MAKE LENDER A MORTGAGEE-IN-POSSESSION OF THE
MORTGAGED PROPERTY SO LONG AS LENDER HAS NOT ITSELF ENTERED INTO ACTUAL
POSSESSION OF THE LAND AND THE IMPROVEMENTS.  THE ACCEPTANCE BY LENDER OF THE
ASSIGNMENT OF THE LEASES PURSUANT TO SECTION 4(A) SHALL NOT AT ANY TIME OR IN
ANY EVENT OBLIGATE LENDER TO TAKE ANY ACTION UNDER THIS INSTRUMENT OR TO EXPEND
ANY MONEY OR TO INCUR ANY EXPENSES.  EXCEPT TO THE EXTENT OF LENDER'S GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT, LENDER SHALL NOT BE LIABLE IN ANY WAY FOR ANY
INJURY OR DAMAGE TO PERSON OR PROPERTY SUSTAINED BY ANY PERSON OR PERSONS, FIRM
OR CORPORATION IN OR ABOUT THE MORTGAGED PROPERTY.  PRIOR TO LENDER'S ACTUAL
ENTRY INTO AND TAKING POSSESSION OF THE MORTGAGED PROPERTY, LENDER SHALL NOT
(I) BE OBLIGATED TO PERFORM ANY OF THE TERMS, COVENANTS AND CONDITIONS CONTAINED
IN ANY LEASE (OR OTHERWISE HAVE ANY OBLIGATION WITH RESPECT TO ANY LEASE);
(II) BE OBLIGATED TO APPEAR IN OR DEFEND ANY ACTION OR PROCEEDING RELATING TO
THE LEASE OR THE MORTGAGED PROPERTY; OR (III) BE RESPONSIBLE FOR THE OPERATION,
CONTROL, CARE, MANAGEMENT OR REPAIR OF THE MORTGAGED PROPERTY OR ANY PORTION OF
THE MORTGAGED PROPERTY.  THE EXECUTION OF THIS INSTRUMENT BY BORROWER SHALL
CONSTITUTE CONCLUSIVE EVIDENCE THAT ALL RESPONSIBILITY FOR THE OPERATION,
CONTROL, CARE, MANAGEMENT AND REPAIR OF THE MORTGAGED PROPERTY IS AND SHALL BE
THAT OF BORROWER, PRIOR TO SUCH ACTUAL ENTRY AND TAKING OF POSSESSION.


(D)               UPON DELIVERY OF NOTICE BY LENDER TO BORROWER OF LENDER'S
EXERCISE OF LENDER'S RIGHTS UNDER THIS SECTION 4 AT ANY TIME AFTER THE
OCCURRENCE OF AN EVENT OF DEFAULT, AND WITHOUT THE NECESSITY OF LENDER ENTERING
UPON AND TAKING AND MAINTAINING CONTROL OF THE MORTGAGED PROPERTY DIRECTLY, BY A
RECEIVER, OR BY ANY OTHER MANNER OR PROCEEDING PERMITTED BY THE LAWS OF THE
PROPERTY JURISDICTION, LENDER IMMEDIATELY SHALL HAVE ALL RIGHTS, POWERS AND
AUTHORITY GRANTED TO BORROWER UNDER ANY LEASE, INCLUDING THE RIGHT, POWER AND
AUTHORITY TO MODIFY THE TERMS OF ANY SUCH LEASE, OR EXTEND OR TERMINATE ANY SUCH
LEASE.


(E)                BORROWER SHALL, PROMPTLY UPON LENDER'S REQUEST, DELIVER TO
LENDER AN EXECUTED COPY OF EACH RESIDENTIAL LEASE THEN IN EFFECT.  ALL LEASES
FOR RESIDENTIAL DWELLING UNITS SHALL BE ON FORMS APPROVED BY LENDER, SHALL BE
FOR INITIAL TERMS OF AT LEAST SIX MONTHS AND NOT MORE THAN TWO YEARS, AND SHALL
NOT INCLUDE OPTIONS TO PURCHASE.


(F)                 BORROWER SHALL NOT LEASE ANY PORTION OF THE MORTGAGED
PROPERTY FOR NON-RESIDENTIAL USE EXCEPT WITH THE PRIOR WRITTEN CONSENT OF LENDER
AND LENDER'S PRIOR WRITTEN APPROVAL OF THE LEASE AGREEMENT.  BORROWER SHALL NOT
MODIFY THE TERMS OF, OR EXTEND OR TERMINATE, ANY LEASE FOR NON-RESIDENTIAL USE
(INCLUDING ANY LEASE IN EXISTENCE ON THE DATE OF THIS INSTRUMENT) WITHOUT THE
PRIOR WRITTEN CONSENT OF LENDER.  HOWEVER, LENDER'S CONSENT SHALL NOT BE
REQUIRED FOR THE MODIFICATION OR EXTENSION OF A NON-RESIDENTIAL LEASE IF SUCH
MODIFICATION OR EXTENSION IS ON TERMS AT LEAST AS FAVORABLE TO BORROWER AS THOSE
CUSTOMARY AT THAT TIME IN THE APPLICABLE MARKET AND THE INCOME FROM THE EXTENDED
OR MODIFIED LEASE WILL NOT BE LESS THAN THE INCOME RECEIVED FROM THE LEASE AS OF
THE DATE OF THIS INSTRUMENT.  BORROWER SHALL, WITHOUT REQUEST BY LENDER, DELIVER
AN EXECUTED COPY OF EACH NON-RESIDENTIAL LEASE TO LENDER PROMPTLY AFTER SUCH
LEASE IS SIGNED.  ALL NON-RESIDENTIAL LEASES, INCLUDING RENEWALS OR EXTENSIONS
OF EXISTING LEASES, SHALL SPECIFICALLY PROVIDE THAT (I) SUCH LEASES ARE
SUBORDINATE TO THE LIEN OF THIS INSTRUMENT; (II) THE TENANT SHALL ATTORN TO
LENDER AND ANY PURCHASER AT A FORECLOSURE SALE, SUCH ATTORNMENT TO BE
SELF-EXECUTING AND EFFECTIVE UPON ACQUISITION OF TITLE TO THE MORTGAGED PROPERTY
BY ANY PURCHASER AT A FORECLOSURE SALE OR BY LENDER IN ANY MANNER; (III) THE
TENANT AGREES TO EXECUTE SUCH FURTHER EVIDENCES OF ATTORNMENT AS LENDER OR ANY
PURCHASER AT A FORECLOSURE SALE MAY FROM TIME TO TIME REQUEST; (IV) THE LEASE
SHALL NOT BE TERMINATED BY FORECLOSURE OR ANY OTHER TRANSFER OF THE MORTGAGED
PROPERTY; (V) AFTER A FORECLOSURE SALE OF THE MORTGAGED PROPERTY, LENDER OR ANY
OTHER PURCHASER AT SUCH FORECLOSURE SALE MAY, AT LENDER'S OR SUCH PURCHASER'S
OPTION, ACCEPT OR TERMINATE SUCH LEASE; AND (VI) THE TENANT SHALL, UPON RECEIPT
AFTER THE OCCURRENCE OF AN EVENT OF DEFAULT OF A WRITTEN REQUEST FROM LENDER,
PAY ALL RENTS PAYABLE UNDER THE LEASE TO LENDER.


(G)                BORROWER SHALL NOT RECEIVE OR ACCEPT RENT UNDER ANY LEASE
(WHETHER RESIDENTIAL OR NON-RESIDENTIAL) FOR MORE THAN TWO MONTHS IN ADVANCE.


(H)                IF BORROWER IS A COOPERATIVE HOUSING CORPORATION OR
ASSOCIATION, NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS
SUBSECTION OR IN SECTION 21, SO LONG AS BORROWER REMAINS A COOPERATIVE HOUSING
CORPORATION OR ASSOCIATION AND IS NOT IN BREACH OF ANY COVENANT OF THIS
INSTRUMENT, LENDER HEREBY CONSENTS TO:

(I)                  THE EXECUTION OF LEASES OF APARTMENTS FOR A TERM IN EXCESS
OF TWO YEARS FROM BORROWER TO A TENANT SHAREHOLDER OF BORROWER, SO LONG AS SUCH
LEASES, INCLUDING PROPRIETARY LEASES, ARE AND WILL REMAIN SUBORDINATE TO THE
LIEN OF THIS INSTRUMENT; AND

(II)                THE SURRENDER OR TERMINATION OF SUCH LEASES OF APARTMENTS
WHERE THE SURRENDERED OR TERMINATED LEASE IS IMMEDIATELY REPLACED OR WHERE THE
BORROWER MAKES ITS BEST EFFORTS TO SECURE SUCH IMMEDIATE REPLACEMENT BY A NEWLY
EXECUTED LEASE OF THE SAME APARTMENT TO A TENANT SHAREHOLDER OF THE BORROWER. 
HOWEVER, NO CONSENT IS HEREBY GIVEN BY LENDER TO ANY EXECUTION, SURRENDER,
TERMINATION OR ASSIGNMENT OF A LEASE UNDER TERMS THAT WOULD WAIVE OR REDUCE THE
OBLIGATION OF THE RESULTING TENANT SHAREHOLDER UNDER SUCH LEASE TO PAY
COOPERATIVE ASSESSMENTS IN FULL WHEN DUE OR THE OBLIGATION OF THE FORMER TENANT
SHAREHOLDER TO PAY ANY UNPAID PORTION OF SUCH ASSESSMENTS.


5.                  PAYMENT OF INDEBTEDNESS; PERFORMANCE UNDER LOAN DOCUMENTS;
PREPAYMENT PREMIUM.  BORROWER SHALL PAY THE INDEBTEDNESS WHEN DUE IN ACCORDANCE
WITH THE TERMS OF THE NOTE AND THE OTHER LOAN DOCUMENTS AND SHALL PERFORM,
OBSERVE AND COMPLY WITH ALL OTHER PROVISIONS OF THE NOTE AND THE OTHER LOAN
DOCUMENTS.  BORROWER SHALL PAY A PREPAYMENT PREMIUM IN CONNECTION WITH CERTAIN
PREPAYMENTS OF THE INDEBTEDNESS, INCLUDING A PAYMENT MADE AFTER LENDER'S
EXERCISE OF ANY RIGHT OF ACCELERATION OF THE INDEBTEDNESS, AS PROVIDED IN THE
NOTE.


6.                  EXCULPATION.  BORROWER'S PERSONAL LIABILITY FOR PAYMENT OF
THE INDEBTEDNESS AND FOR PERFORMANCE OF THE OTHER OBLIGATIONS TO BE PERFORMED BY
IT UNDER THIS INSTRUMENT IS LIMITED IN THE MANNER, AND TO THE EXTENT, PROVIDED
IN THE NOTE.


7.                  DEPOSITS FOR TAXES, INSURANCE AND OTHER CHARGES. 


(A)                UNLESS THIS REQUIREMENT IS WAIVED IN WRITING BY LENDER, WHICH
WAIVER MAY BE CONTAINED IN THIS SECTION 7(A), BORROWER SHALL DEPOSIT WITH LENDER
ON THE DAY MONTHLY INSTALLMENTS OF PRINCIPAL OR INTEREST, OR BOTH, ARE DUE UNDER
THE NOTE (OR ON ANOTHER DAY DESIGNATED IN WRITING BY LENDER), UNTIL THE
INDEBTEDNESS IS PAID IN FULL, AN ADDITIONAL AMOUNT SUFFICIENT TO ACCUMULATE WITH
LENDER THE ENTIRE SUM REQUIRED TO PAY, WHEN DUE, THE ITEMS MARKED "COLLECT"
BELOW.  LENDER WILL NOT REQUIRE THE BORROWER TO MAKE IMPOSITION DEPOSITS WITH
RESPECT TO THE ITEMS MARKED "DEFERRED" BELOW.

[Deferred]        Hazard Insurance premiums or other insurance premiums required
by Lender under Section 19,

[Deferred]        Taxes,

[Deferred]        water and sewer charges (that could become a lien on the
Mortgaged Property),

[N/A]               ground rents,

[Deferred]        assessments or other charges (that could become a lien on the
Mortgaged Property)

The amounts deposited under the preceding sentence are collectively referred to
in this Instrument as the "Imposition Deposits."  The obligations of Borrower
for which the Imposition Deposits are required are collectively referred to in
this Instrument as "Impositions."  The amount of the Imposition Deposits shall
be sufficient to enable Lender to pay each Imposition before the last date upon
which such payment may be made without any penalty or interest charge being
added.  Lender shall maintain records indicating how much of the monthly
Imposition Deposits and how much of the aggregate Imposition Deposits held by
Lender are held for the purpose of paying Taxes, insurance premiums and each
other Imposition.


(B)               IMPOSITION DEPOSITS SHALL BE HELD IN AN INSTITUTION (WHICH MAY
BE LENDER, IF LENDER IS SUCH AN INSTITUTION) WHOSE DEPOSITS OR ACCOUNTS ARE
INSURED OR GUARANTEED BY A FEDERAL AGENCY.  LENDER SHALL NOT BE OBLIGATED TO
OPEN ADDITIONAL ACCOUNTS OR DEPOSIT IMPOSITION DEPOSITS IN ADDITIONAL
INSTITUTIONS WHEN THE AMOUNT OF THE IMPOSITION DEPOSITS EXCEEDS THE MAXIMUM
AMOUNT OF THE FEDERAL DEPOSIT INSURANCE OR GUARANTY.  LENDER SHALL APPLY THE
IMPOSITION DEPOSITS TO PAY IMPOSITIONS SO LONG AS NO EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING.  UNLESS APPLICABLE LAW REQUIRES, LENDER SHALL NOT BE
REQUIRED TO PAY BORROWER ANY INTEREST, EARNINGS OR PROFITS ON THE IMPOSITION
DEPOSITS.  AS ADDITIONAL SECURITY FOR ALL OF BORROWER'S OBLIGATIONS UNDER THIS
INSTRUMENT AND THE OTHER LOAN DOCUMENTS, BORROWER HEREBY PLEDGES AND GRANTS TO
LENDER A SECURITY INTEREST IN THE IMPOSITION DEPOSITS AND ALL PROCEEDS OF, AND
ALL INTEREST AND DIVIDENDS ON, THE IMPOSITION DEPOSITS.  ANY AMOUNTS DEPOSITED
WITH LENDER UNDER THIS SECTION 7 SHALL NOT BE TRUST FUNDS, NOR SHALL THEY
OPERATE TO REDUCE THE INDEBTEDNESS, UNLESS APPLIED BY LENDER FOR THAT PURPOSE
UNDER SECTION 7(E).


(C)                IF LENDER RECEIVES A BILL OR INVOICE FOR AN IMPOSITION,
LENDER SHALL PAY THE IMPOSITION FROM THE IMPOSITION DEPOSITS HELD BY LENDER. 
LENDER SHALL HAVE NO OBLIGATION TO PAY ANY IMPOSITION TO THE EXTENT IT EXCEEDS
IMPOSITION DEPOSITS THEN HELD BY LENDER.  LENDER MAY PAY AN IMPOSITION ACCORDING
TO ANY BILL, STATEMENT OR ESTIMATE FROM THE APPROPRIATE PUBLIC OFFICE OR
INSURANCE COMPANY WITHOUT INQUIRING INTO THE ACCURACY OF THE BILL, STATEMENT OR
ESTIMATE OR INTO THE VALIDITY OF THE IMPOSITION.


(D)               IF AT ANY TIME THE AMOUNT OF THE IMPOSITION DEPOSITS HELD BY
LENDER FOR PAYMENT OF A SPECIFIC IMPOSITION EXCEEDS THE AMOUNT REASONABLY DEEMED
NECESSARY BY LENDER, THE EXCESS SHALL BE CREDITED AGAINST FUTURE INSTALLMENTS OF
IMPOSITION DEPOSITS.  IF AT ANY TIME THE AMOUNT OF THE IMPOSITION DEPOSITS HELD
BY LENDER FOR PAYMENT OF A SPECIFIC IMPOSITION IS LESS THAN THE AMOUNT
REASONABLY ESTIMATED BY LENDER TO BE NECESSARY, BORROWER SHALL PAY TO LENDER THE
AMOUNT OF THE DEFICIENCY WITHIN 15 DAYS AFTER NOTICE FROM LENDER.


(E)                IF AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, LENDER
MAY APPLY ANY IMPOSITION DEPOSITS, IN ANY AMOUNTS AND IN ANY ORDER AS LENDER
DETERMINES, IN LENDER'S DISCRETION, TO PAY ANY IMPOSITIONS OR AS A CREDIT
AGAINST THE INDEBTEDNESS. UPON PAYMENT IN FULL OF THE INDEBTEDNESS, LENDER SHALL
REFUND TO BORROWER ANY IMPOSITION DEPOSITS HELD BY LENDER.


(F)                 IF LENDER DOES NOT COLLECT AN IMPOSITION DEPOSIT WITH
RESPECT TO AN IMPOSITION EITHER MARKED "DEFERRED" IN SECTION 7(A) OR PURSUANT TO
A SEPARATE WRITTEN WAIVER BY LENDER, THEN ON OR BEFORE THE DATE EACH SUCH
IMPOSITION IS DUE, OR ON THE DATE THIS INSTRUMENT REQUIRES EACH SUCH IMPOSITION
TO BE PAID, BORROWER MUST PROVIDE LENDER WITH PROOF OF PAYMENT OF EACH SUCH
IMPOSITION FOR WHICH LENDER DOES NOT REQUIRE COLLECTION OF IMPOSITION DEPOSITS. 
LENDER MAY REVOKE ITS DEFERRAL OR WAIVER AND REQUIRE BORROWER TO DEPOSIT WITH
LENDER ANY OR ALL OF THE IMPOSITION DEPOSITS LISTED IN SECTION 7(A), REGARDLESS
OF WHETHER ANY SUCH ITEM IS MARKED "DEFERRED" IN SUCH SECTION, UPON NOTICE TO
BORROWER, (I) IF BORROWER DOES NOT TIMELY PAY ANY OF THE IMPOSITIONS, (II) IF
BORROWER FAILS TO PROVIDE TIMELY PROOF TO LENDER OF SUCH PAYMENT, OR (III) AT
ANY TIME DURING THE EXISTENCE OF AN EVENT OF DEFAULT.   


(G)                IN THE EVENT OF A TRANSFER PROHIBITED BY OR REQUIRING
LENDER'S APPROVAL UNDER SECTION 21, LENDER'S WAIVER OF THE COLLECTION OF ANY
IMPOSITION DEPOSIT IN THIS SECTION 7 MAY BE MODIFIED OR RENDERED VOID BY LENDER
AT LENDER'S OPTION BY NOTICE TO BORROWER AND THE TRANSFEREE(S) AS A CONDITION OF
LENDER'S APPROVAL OF SUCH TRANSFER.


8.                  COLLATERAL AGREEMENTS.  BORROWER SHALL DEPOSIT WITH LENDER
SUCH AMOUNTS AS MAY BE REQUIRED BY ANY COLLATERAL AGREEMENT AND SHALL PERFORM
ALL OTHER OBLIGATIONS OF BORROWER UNDER EACH COLLATERAL AGREEMENT.


9.                  APPLICATION OF PAYMENTS.  IF AT ANY TIME LENDER RECEIVES,
FROM BORROWER OR OTHERWISE, ANY AMOUNT APPLICABLE TO THE INDEBTEDNESS WHICH IS
LESS THAN ALL AMOUNTS DUE AND PAYABLE AT SUCH TIME, THEN LENDER MAY APPLY THAT
PAYMENT TO AMOUNTS THEN DUE AND PAYABLE IN ANY MANNER AND IN ANY ORDER
DETERMINED BY LENDER, IN LENDER'S DISCRETION.  NEITHER LENDER'S ACCEPTANCE OF AN
AMOUNT THAT IS LESS THAN ALL AMOUNTS THEN DUE AND PAYABLE NOR LENDER'S
APPLICATION OF SUCH PAYMENT IN THE MANNER AUTHORIZED SHALL CONSTITUTE OR BE
DEEMED TO CONSTITUTE EITHER A WAIVER OF THE UNPAID AMOUNTS OR AN ACCORD AND
SATISFACTION.  NOTWITHSTANDING THE APPLICATION OF ANY SUCH AMOUNT TO THE
INDEBTEDNESS, BORROWER'S OBLIGATIONS UNDER THIS INSTRUMENT AND THE NOTE SHALL
REMAIN UNCHANGED.


10.              COMPLIANCE WITH LAWS AND ORGANIZATIONAL DOCUMENTS.


(A)                BORROWER SHALL COMPLY WITH ALL LAWS, ORDINANCES, REGULATIONS
AND REQUIREMENTS OF ANY GOVERNMENTAL AUTHORITY AND ALL RECORDED LAWFUL COVENANTS
AND AGREEMENTS RELATING TO OR AFFECTING THE MORTGAGED PROPERTY, INCLUDING ALL
LAWS, ORDINANCES, REGULATIONS, REQUIREMENTS AND COVENANTS PERTAINING TO HEALTH
AND SAFETY, CONSTRUCTION OF IMPROVEMENTS ON THE MORTGAGED PROPERTY, FAIR
HOUSING, DISABILITY ACCOMMODATION, ZONING AND LAND USE, AND LEASES.  BORROWER
ALSO SHALL COMPLY WITH ALL APPLICABLE LAWS THAT PERTAIN TO THE MAINTENANCE AND
DISPOSITION OF TENANT SECURITY DEPOSITS.


(B)               BORROWER SHALL AT ALL TIMES MAINTAIN RECORDS SUFFICIENT TO
DEMONSTRATE COMPLIANCE WITH THE PROVISIONS OF THIS SECTION 10.


(C)                BORROWER SHALL TAKE APPROPRIATE MEASURES TO PREVENT, AND
SHALL NOT ENGAGE IN OR KNOWINGLY PERMIT, ANY ILLEGAL ACTIVITIES AT THE MORTGAGED
PROPERTY THAT COULD ENDANGER TENANTS OR VISITORS, RESULT IN DAMAGE TO THE
MORTGAGED PROPERTY, RESULT IN FORFEITURE OF THE MORTGAGED PROPERTY, OR OTHERWISE
MATERIALLY IMPAIR THE LIEN CREATED BY THIS INSTRUMENT OR LENDER'S INTEREST IN
THE MORTGAGED PROPERTY.  BORROWER REPRESENTS AND WARRANTS TO LENDER THAT NO
PORTION OF THE MORTGAGED PROPERTY HAS BEEN OR WILL BE PURCHASED WITH THE
PROCEEDS OF ANY ILLEGAL ACTIVITY.


(D)               BORROWER SHALL AT ALL TIMES COMPLY WITH ALL LAWS, REGULATIONS
AND REQUIREMENTS OF ANY GOVERNMENTAL AUTHORITY RELATING TO BORROWER'S FORMATION,
CONTINUED EXISTENCE AND GOOD STANDING IN THE PROPERTY JURISDICTION.  BORROWER
SHALL AT ALL TIMES COMPLY WITH ITS ORGANIZATIONAL DOCUMENTS, INCLUDING BUT NOT
LIMITED TO ITS PARTNERSHIP AGREEMENT (IF BORROWER IS A PARTNERSHIP), ITS BY-LAWS
(IF BORROWER IS A CORPORATION OR HOUSING COOPERATIVE CORPORATION OR ASSOCIATION)
OR ITS OPERATING AGREEMENT (IF BORROWER IS AN LIMITED LIABILITY COMPANY, JOINT
VENTURE OR TENANCY-IN-COMMON ).  IF BORROWER IS A HOUSING COOPERATIVE
CORPORATION OR ASSOCIATION, BORROWER SHALL AT ALL TIMES MAINTAIN ITS STATUS AS A
"COOPERATIVE HOUSING CORPORATION" AS SUCH TERM IS DEFINED IN SECTION 216(B) OF
THE INTERNAL REVENUE CODE OF 1986, AS AMENDED, OR ANY SUCCESSOR STATUTE THERETO.


11.              USE OF PROPERTY.  UNLESS REQUIRED BY APPLICABLE LAW, BORROWER
SHALL NOT (A) ALLOW CHANGES IN THE USE FOR WHICH ALL OR ANY PART OF THE
MORTGAGED PROPERTY IS BEING USED AT THE TIME THIS INSTRUMENT WAS EXECUTED,
EXCEPT FOR ANY CHANGE IN USE APPROVED BY LENDER, (B) CONVERT ANY INDIVIDUAL
DWELLING UNITS OR COMMON AREAS TO COMMERCIAL USE, (C) INITIATE A CHANGE IN THE
ZONING CLASSIFICATION OF THE MORTGAGED PROPERTY OR ACQUIESCE WITHOUT NOTICE TO
AND CONSENT OF LENDER IN A CHANGE IN THE ZONING CLASSIFICATION OF THE MORTGAGED
PROPERTY, (D) ESTABLISH ANY CONDOMINIUM OR COOPERATIVE REGIME WITH RESPECT TO
THE MORTGAGED PROPERTY, (E) COMBINE ALL OR ANY PART OF THE MORTGAGED PROPERTY
WITH ALL OR ANY PART OF A TAX PARCEL WHICH IS NOT PART OF THE MORTGAGED
PROPERTY, OR (F) SUBDIVIDE OR OTHERWISE SPLIT ANY TAX PARCEL CONSTITUTING ALL OR
ANY PART OF THE MORTGAGED PROPERTY WITHOUT THE PRIOR CONSENT OF LENDER. 
NOTWITHSTANDING ANYTHING CONTAINED IN THIS SECTION TO THE CONTRARY, IF BORROWER
IS A HOUSING COOPERATIVE CORPORATION OR ASSOCIATION, LENDER ACKNOWLEDGES AND
CONSENTS TO BORROWER'S USE OF THE MORTGAGED PROPERTY AS A HOUSING COOPERATIVE.


12.              PROTECTION OF LENDER'S SECURITY; INSTRUMENT SECURES FUTURE
ADVANCES.


(A)                IF BORROWER FAILS TO PERFORM ANY OF ITS OBLIGATIONS UNDER
THIS INSTRUMENT OR ANY OTHER LOAN DOCUMENT, OR IF ANY ACTION OR PROCEEDING IS
COMMENCED WHICH PURPORTS TO AFFECT THE MORTGAGED PROPERTY, LENDER'S SECURITY OR
LENDER'S RIGHTS UNDER THIS INSTRUMENT, INCLUDING EMINENT DOMAIN, INSOLVENCY,
CODE ENFORCEMENT, CIVIL OR CRIMINAL FORFEITURE, ENFORCEMENT OF HAZARDOUS
MATERIALS LAWS, FRAUDULENT CONVEYANCE OR REORGANIZATIONS OR PROCEEDINGS
INVOLVING A BANKRUPT OR DECEDENT, THEN LENDER AT LENDER'S OPTION MAY MAKE SUCH
APPEARANCES, FILE SUCH DOCUMENTS, DISBURSE SUCH SUMS AND TAKE SUCH ACTIONS AS
LENDER REASONABLY DEEMS NECESSARY TO PERFORM SUCH OBLIGATIONS OF BORROWER AND TO
PROTECT LENDER'S INTEREST, INCLUDING (I) PAYMENT OF ATTORNEYS' FEES AND COSTS,
(II) PAYMENT OF FEES AND OUT-OF-POCKET EXPENSES OF ACCOUNTANTS, INSPECTORS AND
CONSULTANTS, (III) ENTRY UPON THE MORTGAGED PROPERTY TO MAKE REPAIRS OR SECURE
THE MORTGAGED PROPERTY, (IV) PROCUREMENT OF THE INSURANCE REQUIRED BY
SECTION 19, (V) PAYMENT OF AMOUNTS WHICH BORROWER HAS FAILED TO PAY UNDER
SECTIONS 15 AND 17, AND (VI) ADVANCES MADE BY LENDER TO PAY, SATISFY OR
DISCHARGE ANY OBLIGATION OF BORROWER FOR THE PAYMENT OF MONEY THAT IS SECURED BY
A PRE-EXISTING MORTGAGE, DEED OF TRUST OR OTHER LIEN ENCUMBERING THE MORTGAGED
PROPERTY (A "PRIOR LIEN").


(B)               ANY AMOUNTS DISBURSED BY LENDER UNDER THIS SECTION 12, OR
UNDER ANY OTHER PROVISION OF THIS INSTRUMENT THAT TREATS SUCH DISBURSEMENT AS
BEING MADE UNDER THIS SECTION 12, SHALL BE SECURED BY THIS INSTRUMENT, SHALL BE
ADDED TO, AND BECOME PART OF, THE PRINCIPAL COMPONENT OF THE INDEBTEDNESS, SHALL
BE IMMEDIATELY DUE AND PAYABLE AND SHALL BEAR INTEREST FROM THE DATE OF
DISBURSEMENT UNTIL PAID AT THE "DEFAULT RATE," AS DEFINED IN THE NOTE.


(C)                NOTHING IN THIS SECTION 12 SHALL REQUIRE LENDER TO INCUR ANY
EXPENSE OR TAKE ANY ACTION.


13.              INSPECTION. 


(A)                LENDER, ITS AGENTS, REPRESENTATIVES, AND DESIGNEES MAY MAKE
OR CAUSE TO BE MADE ENTRIES UPON AND INSPECTIONS OF THE MORTGAGED PROPERTY
(INCLUDING ENVIRONMENTAL INSPECTIONS AND TESTS) DURING NORMAL BUSINESS HOURS, OR
AT ANY OTHER REASONABLE TIME, UPON REASONABLE NOTICE TO BORROWER IF THE
INSPECTION IS TO INCLUDE OCCUPIED RESIDENTIAL UNITS (WHICH NOTICE NEED NOT BE IN
WRITING).  NOTICE TO BORROWER SHALL NOT BE REQUIRED IN THE CASE OF AN EMERGENCY,
AS DETERMINED IN LENDER'S DISCRETION, OR WHEN AN EVENT OF DEFAULT HAS OCCURRED
AND IS CONTINUING.


(B)               IF LENDER DETERMINES THAT MOLD HAS DEVELOPED AS A RESULT OF A
WATER INTRUSION EVENT OR LEAK, LENDER, AT LENDER'S DISCRETION, MAY REQUIRE THAT
A PROFESSIONAL INSPECTOR INSPECT THE MORTGAGED PROPERTY AS FREQUENTLY AS LENDER
DETERMINES IS NECESSARY UNTIL ANY ISSUE WITH MOLD AND ITS CAUSE(S) ARE RESOLVED
TO LENDER'S SATISFACTION.  SUCH INSPECTION SHALL BE LIMITED TO A VISUAL AND
OLFACTORY INSPECTION OF THE AREA THAT HAS EXPERIENCED THE MOLD, WATER INTRUSION
EVENT OR LEAK.  BORROWER SHALL BE RESPONSIBLE FOR THE COST OF SUCH PROFESSIONAL
INSPECTION AND ANY REMEDIATION DEEMED TO BE NECESSARY AS A RESULT OF THE
PROFESSIONAL INSPECTION.  AFTER ANY ISSUE WITH MOLD, WATER INTRUSION OR LEAKS IS
REMEDIED TO LENDER'S SATISFACTION, LENDER SHALL NOT REQUIRE A PROFESSIONAL
INSPECTION ANY MORE FREQUENTLY THAN ONCE EVERY THREE YEARS UNLESS LENDER IS
OTHERWISE AWARE OF MOLD AS A RESULT OF A SUBSEQUENT WATER INTRUSION EVENT OR
LEAK.


(C)                IF LENDER OR LOAN SERVICER DETERMINES NOT TO CONDUCT AN
ANNUAL INSPECTION OF THE MORTGAGED PROPERTY, AND IN LIEU THEREOF LENDER REQUESTS
A CERTIFICATION, BORROWER SHALL BE PREPARED TO PROVIDE AND MUST ACTUALLY PROVIDE
TO LENDER A FACTUALLY CORRECT CERTIFICATION EACH YEAR THAT THE ANNUAL INSPECTION
IS WAIVED TO THE FOLLOWING EFFECT: 

Borrower has not received any written complaint, notice, letter or other written
communication from tenants, management agent or governmental authorities
regarding mold, fungus, microbial contamination or pathogenic organisms ("Mold")
or any activity, condition, event or omission that causes or facilitates the
growth of Mold on or in any part of the Mortgaged Property or if Borrower has
received any such written complaint, notice, letter or other written
communication that Borrower has investigated and determined that no Mold
activity, condition or event exists or alternatively has  fully and properly
remediated such activity, condition, event or omission in compliance with the
Moisture Management Plan for the Mortgaged Property.

If Borrower is unwilling or unable to provide such certification, Lender may
require a professional inspection of the Mortgaged Property at Borrower's
expense.


14.              BOOKS AND RECORDS; FINANCIAL REPORTING.


(A)                BORROWER SHALL KEEP AND MAINTAIN AT ALL TIMES AT THE
MORTGAGED PROPERTY OR THE MANAGEMENT AGENT'S OFFICE, AND UPON LENDER'S REQUEST
SHALL MAKE AVAILABLE AT THE MORTGAGED PROPERTY (OR, AT BORROWER'S OPTION, AT THE
MANAGEMENT AGENT'S OFFICE), COMPLETE AND ACCURATE BOOKS OF ACCOUNT AND RECORDS
(INCLUDING COPIES OF SUPPORTING BILLS AND INVOICES) ADEQUATE TO REFLECT
CORRECTLY THE OPERATION OF THE MORTGAGED PROPERTY, AND COPIES OF ALL WRITTEN
CONTRACTS, LEASES, AND OTHER INSTRUMENTS WHICH AFFECT THE MORTGAGED PROPERTY. 
THE BOOKS, RECORDS, CONTRACTS, LEASES AND OTHER INSTRUMENTS SHALL BE SUBJECT TO
EXAMINATION AND INSPECTION BY LENDER AT ANY REASONABLE TIME.


(B)               WITHIN 120 DAYS AFTER THE END OF EACH FISCAL YEAR OF BORROWER,
BORROWER SHALL FURNISH TO LENDER A STATEMENT OF INCOME AND EXPENSES FOR
BORROWER'S OPERATION OF THE MORTGAGED PROPERTY FOR THAT FISCAL YEAR, A STATEMENT
OF CHANGES IN FINANCIAL POSITION OF BORROWER RELATING TO THE MORTGAGED PROPERTY
FOR THAT FISCAL YEAR AND, WHEN REQUESTED BY LENDER, A BALANCE SHEET SHOWING ALL
ASSETS AND LIABILITIES OF BORROWER RELATING TO THE MORTGAGED PROPERTY AS OF THE
END OF THAT FISCAL YEAR.  IF BORROWER'S FISCAL YEAR IS OTHER THAN THE CALENDAR
YEAR, BORROWER MUST ALSO SUBMIT TO LENDER A YEAR-END STATEMENT OF INCOME AND
EXPENSES WITHIN 120 DAYS AFTER THE END OF THE CALENDAR YEAR.


(C)                WITHIN 120 DAYS AFTER THE END OF EACH CALENDAR YEAR, AND AT
ANY OTHER TIME, UPON LENDER'S REQUEST, BORROWER SHALL FURNISH TO LENDER EACH OF
THE FOLLOWING.  HOWEVER, LENDER SHALL NOT REQUIRE ANY OF THE FOLLOWING MORE
FREQUENTLY THAN QUARTERLY EXCEPT WHEN THERE HAS BEEN AN EVENT OF DEFAULT AND
SUCH EVENT OF DEFAULT IS CONTINUING, IN WHICH CASE LENDER MAY, UPON WRITTEN
REQUEST TO BORROWER, REQUIRE BORROWER TO FURNISH ANY OF THE FOLLOWING MORE
FREQUENTLY:

(I)                  A RENT SCHEDULE FOR THE MORTGAGED PROPERTY SHOWING THE NAME
OF EACH TENANT, AND FOR EACH TENANT, THE SPACE OCCUPIED, THE LEASE EXPIRATION
DATE, THE RENT PAYABLE FOR THE CURRENT MONTH, THE DATE THROUGH WHICH RENT HAS
BEEN PAID, AND ANY RELATED INFORMATION REQUESTED BY LENDER;

(II)                AN ACCOUNTING OF ALL SECURITY DEPOSITS HELD PURSUANT TO ALL
LEASES, INCLUDING THE NAME OF THE INSTITUTION (IF ANY) AND THE NAMES AND
IDENTIFICATION NUMBERS OF THE ACCOUNTS (IF ANY) IN WHICH SUCH SECURITY DEPOSITS
ARE HELD AND THE NAME OF THE PERSON TO CONTACT AT SUCH FINANCIAL INSTITUTION,
ALONG WITH ANY AUTHORITY OR RELEASE NECESSARY FOR LENDER TO ACCESS INFORMATION
REGARDING SUCH ACCOUNTS; AND

(III)               A STATEMENT THAT IDENTIFIES ALL OWNERS OF ANY INTEREST IN
BORROWER AND ANY CONTROLLING ENTITY AND THE INTEREST HELD BY EACH (UNLESS
BORROWER OR ANY CONTROLLING ENTITY IS A PUBLICLY-TRADED ENTITY IN WHICH CASE
SUCH STATEMENT OF OWNERSHIP SHALL NOT BE REQUIRED), IF BORROWER OR A CONTROLLING
ENTITY IS A CORPORATION, ALL OFFICERS AND DIRECTORS OF BORROWER AND THE
CONTROLLING ENTITY, AND IF BORROWER OR A CONTROLLING ENTITY IS A LIMITED
LIABILITY COMPANY, ALL MANAGERS WHO ARE NOT MEMBERS.


(D)               AT ANY TIME UPON LENDER'S REQUEST, BORROWER SHALL FURNISH TO
LENDER EACH OF THE FOLLOWING.  HOWEVER, LENDER SHALL NOT REQUIRE ANY OF THE
FOLLOWING MORE FREQUENTLY THAN QUARTERLY EXCEPT WHEN THERE HAS BEEN AN EVENT OF
DEFAULT AND SUCH EVENT OF DEFAULT IS CONTINUING, IN WHICH CASE LENDER MAY
REQUIRE BORROWER TO FURNISH ANY OF THE FOLLOWING MORE FREQUENTLY:

(I)                  A BALANCE SHEET, A STATEMENT OF INCOME AND EXPENSES FOR
BORROWER AND A STATEMENT OF CHANGES IN FINANCIAL POSITION OF BORROWER FOR
BORROWER'S MOST RECENT FISCAL YEAR;

(II)                A QUARTERLY OR YEAR-TO-DATE INCOME AND EXPENSE STATEMENT FOR
THE MORTGAGED PROPERTY; AND

(III)               A MONTHLY PROPERTY MANAGEMENT REPORT FOR THE MORTGAGED
PROPERTY, SHOWING THE NUMBER OF INQUIRIES MADE AND RENTAL APPLICATIONS RECEIVED
FROM TENANTS OR PROSPECTIVE TENANTS AND DEPOSITS RECEIVED FROM TENANTS AND ANY
OTHER INFORMATION REQUESTED BY LENDER.


(E)                UPON LENDER'S REQUEST AT ANY TIME WHEN AN EVENT OF DEFAULT
HAS OCCURRED AND IS CONTINUING, BORROWER SHALL FURNISH TO LENDER MONTHLY INCOME
AND EXPENSE STATEMENTS AND RENT SCHEDULES FOR THE MORTGAGED PROPERTY.


(F)                 AN INDIVIDUAL HAVING AUTHORITY TO BIND BORROWER SHALL
CERTIFY EACH OF THE STATEMENTS, SCHEDULES AND REPORTS REQUIRED BY
SECTIONS 14(B) THROUGH 14(E) TO BE COMPLETE AND ACCURATE.  EACH OF THE
STATEMENTS, SCHEDULES AND REPORTS REQUIRED BY SECTIONS 14(B) THROUGH 14(E) SHALL
BE IN SUCH FORM AND CONTAIN SUCH DETAIL AS LENDER MAY REASONABLY REQUIRE. 
LENDER ALSO MAY REQUIRE THAT ANY OF THE STATEMENTS, SCHEDULES OR REPORTS LISTED
IN SECTION 14(B) AND 14(C)(I) AND (II) BE AUDITED AT BORROWER'S EXPENSE BY
INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS ACCEPTABLE TO LENDER, AT ANY TIME WHEN
AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING OR AT ANY TIME THAT LENDER,
IN ITS REASONABLE JUDGMENT, DETERMINES THAT AUDITED FINANCIAL STATEMENTS ARE
REQUIRED FOR AN ACCURATE ASSESSMENT OF THE FINANCIAL CONDITION OF BORROWER OR OF
THE MORTGAGED PROPERTY.


(G)                IF BORROWER FAILS TO PROVIDE IN A TIMELY MANNER THE
STATEMENTS, SCHEDULES AND REPORTS REQUIRED BY SECTIONS 14(B) THROUGH (E), LENDER
SHALL GIVE BORROWER NOTICE SPECIFYING THE STATEMENTS, SCHEDULES AND REPORTS
REQUIRED BY SECTION 14(B) THROUGH (E) THAT BORROWER HAS FAILED TO PROVIDE.  IF
BORROWER HAS NOT PROVIDED THE REQUIRED STATEMENTS, SCHEDULES AND REPORTS WITHIN
10 BUSINESS DAYS FOLLOWING SUCH NOTICE, THEN LENDER SHALL HAVE THE RIGHT TO HAVE
BORROWER'S BOOKS AND RECORDS AUDITED, AT BORROWER'S EXPENSE, BY INDEPENDENT
CERTIFIED PUBLIC ACCOUNTANTS SELECTED BY LENDER IN ORDER TO OBTAIN SUCH
STATEMENTS, SCHEDULES AND REPORTS, AND ALL RELATED COSTS AND EXPENSES OF LENDER
SHALL BECOME IMMEDIATELY DUE AND PAYABLE AND SHALL BECOME AN ADDITIONAL PART OF
THE INDEBTEDNESS AS PROVIDED IN SECTION 12.  NOTICE TO BORROWER SHALL NOT BE
REQUIRED IN THE CASE OF AN EMERGENCY, AS DETERMINED IN LENDER'S DISCRETION, OR
WHEN AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING.


(H)                IF AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING,
BORROWER SHALL DELIVER TO LENDER UPON WRITTEN DEMAND ALL BOOKS AND RECORDS
RELATING TO THE MORTGAGED PROPERTY OR ITS OPERATION.


(I)                  BORROWER AUTHORIZES LENDER TO OBTAIN A CREDIT REPORT ON
BORROWER AT ANY TIME.


15.              TAXES; OPERATING EXPENSES.


(A)                SUBJECT TO THE PROVISIONS OF SECTION 15(C) AND SECTION 15(D),
BORROWER SHALL PAY, OR CAUSE TO BE PAID, ALL TAXES WHEN DUE AND BEFORE THE
ADDITION OF ANY INTEREST, FINE, PENALTY OR COST FOR NONPAYMENT. 


(B)               SUBJECT TO THE PROVISIONS OF SECTION 15(C), BORROWER SHALL
(I) PAY THE EXPENSES OF OPERATING, MANAGING, MAINTAINING AND REPAIRING THE
MORTGAGED PROPERTY (INCLUDING UTILITIES, REPAIRS AND REPLACEMENTS) BEFORE THE
LAST DATE UPON WHICH EACH SUCH PAYMENT MAY BE MADE WITHOUT ANY PENALTY OR
INTEREST CHARGE BEING ADDED, AND (II) PAY INSURANCE PREMIUMS AT LEAST 30 DAYS
PRIOR TO THE EXPIRATION DATE OF EACH POLICY OF INSURANCE, UNLESS APPLICABLE LAW
SPECIFIES SOME LESSER PERIOD.


(C)                IF LENDER IS COLLECTING IMPOSITION DEPOSITS, TO THE EXTENT
THAT LENDER HOLDS SUFFICIENT IMPOSITION DEPOSITS FOR THE PURPOSE OF PAYING A
SPECIFIC IMPOSITION, THEN BORROWER SHALL NOT BE OBLIGATED TO PAY SUCH
IMPOSITION, SO LONG AS NO EVENT OF DEFAULT EXISTS AND BORROWER HAS TIMELY
DELIVERED TO LENDER ANY BILLS OR PREMIUM NOTICES THAT IT HAS RECEIVED.  IF AN
EVENT OF DEFAULT EXISTS, LENDER MAY EXERCISE ANY RIGHTS LENDER MAY HAVE WITH
RESPECT TO IMPOSITION DEPOSITS WITHOUT REGARD TO WHETHER IMPOSITIONS ARE THEN
DUE AND PAYABLE.  LENDER SHALL HAVE NO LIABILITY TO BORROWER FOR FAILING TO PAY
ANY IMPOSITIONS TO THE EXTENT THAT (I) ANY EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING, (II) INSUFFICIENT IMPOSITION DEPOSITS ARE HELD BY LENDER AT THE TIME
AN IMPOSITION BECOMES DUE AND PAYABLE OR (III) BORROWER HAS FAILED TO PROVIDE
LENDER WITH BILLS AND PREMIUM NOTICES AS PROVIDED ABOVE.


(D)               BORROWER, AT ITS OWN EXPENSE, MAY CONTEST BY APPROPRIATE LEGAL
PROCEEDINGS, CONDUCTED DILIGENTLY AND IN GOOD FAITH, THE AMOUNT OR VALIDITY OF
ANY IMPOSITION OTHER THAN INSURANCE PREMIUMS, IF (I) BORROWER NOTIFIES LENDER OF
THE COMMENCEMENT OR EXPECTED COMMENCEMENT OF SUCH PROCEEDINGS, (II) THE
MORTGAGED PROPERTY IS NOT IN DANGER OF BEING SOLD OR FORFEITED, (III) IF
BORROWER HAS NOT ALREADY PAID THE IMPOSITION, BORROWER DEPOSITS WITH LENDER
RESERVES SUFFICIENT TO PAY THE CONTESTED IMPOSITION, IF REQUESTED BY LENDER, AND
(IV) BORROWER FURNISHES WHATEVER ADDITIONAL SECURITY IS REQUIRED IN THE
PROCEEDINGS OR IS REASONABLY REQUESTED BY LENDER.


(E)                BORROWER SHALL PROMPTLY DELIVER TO LENDER A COPY OF ALL
NOTICES OF, AND INVOICES FOR, IMPOSITIONS, AND IF BORROWER PAYS ANY IMPOSITION
DIRECTLY, BORROWER SHALL FURNISH TO LENDER ON OR BEFORE THE DATE THIS INSTRUMENT
REQUIRES SUCH IMPOSITIONS TO BE PAID, RECEIPTS EVIDENCING THAT SUCH PAYMENTS
WERE MADE.


16.              LIENS; ENCUMBRANCES.  BORROWER ACKNOWLEDGES THAT, TO THE EXTENT
PROVIDED IN SECTION 21, THE GRANT, CREATION OR EXISTENCE OF ANY MORTGAGE, DEED
OF TRUST, DEED TO SECURE DEBT, SECURITY INTEREST OR OTHER LIEN OR ENCUMBRANCE (A
"LIEN") ON THE MORTGAGED PROPERTY (OTHER THAN THE LIEN OF THIS INSTRUMENT) OR ON
CERTAIN OWNERSHIP INTERESTS IN BORROWER, WHETHER VOLUNTARY, INVOLUNTARY OR BY
OPERATION OF LAW, AND WHETHER OR NOT SUCH LIEN HAS PRIORITY OVER THE LIEN OF
THIS INSTRUMENT, IS A "TRANSFER" WHICH CONSTITUTES AN EVENT OF DEFAULT AND
SUBJECTS BORROWER TO PERSONAL LIABILITY UNDER THE NOTE.


17.              PRESERVATION, MANAGEMENT AND MAINTENANCE OF MORTGAGED
PROPERTY. 


(A)                BORROWER SHALL NOT COMMIT WASTE OR PERMIT IMPAIRMENT OR
DETERIORATION OF THE MORTGAGED PROPERTY.


(B)               BORROWER SHALL NOT ABANDON THE MORTGAGED PROPERTY.


(C)                BORROWER SHALL RESTORE OR REPAIR PROMPTLY, IN A GOOD AND
WORKMANLIKE MANNER, ANY DAMAGED PART OF THE MORTGAGED PROPERTY TO THE EQUIVALENT
OF ITS ORIGINAL CONDITION, OR SUCH OTHER CONDITION AS LENDER MAY APPROVE IN
WRITING, WHETHER OR NOT INSURANCE PROCEEDS OR CONDEMNATION AWARDS ARE AVAILABLE
TO COVER ANY COSTS OF SUCH RESTORATION OR REPAIR; HOWEVER, BORROWER SHALL NOT BE
OBLIGATED TO PERFORM SUCH RESTORATION OR REPAIR IF (I) NO EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING, AND (II) LENDER HAS ELECTED TO APPLY ANY AVAILABLE
INSURANCE PROCEEDS AND/OR CONDEMNATION AWARDS TO THE PAYMENT OF INDEBTEDNESS
PURSUANT TO SECTION 19(H)(II), (III), (IV) OR (V), OR PURSUANT TO SECTION 20.


(D)               BORROWER SHALL KEEP THE MORTGAGED PROPERTY IN GOOD REPAIR,
INCLUDING THE REPLACEMENT OF PERSONALTY AND FIXTURES WITH ITEMS OF EQUAL OR
BETTER FUNCTION AND QUALITY.


(E)                BORROWER SHALL PROVIDE FOR PROFESSIONAL MANAGEMENT OF THE
MORTGAGED PROPERTY BY A RESIDENTIAL RENTAL PROPERTY MANAGER SATISFACTORY TO
LENDER AT ALL TIMES UNDER A CONTRACT APPROVED BY LENDER IN WRITING, WHICH
CONTRACT MUST BE TERMINABLE UPON NOT MORE THAN 30 DAYS NOTICE WITHOUT THE
NECESSITY OF ESTABLISHING CAUSE AND WITHOUT PAYMENT OF A PENALTY OR TERMINATION
FEE BY BORROWER OR ITS SUCCESSORS.


(F)                 BORROWER SHALL GIVE NOTICE TO LENDER OF AND, UNLESS
OTHERWISE DIRECTED IN WRITING BY LENDER, SHALL APPEAR IN AND DEFEND ANY ACTION
OR PROCEEDING PURPORTING TO AFFECT THE MORTGAGED PROPERTY, LENDER'S SECURITY OR
LENDER'S RIGHTS UNDER THIS INSTRUMENT.  BORROWER SHALL NOT (AND SHALL NOT PERMIT
ANY TENANT OR OTHER PERSON TO) REMOVE, DEMOLISH OR ALTER THE MORTGAGED PROPERTY
OR ANY PART OF THE MORTGAGED PROPERTY, INCLUDING ANY REMOVAL, DEMOLITION OR
ALTERATION OCCURRING IN CONNECTION WITH A REHABILITATION OF ALL OR PART OF THE
MORTGAGED PROPERTY, EXCEPT (I) IN CONNECTION WITH THE REPLACEMENT OF TANGIBLE
PERSONALTY, (II) IF BORROWER IS A COOPERATIVE HOUSING CORPORATION OR
ASSOCIATION, TO THE EXTENT PERMITTED WITH RESPECT TO INDIVIDUAL DWELLING UNITS
UNDER THE FORM OF PROPRIETARY LEASE OR OCCUPANCY AGREEMENT AND (III) REPAIRS AND
REPLACEMENTS IN CONNECTION WITH MAKING AN INDIVIDUAL UNIT READY FOR A NEW
OCCUPANT.


(G)                UNLESS OTHERWISE WAIVED BY LENDER IN WRITING, BORROWER MUST
HAVE OR MUST ESTABLISH AND MUST ADHERE TO THE MMP.  IF THE BORROWER IS REQUIRED
TO HAVE AN MMP, THE BORROWER MUST KEEP ALL MMP DOCUMENTATION AT THE MORTGAGED
PROPERTY OR AT THE MANAGEMENT AGENT'S OFFICE AND AVAILABLE FOR THE LENDER OR THE
LOAN SERVICER TO REVIEW DURING ANY ANNUAL ASSESSMENT OR OTHER INSPECTION OF THE
MORTGAGED PROPERTY THAT IS REQUIRED BY LENDER.


(H)                IF BORROWER IS A HOUSING COOPERATIVE CORPORATION OR
ASSOCIATION, UNTIL THE INDEBTEDNESS IS PAID IN FULL BORROWER SHALL NOT REDUCE
THE MAINTENANCE FEES, CHARGES OR ASSESSMENTS PAYABLE BY SHAREHOLDERS OR
RESIDENTS UNDER PROPRIETARY LEASES OR OCCUPANCY AGREEMENTS BELOW A LEVEL WHICH
IS SUFFICIENT TO PAY ALL EXPENSES OF THE BORROWER, INCLUDING, WITHOUT
LIMITATION, ALL OPERATING AND OTHER EXPENSES FOR THE MORTGAGED PROPERTY AND ALL
PAYMENTS DUE PURSUANT TO THE TERMS OF THE NOTE AND ANY LOAN DOCUMENTS.


18.              ENVIRONMENTAL HAZARDS.


(A)                EXCEPT FOR MATTERS DESCRIBED IN SECTION 18(B), BORROWER SHALL
NOT CAUSE OR PERMIT ANY OF THE FOLLOWING:

(I)                  THE PRESENCE, USE, GENERATION, RELEASE, TREATMENT,
PROCESSING, STORAGE (INCLUDING STORAGE IN ABOVE GROUND AND UNDERGROUND STORAGE
TANKS), HANDLING, OR DISPOSAL OF ANY HAZARDOUS MATERIALS ON OR UNDER THE
MORTGAGED PROPERTY OR ANY OTHER PROPERTY OF BORROWER THAT IS ADJACENT TO THE
MORTGAGED PROPERTY;

(II)                THE TRANSPORTATION OF ANY HAZARDOUS MATERIALS TO, FROM, OR
ACROSS THE MORTGAGED PROPERTY;

(III)               ANY OCCURRENCE OR CONDITION ON THE MORTGAGED PROPERTY OR ANY
OTHER PROPERTY OF BORROWER THAT IS ADJACENT TO THE MORTGAGED PROPERTY, WHICH
OCCURRENCE OR CONDITION IS OR MAY BE IN VIOLATION OF HAZARDOUS MATERIALS LAWS;

(IV)              ANY VIOLATION OF OR NONCOMPLIANCE WITH THE TERMS OF ANY
ENVIRONMENTAL PERMIT WITH RESPECT TO THE MORTGAGED PROPERTY OR ANY PROPERTY OF
BORROWER THAT IS ADJACENT TO THE MORTGAGED PROPERTY; OR

(V)                ANY VIOLATION OR NONCOMPLIANCE WITH THE TERMS OF ANY O&M
PROGRAM AS DEFINED IN SUBSECTION (D).

The matters described in clauses (i) through (v) above, except as otherwise
provided in Section 18(b), are referred to collectively in this Section 18 as
"Prohibited Activities or Conditions."


(B)               PROHIBITED ACTIVITIES OR CONDITIONS SHALL NOT INCLUDE LAWFUL
CONDITIONS PERMITTED BY AN O&M PROGRAM OR THE SAFE AND LAWFUL USE AND STORAGE OF
QUANTITIES OF (I) PRE-PACKAGED SUPPLIES, CLEANING MATERIALS AND PETROLEUM
PRODUCTS CUSTOMARILY USED IN THE OPERATION AND MAINTENANCE OF COMPARABLE
MULTIFAMILY PROPERTIES, (II) CLEANING MATERIALS, PERSONAL GROOMING ITEMS AND
OTHER ITEMS SOLD IN PRE-PACKAGED CONTAINERS FOR CONSUMER USE AND USED BY TENANTS
AND OCCUPANTS OF RESIDENTIAL DWELLING UNITS IN THE MORTGAGED PROPERTY; AND
(III) PETROLEUM PRODUCTS USED IN THE OPERATION AND MAINTENANCE OF MOTOR VEHICLES
FROM TIME TO TIME LOCATED ON THE MORTGAGED PROPERTY'S PARKING AREAS, SO LONG AS
ALL OF THE FOREGOING ARE USED, STORED, HANDLED, TRANSPORTED AND DISPOSED OF IN
COMPLIANCE WITH HAZARDOUS MATERIALS LAWS.


(C)                BORROWER SHALL TAKE ALL COMMERCIALLY REASONABLE ACTIONS
(INCLUDING THE INCLUSION OF APPROPRIATE PROVISIONS IN ANY LEASES EXECUTED AFTER
THE DATE OF THIS INSTRUMENT) TO PREVENT ITS EMPLOYEES, AGENTS, AND CONTRACTORS,
AND ALL TENANTS AND OTHER OCCUPANTS FROM CAUSING OR PERMITTING ANY PROHIBITED
ACTIVITIES OR CONDITIONS.  BORROWER SHALL NOT LEASE OR ALLOW THE SUBLEASE OR USE
OF ALL OR ANY PORTION OF THE MORTGAGED PROPERTY TO ANY TENANT OR SUBTENANT FOR
NONRESIDENTIAL USE BY ANY USER THAT, IN THE ORDINARY COURSE OF ITS BUSINESS,
WOULD CAUSE OR PERMIT ANY PROHIBITED ACTIVITY OR CONDITION.


(D)               AS REQUIRED BY LENDER, BORROWER SHALL ALSO HAVE ESTABLISHED A
WRITTEN OPERATIONS AND MAINTENANCE PROGRAM WITH RESPECT TO CERTAIN HAZARDOUS
MATERIALS.  EACH SUCH OPERATIONS AND MAINTENANCE PROGRAM AND ANY ADDITIONAL OR
REVISED OPERATIONS AND MAINTENANCE PROGRAMS ESTABLISHED FOR THE MORTGAGED
PROPERTY PURSUANT TO THIS SECTION 18 MUST BE APPROVED BY LENDER AND SHALL BE
REFERRED TO HEREIN AS AN "O&M PROGRAM."  BORROWER SHALL COMPLY IN A TIMELY
MANNER WITH, AND CAUSE ALL EMPLOYEES, AGENTS, AND CONTRACTORS OF BORROWER AND
ANY OTHER PERSONS PRESENT ON THE MORTGAGED PROPERTY TO COMPLY WITH EACH O&M
PROGRAM.  BORROWER SHALL PAY ALL COSTS OF PERFORMANCE OF BORROWER'S OBLIGATIONS
UNDER ANY O&M PROGRAM, AND LENDER'S OUT‑OF‑POCKET COSTS INCURRED IN CONNECTION
WITH THE MONITORING AND REVIEW OF EACH O&M PROGRAM AND BORROWER'S PERFORMANCE
SHALL BE PAID BY BORROWER UPON DEMAND BY LENDER.  ANY SUCH OUT-OF-POCKET COSTS
OF LENDER THAT BORROWER FAILS TO PAY PROMPTLY SHALL BECOME AN ADDITIONAL PART OF
THE INDEBTEDNESS AS PROVIDED IN SECTION 12.


(E)                BORROWER REPRESENTS AND WARRANTS TO LENDER THAT, EXCEPT AS
PREVIOUSLY DISCLOSED BY BORROWER TO LENDER IN WRITING (WHICH WRITTEN DISCLOSURE
MAY BE IN CERTAIN ENVIRONMENTAL ASSESSMENTS AND OTHER WRITTEN REPORTS ACCEPTED
BY LENDER IN CONNECTION WITH THE FUNDING OF THE INDEBTEDNESS AND DATED PRIOR TO
THE DATE OF THIS INSTRUMENT):

(I)                  BORROWER HAS NOT AT ANY TIME ENGAGED IN, CAUSED OR
PERMITTED ANY PROHIBITED ACTIVITIES OR CONDITIONS ON THE MORTGAGED PROPERTY;

(II)                TO THE BEST OF BORROWER'S KNOWLEDGE AFTER REASONABLE AND
DILIGENT INQUIRY, NO PROHIBITED ACTIVITIES OR CONDITIONS EXIST OR HAVE EXISTED
ON THE MORTGAGED PROPERTY;

(III)               THE MORTGAGED PROPERTY DOES NOT NOW CONTAIN ANY UNDERGROUND
STORAGE TANKS, AND, TO THE BEST OF BORROWER'S KNOWLEDGE AFTER REASONABLE AND
DILIGENT INQUIRY, THE MORTGAGED PROPERTY HAS NOT CONTAINED ANY UNDERGROUND
STORAGE TANKS IN THE PAST.  IF THERE IS AN UNDERGROUND STORAGE TANK LOCATED ON
THE MORTGAGED PROPERTY THAT HAS BEEN PREVIOUSLY DISCLOSED BY BORROWER TO LENDER
IN WRITING, THAT TANK COMPLIES WITH ALL REQUIREMENTS OF HAZARDOUS MATERIALS
LAWS;

(IV)              TO THE BEST OF BORROWER'S KNOWLEDGE AFTER REASONABLE AND
DILIGENT INQUIRY, BORROWER HAS COMPLIED WITH ALL HAZARDOUS MATERIALS LAWS,
INCLUDING ALL REQUIREMENTS FOR NOTIFICATION REGARDING RELEASES OF HAZARDOUS
MATERIALS.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, BORROWER HAS
OBTAINED ALL ENVIRONMENTAL PERMITS REQUIRED FOR THE OPERATION OF THE MORTGAGED
PROPERTY IN ACCORDANCE WITH HAZARDOUS MATERIALS LAWS NOW IN EFFECT AND ALL SUCH
ENVIRONMENTAL PERMITS ARE IN FULL FORCE AND EFFECT; 

(V)                TO THE BEST OF BORROWER'S KNOWLEDGE AFTER REASONABLE AND
DILIGENT INQUIRY, NO EVENT HAS OCCURRED WITH RESPECT TO THE MORTGAGED PROPERTY
THAT CONSTITUTES, OR WITH THE PASSING OF TIME OR THE GIVING OF NOTICE WOULD
CONSTITUTE, NONCOMPLIANCE WITH THE TERMS OF ANY ENVIRONMENTAL PERMIT;

(VI)              THERE ARE NO ACTIONS, SUITS, CLAIMS OR PROCEEDINGS PENDING OR,
TO THE BEST OF BORROWER'S KNOWLEDGE AFTER REASONABLE AND DILIGENT INQUIRY,
THREATENED THAT INVOLVE THE MORTGAGED PROPERTY AND ALLEGE, ARISE OUT OF, OR
RELATE TO ANY PROHIBITED ACTIVITY OR CONDITION; AND

(VII)             BORROWER HAS NOT RECEIVED ANY WRITTEN COMPLAINT, ORDER, NOTICE
OF VIOLATION OR OTHER COMMUNICATION FROM ANY GOVERNMENTAL AUTHORITY WITH REGARD
TO AIR EMISSIONS, WATER DISCHARGES, NOISE EMISSIONS OR HAZARDOUS MATERIALS, OR
ANY OTHER ENVIRONMENTAL, HEALTH OR SAFETY MATTERS AFFECTING THE MORTGAGED
PROPERTY OR ANY OTHER PROPERTY OF BORROWER THAT IS ADJACENT TO THE MORTGAGED
PROPERTY.


(F)                 BORROWER SHALL PROMPTLY NOTIFY LENDER IN WRITING UPON THE
OCCURRENCE OF ANY OF THE FOLLOWING EVENTS:

(I)                  BORROWER'S DISCOVERY OF ANY PROHIBITED ACTIVITY OR
CONDITION;

(II)                BORROWER'S RECEIPT OF OR KNOWLEDGE OF ANY WRITTEN COMPLAINT,
ORDER, NOTICE OF VIOLATION OR OTHER COMMUNICATION FROM ANY TENANT, MANAGEMENT
AGENT, GOVERNMENTAL AUTHORITY OR OTHER PERSON WITH REGARD TO PRESENT OR FUTURE
ALLEGED PROHIBITED ACTIVITIES OR CONDITIONS, OR ANY OTHER ENVIRONMENTAL, HEALTH
OR SAFETY MATTERS AFFECTING THE MORTGAGED PROPERTY OR ANY OTHER PROPERTY OF
BORROWER THAT IS ADJACENT TO THE MORTGAGED PROPERTY; OR

(III)               BORROWER'S BREACH OF ANY OF ITS OBLIGATIONS UNDER THIS
SECTION 18.

Any such notice given by Borrower shall not relieve Borrower of, or result in a
waiver of, any obligation under this Instrument, the Note, or any other Loan
Document.


(G)                BORROWER SHALL PAY PROMPTLY THE COSTS OF ANY ENVIRONMENTAL
INSPECTIONS, TESTS OR AUDITS, A PURPOSE OF WHICH IS TO IDENTIFY THE EXTENT OR
CAUSE OF OR POTENTIAL FOR A PROHIBITED ACTIVITY OR CONDITION ("ENVIRONMENTAL
INSPECTIONS"), REQUIRED BY LENDER IN CONNECTION WITH ANY FORECLOSURE OR DEED IN
LIEU OF FORECLOSURE, OR AS A CONDITION OF LENDER'S CONSENT TO ANY TRANSFER UNDER
SECTION 21, OR REQUIRED BY LENDER FOLLOWING A REASONABLE DETERMINATION BY LENDER
THAT PROHIBITED ACTIVITIES OR CONDITIONS MAY EXIST.  ANY SUCH COSTS INCURRED BY
LENDER (INCLUDING ATTORNEYS' FEES AND COSTS AND THE COSTS OF TECHNICAL
CONSULTANTS WHETHER INCURRED IN CONNECTION WITH ANY JUDICIAL OR ADMINISTRATIVE
PROCESS OR OTHERWISE) THAT BORROWER FAILS TO PAY PROMPTLY SHALL BECOME AN
ADDITIONAL PART OF THE INDEBTEDNESS AS PROVIDED IN SECTION 12.  AS LONG AS
(I) NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, (II) BORROWER HAS
ACTUALLY PAID FOR OR REIMBURSED LENDER FOR ALL COSTS OF ANY SUCH ENVIRONMENTAL
INSPECTIONS PERFORMED OR REQUIRED BY LENDER, AND (III) LENDER IS NOT PROHIBITED
BY LAW, CONTRACT OR OTHERWISE FROM DOING SO, LENDER SHALL MAKE AVAILABLE TO
BORROWER, WITHOUT REPRESENTATION OF ANY KIND, COPIES OF ENVIRONMENTAL
INSPECTIONS PREPARED BY THIRD PARTIES AND DELIVERED TO LENDER.  LENDER HEREBY
RESERVES THE RIGHT, AND BORROWER HEREBY EXPRESSLY AUTHORIZES LENDER, TO MAKE
AVAILABLE TO ANY PARTY, INCLUDING ANY PROSPECTIVE BIDDER AT A FORECLOSURE SALE
OF THE MORTGAGED PROPERTY, THE RESULTS OF ANY ENVIRONMENTAL INSPECTIONS MADE BY
OR FOR LENDER WITH RESPECT TO THE MORTGAGED PROPERTY.  BORROWER CONSENTS TO
LENDER NOTIFYING ANY PARTY (EITHER AS PART OF A NOTICE OF SALE OR OTHERWISE) OF
THE RESULTS OF ANY ENVIRONMENTAL INSPECTIONS MADE BY OR FOR LENDER.  BORROWER
ACKNOWLEDGES THAT LENDER CANNOT CONTROL OR OTHERWISE ASSURE THE TRUTHFULNESS OR
ACCURACY OF THE RESULTS OF ANY ENVIRONMENTAL INSPECTIONS AND THAT THE RELEASE OF
SUCH RESULTS TO PROSPECTIVE BIDDERS AT A FORECLOSURE SALE OF THE MORTGAGED
PROPERTY MAY HAVE A MATERIAL AND ADVERSE EFFECT UPON THE AMOUNT THAT A PARTY MAY
BID AT SUCH SALE.  BORROWER AGREES THAT LENDER SHALL HAVE NO LIABILITY
WHATSOEVER AS A RESULT OF DELIVERING THE RESULTS TO ANY THIRD PARTY OF ANY
ENVIRONMENTAL INSPECTIONS MADE BY OR FOR LENDER, AND BORROWER HEREBY RELEASES
AND FOREVER DISCHARGES LENDER FROM ANY AND ALL CLAIMS, DAMAGES, OR CAUSES OF
ACTION, ARISING OUT OF, CONNECTED WITH OR INCIDENTAL TO THE RESULTS OF, THE
DELIVERY OF ANY OF ENVIRONMENTAL INSPECTIONS MADE BY OR FOR LENDER.


(H)                IF ANY INVESTIGATION, SITE MONITORING, CONTAINMENT, CLEAN-UP,
RESTORATION OR OTHER REMEDIAL WORK ("REMEDIAL WORK") IS NECESSARY TO COMPLY WITH
ANY HAZARDOUS MATERIALS LAW OR ORDER OF ANY GOVERNMENTAL AUTHORITY THAT HAS OR
ACQUIRES JURISDICTION OVER THE MORTGAGED PROPERTY OR THE USE, OPERATION OR
IMPROVEMENT OF THE MORTGAGED PROPERTY, OR IS OTHERWISE REQUIRED BY LENDER AS A
CONSEQUENCE OF ANY PROHIBITED ACTIVITY OR CONDITION OR TO PREVENT THE OCCURRENCE
OF A PROHIBITED ACTIVITY OR CONDITION, BORROWER SHALL, BY THE EARLIER OF (I) THE
APPLICABLE DEADLINE REQUIRED BY HAZARDOUS MATERIALS LAW OR (II) 30 DAYS AFTER
NOTICE FROM LENDER DEMANDING SUCH ACTION, BEGIN PERFORMING THE REMEDIAL WORK,
AND THEREAFTER DILIGENTLY PROSECUTE IT TO COMPLETION, AND SHALL IN ANY EVENT
COMPLETE THE WORK BY THE TIME REQUIRED BY APPLICABLE HAZARDOUS MATERIALS LAW. 
IF BORROWER FAILS TO BEGIN ON A TIMELY BASIS OR DILIGENTLY PROSECUTE ANY
REQUIRED REMEDIAL WORK, LENDER MAY, AT ITS OPTION, CAUSE THE REMEDIAL WORK TO BE
COMPLETED, IN WHICH CASE BORROWER SHALL REIMBURSE LENDER ON DEMAND FOR THE COST
OF DOING SO.  ANY REIMBURSEMENT DUE FROM BORROWER TO LENDER SHALL BECOME PART OF
THE INDEBTEDNESS AS PROVIDED IN SECTION 12.


(I)                  BORROWER SHALL COMPLY WITH ALL HAZARDOUS MATERIALS LAWS
APPLICABLE TO THE MORTGAGED PROPERTY.  WITHOUT LIMITING THE GENERALITY OF THE
PREVIOUS SENTENCE, BORROWER SHALL (I) OBTAIN AND MAINTAIN ALL ENVIRONMENTAL
PERMITS REQUIRED BY HAZARDOUS MATERIALS LAWS AND COMPLY WITH ALL CONDITIONS OF
SUCH ENVIRONMENTAL PERMITS; (II) COOPERATE WITH ANY INQUIRY BY ANY GOVERNMENTAL
AUTHORITY; AND (III) COMPLY WITH ANY GOVERNMENTAL OR JUDICIAL ORDER THAT ARISES
FROM ANY ALLEGED PROHIBITED ACTIVITY OR CONDITION.


(J)                 BORROWER SHALL INDEMNIFY, HOLD HARMLESS AND DEFEND
(I) LENDER, (II) ANY PRIOR OWNER OR HOLDER OF THE NOTE, (III) THE LOAN SERVICER,
(IV) ANY PRIOR LOAN SERVICER, (V) THE OFFICERS, DIRECTORS, SHAREHOLDERS,
PARTNERS, EMPLOYEES AND TRUSTEES OF ANY OF THE FOREGOING, AND (VI) THE HEIRS,
LEGAL REPRESENTATIVES, SUCCESSORS AND ASSIGNS OF EACH OF THE FOREGOING
(COLLECTIVELY, THE "INDEMNITEES") FROM AND AGAINST ALL PROCEEDINGS, CLAIMS,
DAMAGES, PENALTIES AND COSTS (WHETHER INITIATED OR SOUGHT BY GOVERNMENTAL
AUTHORITIES OR PRIVATE PARTIES), INCLUDING ATTORNEYS' FEES AND COSTS AND
REMEDIATION COSTS, WHETHER INCURRED IN CONNECTION WITH ANY JUDICIAL OR
ADMINISTRATIVE PROCESS OR OTHERWISE, ARISING DIRECTLY OR INDIRECTLY FROM ANY OF
THE FOLLOWING:

(I)                  ANY BREACH OF ANY REPRESENTATION OR WARRANTY OF BORROWER IN
THIS SECTION 18; 

(II)                ANY FAILURE BY BORROWER TO PERFORM ANY OF ITS OBLIGATIONS
UNDER THIS SECTION 18;

(III)               THE EXISTENCE OR ALLEGED EXISTENCE OF ANY PROHIBITED
ACTIVITY OR CONDITION;

(IV)              THE PRESENCE OR ALLEGED PRESENCE OF HAZARDOUS MATERIALS ON OR
UNDER THE MORTGAGED PROPERTY OR IN ANY OF THE IMPROVEMENTS OR ON OR UNDER ANY
PROPERTY OF BORROWER THAT IS ADJACENT TO THE MORTGAGED PROPERTY; AND

(V)                THE ACTUAL OR ALLEGED VIOLATION OF ANY HAZARDOUS MATERIALS
LAW.


(K)               COUNSEL SELECTED BY BORROWER TO DEFEND INDEMNITEES SHALL BE
SUBJECT TO THE APPROVAL OF THOSE INDEMNITEES.  IN ANY CIRCUMSTANCES IN WHICH THE
INDEMNITY UNDER THIS SECTION 18 APPLIES, LENDER MAY EMPLOY ITS OWN LEGAL COUNSEL
AND CONSULTANTS TO PROSECUTE, DEFEND OR NEGOTIATE ANY CLAIM OR LEGAL OR
ADMINISTRATIVE PROCEEDING AND LENDER, WITH THE PRIOR WRITTEN CONSENT OF BORROWER
(WHICH SHALL NOT BE UNREASONABLY WITHHELD, DELAYED OR CONDITIONED) MAY SETTLE OR
COMPROMISE ANY ACTION OR LEGAL OR ADMINISTRATIVE PROCEEDING.  HOWEVER, UNLESS AN
EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, OR THE INTERESTS OF BORROWER
AND LENDER ARE IN CONFLICT, AS DETERMINED BY LENDER IN ITS DISCRETION, LENDER
SHALL PERMIT BORROWER TO UNDERTAKE THE ACTIONS REFERENCED IN THIS SECTION 18 IN
ACCORDANCE WITH THIS SECTION 18(K) AND SECTION 18(L) SO LONG AS LENDER APPROVES
SUCH ACTION, WHICH APPROVAL SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED. 
BORROWER SHALL REIMBURSE LENDER UPON DEMAND FOR ALL COSTS AND EXPENSES INCURRED
BY LENDER, INCLUDING ALL COSTS OF SETTLEMENTS ENTERED INTO IN GOOD FAITH,
CONSULTANTS' FEES AND ATTORNEYS' FEES AND COSTS.


(L)                  BORROWER SHALL NOT, WITHOUT THE PRIOR WRITTEN CONSENT OF
THOSE INDEMNITEES WHO ARE NAMED AS PARTIES TO A CLAIM OR LEGAL OR ADMINISTRATIVE
PROCEEDING (A "CLAIM"), SETTLE OR COMPROMISE THE CLAIM IF THE SETTLEMENT
(I) RESULTS IN THE ENTRY OF ANY JUDGMENT THAT DOES NOT INCLUDE AS AN
UNCONDITIONAL TERM THE DELIVERY BY THE CLAIMANT OR PLAINTIFF TO LENDER OF A
WRITTEN RELEASE OF THOSE INDEMNITEES, SATISFACTORY IN FORM AND SUBSTANCE TO
LENDER; OR (II) MAY MATERIALLY AND ADVERSELY AFFECT LENDER, AS DETERMINED BY
LENDER IN ITS DISCRETION.


(M)              BORROWER'S OBLIGATION TO INDEMNIFY THE INDEMNITEES SHALL NOT BE
LIMITED OR IMPAIRED BY ANY OF THE FOLLOWING, OR BY ANY FAILURE OF BORROWER OR
ANY GUARANTOR TO RECEIVE NOTICE OF OR CONSIDERATION FOR ANY OF THE FOLLOWING:

(I)                  ANY AMENDMENT OR MODIFICATION OF ANY LOAN DOCUMENT;

(II)                ANY EXTENSIONS OF TIME FOR PERFORMANCE REQUIRED BY ANY LOAN
DOCUMENT;

(III)               ANY PROVISION IN ANY OF THE LOAN DOCUMENTS LIMITING LENDER'S
RECOURSE TO PROPERTY SECURING THE INDEBTEDNESS, OR LIMITING THE PERSONAL
LIABILITY OF BORROWER OR ANY OTHER PARTY FOR PAYMENT OF ALL OR ANY PART OF THE
INDEBTEDNESS;

(IV)              THE ACCURACY OR INACCURACY OF ANY REPRESENTATIONS AND
WARRANTIES MADE BY BORROWER UNDER THIS INSTRUMENT OR ANY OTHER LOAN DOCUMENT;

(V)                THE RELEASE OF BORROWER OR ANY OTHER PERSON, BY LENDER OR BY
OPERATION OF LAW, FROM PERFORMANCE OF ANY OBLIGATION UNDER ANY LOAN DOCUMENT;

(VI)              THE RELEASE OR SUBSTITUTION IN WHOLE OR IN PART OF ANY
SECURITY FOR THE INDEBTEDNESS; AND

(VII)             LENDER'S FAILURE TO PROPERLY PERFECT ANY LIEN OR SECURITY
INTEREST GIVEN AS SECURITY FOR THE INDEBTEDNESS.


(N)                BORROWER SHALL, AT ITS OWN COST AND EXPENSE, DO ALL OF THE
FOLLOWING:

(I)                  PAY OR SATISFY ANY JUDGMENT OR DECREE THAT MAY BE ENTERED
AGAINST ANY INDEMNITEE OR INDEMNITEES IN ANY LEGAL OR ADMINISTRATIVE PROCEEDING
INCIDENT TO ANY MATTERS AGAINST WHICH INDEMNITEES ARE ENTITLED TO BE INDEMNIFIED
UNDER THIS SECTION 18;

(II)                REIMBURSE INDEMNITEES FOR ANY EXPENSES PAID OR INCURRED IN
CONNECTION WITH ANY MATTERS AGAINST WHICH INDEMNITEES ARE ENTITLED TO BE
INDEMNIFIED UNDER THIS SECTION 18; AND

(III)               REIMBURSE INDEMNITEES FOR ANY AND ALL EXPENSES, INCLUDING
ATTORNEYS' FEES AND COSTS, PAID OR INCURRED IN CONNECTION WITH THE ENFORCEMENT
BY INDEMNITEES OF THEIR RIGHTS UNDER THIS SECTION 18, OR IN MONITORING AND
PARTICIPATING IN ANY LEGAL OR ADMINISTRATIVE PROCEEDING.


(O)               THE PROVISIONS OF THIS SECTION 18 SHALL BE IN ADDITION TO ANY
AND ALL OTHER OBLIGATIONS AND LIABILITIES THAT BORROWER MAY HAVE UNDER
APPLICABLE LAW OR UNDER OTHER LOAN DOCUMENTS, AND EACH INDEMNITEE SHALL BE
ENTITLED TO INDEMNIFICATION UNDER THIS SECTION 18 WITHOUT REGARD TO WHETHER
LENDER OR THAT INDEMNITEE HAS EXERCISED ANY RIGHTS AGAINST THE MORTGAGED
PROPERTY OR ANY OTHER SECURITY, PURSUED ANY RIGHTS AGAINST ANY GUARANTOR, OR
PURSUED ANY OTHER RIGHTS AVAILABLE UNDER THE LOAN DOCUMENTS OR APPLICABLE LAW.
IF BORROWER CONSISTS OF MORE THAN ONE PERSON OR ENTITY, THE OBLIGATION OF THOSE
PERSONS OR ENTITIES TO INDEMNIFY THE INDEMNITEES UNDER THIS SECTION 18 SHALL BE
JOINT AND SEVERAL. THE OBLIGATION OF BORROWER TO INDEMNIFY THE INDEMNITEES UNDER
THIS SECTION 18 SHALL SURVIVE ANY REPAYMENT OR DISCHARGE OF THE INDEBTEDNESS,
ANY FORECLOSURE PROCEEDING, ANY FORECLOSURE SALE, ANY DELIVERY OF ANY DEED IN
LIEU OF FORECLOSURE, AND ANY RELEASE OF RECORD OF THE LIEN OF THIS INSTRUMENT. 
NOTWITHSTANDING THE FOREGOING, IF LENDER HAS NEVER BEEN A
MORTGAGEE-IN-POSSESSION OF, OR HELD TITLE TO, THE MORTGAGED PROPERTY, BORROWER
SHALL HAVE NO OBLIGATION TO INDEMNIFY THE INDEMNITEES UNDER THIS SECTION 18
AFTER THE DATE OF THE RELEASE OF RECORD OF THE LIEN OF THIS INSTRUMENT BY
PAYMENT IN FULL AT THE MATURITY DATE OR BY VOLUNTARY PREPAYMENT IN FULL.


19.              PROPERTY AND LIABILITY INSURANCE.


(A)                BORROWER SHALL KEEP THE IMPROVEMENTS INSURED AT ALL TIMES
AGAINST SUCH HAZARDS AS LENDER MAY FROM TIME TO TIME REQUIRE, WHICH INSURANCE
SHALL INCLUDE BUT NOT BE LIMITED TO COVERAGE AGAINST LOSS BY FIRE, WINDSTORM AND
ALLIED PERILS, GENERAL BOILER AND MACHINERY COVERAGE, AND BUSINESS INTERRUPTION
INCLUDING LOSS OF RENTAL VALUE INSURANCE FOR THE MORTGAGED PROPERTY WITH EXTRA
EXPENSE INSURANCE.  IF LENDER SO REQUIRES, SUCH INSURANCE SHALL ALSO INCLUDE
SINKHOLE INSURANCE, MINE SUBSIDENCE INSURANCE, EARTHQUAKE INSURANCE, AND, IF THE
MORTGAGED PROPERTY DOES NOT CONFORM TO APPLICABLE ZONING OR LAND USE LAWS,
BUILDING ORDINANCE OR LAW COVERAGE.  IN THE EVENT ANY UPDATED REPORTS OR OTHER
DOCUMENTATION ARE REASONABLY REQUIRED BY LENDER IN ORDER TO DETERMINE WHETHER
SUCH ADDITIONAL INSURANCE IS NECESSARY OR PRUDENT, BORROWER SHALL PAY FOR ALL
SUCH DOCUMENTATION AT ITS SOLE COST AND EXPENSE.  BORROWER ACKNOWLEDGES AND
AGREES THAT LENDER'S INSURANCE REQUIREMENTS MAY CHANGE FROM TIME TO TIME
THROUGHOUT THE TERM OF THE INDEBTEDNESS.  IF ANY OF THE IMPROVEMENTS IS LOCATED
IN AN AREA IDENTIFIED BY THE FEDERAL EMERGENCY MANAGEMENT AGENCY (OR ANY
SUCCESSOR TO THAT AGENCY) AS AN AREA HAVING SPECIAL FLOOD HAZARDS, BORROWER
SHALL INSURE SUCH IMPROVEMENTS AGAINST LOSS BY FLOOD.  ALL INSURANCE REQUIRED
PURSUANT TO THIS SECTION 19(A) SHALL BE REFERRED TO AS "HAZARD INSURANCE."  ALL
POLICIES OF HAZARD INSURANCE MUST INCLUDE A NON-CONTRIBUTING, NON-REPORTING
MORTGAGEE CLAUSE IN FAVOR OF, AND IN A FORM APPROVED BY, LENDER.


(B)               ALL PREMIUMS ON INSURANCE POLICIES REQUIRED UNDER THIS SECTION
19 SHALL BE PAID IN THE MANNER PROVIDED IN SECTION 7, UNLESS LENDER HAS
DESIGNATED IN WRITING ANOTHER METHOD OF PAYMENT.  ALL SUCH POLICIES SHALL ALSO
BE IN A FORM APPROVED BY LENDER.  BORROWER SHALL DELIVER TO LENDER A LEGIBLE
COPY OF EACH INSURANCE POLICY (OR DUPLICATE ORIGINAL) AND BORROWER SHALL
PROMPTLY DELIVER TO LENDER A COPY OF ALL RENEWAL AND OTHER NOTICES RECEIVED BY
BORROWER WITH RESPECT TO THE POLICIES AND ALL RECEIPTS FOR PAID PREMIUMS.  AT
LEAST 5 DAYS PRIOR TO THE EXPIRATION DATE OF ANY INSURANCE POLICY, BORROWER
SHALL DELIVER TO LENDER EVIDENCE ACCEPTABLE TO LENDER THAT THE POLICY HAS BEEN
RENEWED.  IF BORROWER HAS NOT DELIVERED A LEGIBLE COPY OF EACH RENEWAL POLICY
(OR A DUPLICATE ORIGINAL) PRIOR TO THE EXPIRATION DATE OF ANY INSURANCE POLICY,
BORROWER SHALL DELIVER A LEGIBLE COPY OF EACH RENEWAL POLICY (OR A DUPLICATE
ORIGINAL) IN A FORM SATISFACTORY TO LENDER WITHIN 120 DAYS AFTER THE EXPIRATION
DATE OF THE ORIGINAL POLICY.


(C)                BORROWER SHALL MAINTAIN AT ALL TIMES COMMERCIAL GENERAL
LIABILITY INSURANCE, WORKERS' COMPENSATION INSURANCE AND SUCH OTHER LIABILITY,
ERRORS AND OMISSIONS AND FIDELITY INSURANCE COVERAGES AS LENDER MAY FROM TIME TO
TIME REQUIRE.  ALL POLICIES FOR GENERAL LIABILITY INSURANCE MUST CONTAIN A
STANDARD ADDITIONAL INSURED PROVISION, IN FAVOR OF, AND IN A FORM APPROVED BY,
LENDER.


(D)               ALL INSURANCE POLICIES AND RENEWALS OF INSURANCE POLICIES
REQUIRED BY THIS SECTION 19 SHALL BE IN SUCH AMOUNTS AND FOR SUCH PERIODS AS
LENDER MAY FROM TIME TO TIME REQUIRE, AND SHALL BE ISSUED BY INSURANCE COMPANIES
SATISFACTORY TO LENDER.


(E)                BORROWER SHALL COMPLY WITH ALL INSURANCE REQUIREMENTS AND
SHALL NOT PERMIT ANY CONDITION TO EXIST ON THE MORTGAGED PROPERTY THAT WOULD
INVALIDATE ANY PART OF ANY INSURANCE COVERAGE THAT THIS INSTRUMENT REQUIRES
BORROWER TO MAINTAIN.


(F)                 IN THE EVENT OF LOSS, BORROWER SHALL GIVE IMMEDIATE WRITTEN
NOTICE TO THE INSURANCE CARRIER AND TO LENDER.  BORROWER HEREBY AUTHORIZES AND
APPOINTS LENDER AS ATTORNEY‑IN‑FACT FOR BORROWER TO MAKE PROOF OF LOSS, TO
ADJUST AND COMPROMISE ANY CLAIMS UNDER POLICIES OF HAZARD INSURANCE, TO APPEAR
IN AND PROSECUTE ANY ACTION ARISING FROM SUCH HAZARD INSURANCE POLICIES, TO
COLLECT AND RECEIVE THE PROCEEDS OF HAZARD INSURANCE, AND TO DEDUCT FROM SUCH
PROCEEDS LENDER'S EXPENSES INCURRED IN THE COLLECTION OF SUCH PROCEEDS.  THIS
POWER OF ATTORNEY IS COUPLED WITH AN INTEREST AND THEREFORE IS IRREVOCABLE. 
HOWEVER, NOTHING CONTAINED IN THIS SECTION 19 SHALL REQUIRE LENDER TO INCUR ANY
EXPENSE OR TAKE ANY ACTION.  LENDER MAY, AT LENDER'S OPTION, (I) REQUIRE A
"REPAIR OR REPLACEMENT" SETTLEMENT, IN WHICH CASE  THE PROCEEDS WILL  BE USED TO
REIMBURSE BORROWER FOR THE COST OF RESTORING AND REPAIRING THE MORTGAGED
PROPERTY TO THE EQUIVALENT OF ITS ORIGINAL CONDITION OR TO A CONDITION APPROVED
BY LENDER (THE "RESTORATION"), OR (II) REQUIRE AN "ACTUAL CASH VALUE" SETTLEMENT
IN WHICH CASE  THE PROCEEDS MAY BE APPLIED TO THE PAYMENT OF THE INDEBTEDNESS,
WHETHER OR NOT THEN DUE. TO THE EXTENT LENDER DETERMINES TO REQUIRE A REPAIR OR
REPLACEMENT SETTLEMENT AND APPLY INSURANCE PROCEEDS TO RESTORATION, LENDER SHALL
APPLY THE PROCEEDS IN ACCORDANCE WITH LENDER'S THEN-CURRENT POLICIES RELATING TO
THE RESTORATION OF CASUALTY DAMAGE ON SIMILAR MULTIFAMILY PROPERTIES.


(G)                NOTWITHSTANDING ANY PROVISION TO THE CONTRARY IN THIS SECTION
19, AS LONG AS NO EVENT OF DEFAULT, OR ANY EVENT WHICH, WITH THE GIVING OF
NOTICE OR THE PASSAGE OF TIME, OR BOTH, WOULD CONSTITUTE AN EVENT OF DEFAULT,
HAS OCCURRED AND IS CONTINUING,

(I)                  IN THE EVENT OF A CASUALTY RESULTING IN DAMAGE TO THE
MORTGAGED PROPERTY WHICH WILL COST $10,000 OR LESS TO REPAIR, THE BORROWER SHALL
HAVE THE SOLE RIGHT TO MAKE PROOF OF LOSS, ADJUST AND COMPROMISE THE CLAIM AND
COLLECT AND RECEIVE ANY PROCEEDS DIRECTLY WITHOUT THE APPROVAL OR PRIOR CONSENT
OF THE LENDER SO LONG AS THE INSURANCE PROCEEDS ARE USED SOLELY FOR THE
RESTORATION OF THE MORTGAGED PROPERTY; AND

(II)                IN THE EVENT OF A CASUALTY RESULTING IN DAMAGE TO THE
MORTGAGED PROPERTY WHICH WILL COST MORE THAN $10,000 BUT LESS THAN $50,000 TO
REPAIR, THE BORROWER IS AUTHORIZED TO MAKE PROOF OF LOSS AND ADJUST AND
COMPROMISE THE CLAIM WITHOUT THE PRIOR CONSENT OF LENDER, AND LENDER SHALL HOLD
THE APPLICABLE INSURANCE PROCEEDS TO BE USED TO REIMBURSE BORROWER FOR THE COST
OF RESTORATION OF THE MORTGAGED PROPERTY AND SHALL NOT APPLY SUCH PROCEEDS TO
THE PAYMENT OF SUMS DUE UNDER THIS INSTRUMENT.


(H)                LENDER WILL HAVE THE RIGHT TO EXERCISE ITS OPTION TO APPLY
INSURANCE PROCEEDS TO THE PAYMENT OF THE INDEBTEDNESS ONLY IF LENDER DETERMINES
THAT AT LEAST ONE OF THE FOLLOWING CONDITIONS IS MET:

(I)                  AN EVENT OF DEFAULT (OR ANY EVENT, WHICH, WITH THE GIVING
OF NOTICE OR THE PASSAGE OF TIME, OR BOTH, WOULD CONSTITUTE AN EVENT OF
DEFAULT) HAS OCCURRED AND IS CONTINUING;

(II)                LENDER DETERMINES, IN ITS DISCRETION, THAT THERE WILL NOT BE
SUFFICIENT FUNDS FROM INSURANCE PROCEEDS, ANTICIPATED CONTRIBUTIONS OF BORROWER
OF ITS OWN FUNDS OR OTHER SOURCES ACCEPTABLE TO LENDER TO COMPLETE THE
RESTORATION;

(III)               LENDER DETERMINES, IN ITS DISCRETION, THAT THE RENTAL INCOME
FROM THE MORTGAGED PROPERTY AFTER COMPLETION OF THE RESTORATION WILL NOT BE
SUFFICIENT TO MEET ALL OPERATING COSTS AND OTHER EXPENSES, IMPOSITION DEPOSITS,
DEPOSITS TO RESERVES AND LOAN REPAYMENT OBLIGATIONS RELATING TO THE MORTGAGED
PROPERTY;

(IV)              LENDER DETERMINES, IN ITS DISCRETION, THAT THE RESTORATION
WILL NOT BE COMPLETED AT LEAST ONE YEAR BEFORE THE MATURITY DATE (OR SIX MONTHS
BEFORE THE MATURITY DATE IF LENDER DETERMINES IN ITS DISCRETION THAT RE-LEASING
OF THE MORTGAGED PROPERTY WILL BE COMPLETED WITHIN SUCH SIX-MONTH PERIOD); OR

(V)                LENDER DETERMINES THAT THE RESTORATION WILL NOT BE COMPLETED
WITHIN ONE YEAR AFTER THE DATE OF THE LOSS OR CASUALTY.


(I)                  IF THE MORTGAGED PROPERTY IS SOLD AT A FORECLOSURE SALE OR
LENDER ACQUIRES TITLE TO THE MORTGAGED PROPERTY, LENDER SHALL AUTOMATICALLY
SUCCEED TO ALL RIGHTS OF BORROWER IN AND TO ANY INSURANCE POLICIES AND UNEARNED
INSURANCE PREMIUMS AND IN AND TO THE PROCEEDS RESULTING FROM ANY DAMAGE TO THE
MORTGAGED PROPERTY PRIOR TO SUCH SALE OR ACQUISITION.


(J)                 UNLESS LENDER OTHERWISE AGREES IN WRITING, ANY APPLICATION
OF ANY INSURANCE PROCEEDS TO THE INDEBTEDNESS SHALL NOT EXTEND OR POSTPONE THE
DUE DATE OF ANY MONTHLY INSTALLMENTS REFERRED TO IN THE NOTE, SECTION 7 OF THIS
INSTRUMENT OR ANY COLLATERAL AGREEMENT, OR CHANGE THE AMOUNT OF SUCH
INSTALLMENTS.


(K)               BORROWER AGREES TO EXECUTE SUCH FURTHER EVIDENCE OF ASSIGNMENT
OF ANY INSURANCE PROCEEDS AS LENDER MAY REQUIRE.


20.              CONDEMNATION.


(A)                BORROWER SHALL PROMPTLY NOTIFY LENDER IN WRITING OF ANY
ACTION OR PROCEEDING OR NOTICE RELATING TO ANY PROPOSED OR ACTUAL CONDEMNATION
OR OTHER TAKING, OR CONVEYANCE IN LIEU THEREOF, OF ALL OR ANY PART OF THE
MORTGAGED PROPERTY, WHETHER DIRECT OR INDIRECT (A "CONDEMNATION").  BORROWER
SHALL APPEAR IN AND PROSECUTE OR DEFEND ANY ACTION OR PROCEEDING RELATING TO ANY
CONDEMNATION UNLESS OTHERWISE DIRECTED BY LENDER IN WRITING.  BORROWER
AUTHORIZES AND APPOINTS LENDER AS ATTORNEY‑IN‑FACT FOR BORROWER TO COMMENCE,
APPEAR IN AND PROSECUTE, IN LENDER'S OR BORROWER'S NAME, ANY ACTION OR
PROCEEDING RELATING TO ANY CONDEMNATION AND TO SETTLE OR COMPROMISE ANY CLAIM IN
CONNECTION WITH ANY CONDEMNATION, AFTER CONSULTATION WITH BORROWER AND
CONSISTENT WITH COMMERCIALLY REASONABLE STANDARDS OF A PRUDENT LENDER.  THIS
POWER OF ATTORNEY IS COUPLED WITH AN INTEREST AND THEREFORE IS IRREVOCABLE. 
HOWEVER, NOTHING CONTAINED IN THIS SECTION 20 SHALL REQUIRE LENDER TO INCUR ANY
EXPENSE OR TAKE ANY ACTION.  BORROWER HEREBY TRANSFERS AND ASSIGNS TO LENDER ALL
RIGHT, TITLE AND INTEREST OF BORROWER IN AND TO ANY AWARD OR PAYMENT WITH
RESPECT TO (I) ANY CONDEMNATION, OR ANY CONVEYANCE IN LIEU OF CONDEMNATION, AND
(II) ANY DAMAGE TO THE MORTGAGED PROPERTY CAUSED BY GOVERNMENTAL ACTION THAT
DOES NOT RESULT IN A CONDEMNATION.


(B)               LENDER MAY APPLY SUCH AWARDS OR PROCEEDS, AFTER THE DEDUCTION
OF LENDER'S EXPENSES INCURRED IN THE COLLECTION OF SUCH AMOUNTS (INCLUDING
ATTORNEYS' FEES AND COSTS) AT LENDER'S OPTION, TO THE RESTORATION OR REPAIR OF
THE MORTGAGED PROPERTY OR TO THE PAYMENT OF THE INDEBTEDNESS, WITH THE BALANCE,
IF ANY, TO BORROWER.  UNLESS LENDER OTHERWISE AGREES IN WRITING, ANY APPLICATION
OF ANY AWARDS OR PROCEEDS TO THE INDEBTEDNESS SHALL NOT EXTEND OR POSTPONE THE
DUE DATE OF ANY MONTHLY INSTALLMENTS REFERRED TO IN THE NOTE, SECTION 7 OF THIS
INSTRUMENT OR ANY COLLATERAL AGREEMENT, OR CHANGE THE AMOUNT OF SUCH
INSTALLMENTS.  BORROWER AGREES TO EXECUTE SUCH FURTHER EVIDENCE OF ASSIGNMENT OF
ANY AWARDS OR PROCEEDS AS LENDER MAY REQUIRE.


21.              TRANSFERS OF THE MORTGAGED PROPERTY OR INTERESTS IN BORROWER. 
[RIGHT TO UNLIMITED TRANSFERS -- WITH LENDER APPROVAL].


(A)                "TRANSFER" MEANS

(I)                  A SALE, ASSIGNMENT, TRANSFER OR OTHER DISPOSITION (WHETHER
VOLUNTARY, INVOLUNTARY OR BY OPERATION OF LAW);

(II)                THE GRANTING, CREATING OR ATTACHMENT OF A LIEN, ENCUMBRANCE
OR SECURITY INTEREST (WHETHER VOLUNTARY, INVOLUNTARY OR BY OPERATION OF LAW);

(III)               THE ISSUANCE OR OTHER CREATION OF AN OWNERSHIP INTEREST IN A
LEGAL ENTITY, INCLUDING A PARTNERSHIP INTEREST, INTEREST IN A LIMITED LIABILITY
COMPANY OR CORPORATE STOCK;

(IV)              THE WITHDRAWAL, RETIREMENT, REMOVAL OR INVOLUNTARY RESIGNATION
OF A PARTNER IN A PARTNERSHIP OR A MEMBER OR MANAGER IN A LIMITED LIABILITY
COMPANY; OR

(V)                THE MERGER, DISSOLUTION, LIQUIDATION, OR CONSOLIDATION OF A
LEGAL ENTITY OR THE RECONSTITUTION OF ONE TYPE OF LEGAL ENTITY INTO ANOTHER TYPE
OF LEGAL ENTITY. 

For purposes of defining the term "Transfer," the term "partnership" shall mean
a general partnership, a limited partnership, a joint venture and a limited
liability partnership, and the term "partner" shall mean a general partner, a
limited partner and a joint venturer.


(B)               "TRANSFER" DOES NOT INCLUDE

(I)                  A CONVEYANCE OF THE MORTGAGED PROPERTY AT A JUDICIAL OR
NON-JUDICIAL FORECLOSURE SALE UNDER THIS INSTRUMENT,

(II)                THE MORTGAGED PROPERTY BECOMING PART OF A BANKRUPTCY ESTATE
BY OPERATION OF LAW UNDER THE UNITED STATES BANKRUPTCY CODE, OR

(III)               A LIEN AGAINST THE MORTGAGED PROPERTY FOR LOCAL TAXES AND/OR
ASSESSMENTS NOT THEN DUE AND PAYABLE. 


(C)                THE OCCURRENCE OF ANY OF THE FOLLOWING TRANSFERS SHALL NOT
CONSTITUTE AN EVENT OF DEFAULT UNDER THIS INSTRUMENT, NOTWITHSTANDING ANY
PROVISION OF SECTION 21(E) TO THE CONTRARY:

(I)                  A TRANSFER TO WHICH LENDER HAS CONSENTED;

(II)                A TRANSFER THAT OCCURS IN ACCORDANCE WITH SECTION 21(D);

(III)               THE GRANT OF A LEASEHOLD INTEREST IN AN INDIVIDUAL DWELLING
UNIT FOR A TERM OF TWO YEARS OR LESS NOT CONTAINING AN OPTION TO PURCHASE;

(IV)              A TRANSFER OF OBSOLETE OR WORN OUT PERSONALTY OR FIXTURES THAT
ARE CONTEMPORANEOUSLY REPLACED BY ITEMS OF EQUAL OR BETTER FUNCTION AND QUALITY,
WHICH ARE FREE OF LIENS, ENCUMBRANCES AND SECURITY INTERESTS OTHER THAN THOSE
CREATED BY THE LOAN DOCUMENTS OR CONSENTED TO BY LENDER;

(V)                THE CREATION OF A MECHANIC'S, MATERIALMAN'S, OR JUDGMENT LIEN
AGAINST THE MORTGAGED PROPERTY, WHICH IS RELEASED OF RECORD OR OTHERWISE
REMEDIED TO LENDER'S SATISFACTION WITHIN 60 DAYS OF THE DATE OF CREATION;

(VI)              IF BORROWER IS A HOUSING COOPERATIVE CORPORATION OR
ASSOCIATION, THE TRANSFER OF MORE THAN 49 PERCENT OF THE SHARES IN THE HOUSING
COOPERATIVE OR THE ASSIGNMENT OF MORE THAN 49 PERCENT OF THE OCCUPANCY
AGREEMENTS OR LEASES RELATING THERETO BY TENANT SHAREHOLDERS OF THE HOUSING
COOPERATIVE OR ASSOCIATION TO OTHER TENANT SHAREHOLDERS; AND

(VII)             ANY TRANSFER OF AN INTEREST IN BORROWER OR ANY INTEREST IN A
CONTROLLING ENTITY (WHICH, IF SUCH CONTROLLING ENTITY WERE BORROWER, WOULD
RESULT IN AN EVENT OF DEFAULT) LISTED IN (A) THROUGH (F) BELOW (A "PREAPPROVED
TRANSFER"), UNDER THE TERMS AND CONDITIONS LISTED AS ITEMS (1) THROUGH (7)
BELOW:

(A)              A SALE OR TRANSFER TO ONE OR MORE OF THE TRANSFEROR'S IMMEDIATE
FAMILY MEMBERS; OR

(B)              A SALE OR TRANSFER TO ANY TRUST HAVING AS ITS SOLE
BENEFICIARIES THE TRANSFEROR AND/OR ONE OR MORE OF THE TRANSFEROR'S IMMEDIATE
FAMILY MEMBERS; OR

(C)              A SALE OR TRANSFER FROM A TRUST TO ANY ONE OR MORE OF ITS
BENEFICIARIES WHO ARE IMMEDIATE FAMILY MEMBERS OF THE TRANSFEROR ; OR

(D)              THE SUBSTITUTION OR REPLACEMENT OF THE TRUSTEE OF ANY TRUST
WITH A TRUSTEE WHO IS AN IMMEDIATE FAMILY MEMBER OF THE TRANSFEROR; OR

(E)               A SALE OR TRANSFER TO AN ENTITY OWNED AND CONTROLLED BY THE
TRANSFEROR OR THE TRANSFEROR’S IMMEDIATE FAMILY MEMBERS; OR

(F)               A SALE OR TRANSFER TO AN INDIVIDUAL OR ENTITY THAT HAS AN
EXISTING INTEREST IN THE BORROWER OR IN A CONTROLLING ENTITY.

(1)               BORROWER SHALL PROVIDE LENDER WITH PRIOR WRITTEN NOTICE OF THE
PROPOSED PREAPPROVED TRANSFER, WHICH NOTICE MUST BE ACCOMPANIED BY A
NON-REFUNDABLE REVIEW FEE IN THE AMOUNT OF $3,000.00.

(2)               FOR THE PURPOSES OF THESE PREAPPROVED TRANSFERS, A
TRANSFEROR'S IMMEDIATE FAMILY MEMBERS WILL BE DEEMED TO INCLUDE A SPOUSE,
PARENT, CHILD OR GRANDCHILD OF SUCH TRANSFEROR.

(3)               EITHER DIRECTLY OR INDIRECTLY, [SEE EXHIBIT B] SHALL RETAIN AT
ALL TIMES A MANAGING INTEREST IN THE BORROWER.

(4)               AT THE TIME OF THE PROPOSED PREAPPROVED TRANSFER, NO EVENT OF
DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING AND NO EVENT OR CONDITION SHALL
HAVE OCCURRED AND BE CONTINUING THAT, WITH THE GIVING OF NOTICE OR THE PASSAGE
OF TIME, OR BOTH, WOULD BECOME AN EVENT OF DEFAULT.

(5)               LENDER SHALL BE ENTITLED TO COLLECT ALL COSTS, INCLUDING THE
COST OF ALL TITLE SEARCHES, TITLE INSURANCE AND RECORDING COSTS, AND ALL
ATTORNEYS' FEES AND COSTS.

(6)               LENDER SHALL NOT BE ENTITLED TO COLLECT A TRANSFER FEE AS A
RESULT OF THESE PREAPPROVED TRANSFERS.

(7)               IN THE EVENT OF A TRANSFER PROHIBITED BY OR REQUIRING LENDER'S
APPROVAL UNDER THIS SECTION 21, THIS SECTION (C)(VII) MAY BE MODIFIED OR
RENDERED VOID BY LENDER AT LENDER'S OPTION BY NOTICE TO BORROWER AND THE
TRANSFEREE(S), AS A CONDITION OF LENDER'S CONSENT.


(D)               THE OCCURRENCE OF ANY OF THE FOLLOWING TRANSFERS SHALL NOT
CONSTITUTE AN EVENT OF DEFAULT UNDER THIS INSTRUMENT, PROVIDED THAT BORROWER HAS
NOTIFIED LENDER IN WRITING WITHIN 30 DAYS FOLLOWING THE OCCURRENCE OF ANY OF THE
FOLLOWING, AND SUCH TRANSFER DOES NOT CONSTITUTE AN EVENT OF DEFAULT UNDER ANY
OTHER SECTION OF THIS INSTRUMENT:

(I)                  A CHANGE OF THE BORROWER'S NAME, PROVIDED THAT UCC
FINANCING STATEMENTS AND/OR AMENDMENTS SUFFICIENT TO CONTINUE THE PERFECTION OF
LENDER'S SECURITY INTEREST HAVE BEEN PROPERLY FILED AND COPIES HAVE BEEN
DELIVERED TO LENDER;

(II)                A CHANGE OF THE FORM OF THE BORROWER NOT INVOLVING A
TRANSFER OF THE BORROWER'S ASSETS AND NOT RESULTING IN ANY CHANGE IN LIABILITY
OF ANY INITIAL OWNER, PROVIDED THAT UCC FINANCING STATEMENTS AND/OR AMENDMENTS
SUFFICIENT TO CONTINUE THE PERFECTION OF LENDER'S SECURITY INTEREST HAVE BEEN
PROPERLY FILED AND COPIES HAVE BEEN DELIVERED TO LENDER;

(III)               THE MERGER OF THE BORROWER WITH ANOTHER ENTITY WHEN THE
BORROWER IS THE SURVIVING ENTITY;

(IV)              A TRANSFER THAT OCCURS BY DEVISE, DESCENT, OR BY OPERATION OF
LAW UPON THE DEATH OF A NATURAL PERSON; AND

(V)                THE GRANT OF AN EASEMENT, IF BEFORE THE GRANT LENDER
DETERMINES THAT THE EASEMENT WILL NOT MATERIALLY AFFECT THE OPERATION OR VALUE
OF THE MORTGAGED PROPERTY OR LENDER'S INTEREST IN THE MORTGAGED PROPERTY, AND
BORROWER PAYS TO LENDER, UPON DEMAND, ALL COSTS AND EXPENSES, INCLUDING
ATTORNEYS' FEES AND COSTS, INCURRED BY LENDER IN CONNECTION WITH REVIEWING
BORROWER'S REQUEST.


(E)                THE OCCURRENCE OF ANY OF THE FOLLOWING TRANSFERS SHALL
CONSTITUTE AN EVENT OF DEFAULT UNDER THIS INSTRUMENT:

(I)                  A TRANSFER OF ALL OR ANY PART OF THE MORTGAGED PROPERTY OR
ANY INTEREST IN THE MORTGAGED PROPERTY;

(II)                IF BORROWER IS A LIMITED PARTNERSHIP, A TRANSFER OF (A) ANY
GENERAL PARTNERSHIP INTEREST, OR (B) LIMITED PARTNERSHIP INTERESTS IN BORROWER
THAT WOULD CAUSE THE INITIAL OWNERS OF BORROWER TO OWN LESS THAN A CONTROLLING
INTEREST OF ALL LIMITED PARTNERSHIP INTERESTS IN BORROWER;

(III)               IF BORROWER IS A GENERAL PARTNERSHIP OR A JOINT VENTURE, A
TRANSFER OF ANY GENERAL PARTNERSHIP OR JOINT VENTURE INTEREST IN BORROWER;

(IV)              IF BORROWER IS A LIMITED LIABILITY COMPANY, (A) A TRANSFER OF
ANY MEMBERSHIP INTEREST IN BORROWER WHICH WOULD CAUSE THE INITIAL OWNERS TO OWN
LESS THAN A CONTROLLING INTEREST OF ALL THE MEMBERSHIP INTERESTS IN BORROWER,
(B) A TRANSFER OF ANY MEMBERSHIP OR OTHER INTEREST OF A MANAGER IN BORROWER THAT
RESULTS IN A CHANGE OF MANAGER OR (C) A CHANGE IN A NONMEMBER MANAGER;

(V)                IF BORROWER IS A CORPORATION (A) THE TRANSFER OF ANY VOTING
STOCK IN BORROWER WHICH WOULD CAUSE THE INITIAL OWNERS TO OWN LESS THAN A
CONTROLLING INTEREST OF ANY CLASS OF VOTING STOCK IN BORROWER OR (B) IF THE
OUTSTANDING VOTING STOCK IN BORROWER IS HELD BY 100 OR MORE SHAREHOLDERS, ONE OR
MORE TRANSFERS BY A SINGLE TRANSFEROR WITHIN A 12-MONTH PERIOD AFFECTING AN
AGGREGATE OF 5 PERCENT OR MORE OF THAT STOCK;

(VI)              IF BORROWER IS A TRUST, (A) A TRANSFER OF ANY BENEFICIAL
INTEREST IN BORROWER WHICH WOULD CAUSE THE INITIAL OWNERS TO OWN LESS THAN A
CONTROLLING INTEREST OF ALL THE BENEFICIAL INTERESTS IN BORROWER, (B) THE
TERMINATION OR REVOCATION OF THE TRUST, OR (C) THE REMOVAL, APPOINTMENT OR
SUBSTITUTION OF A TRUSTEE OF BORROWER;

(VII)             IF BORROWER IS A LIMITED LIABILITY PARTNERSHIP, (A) A TRANSFER
OF ANY PARTNERSHIP INTEREST IN BORROWER WHICH WOULD CAUSE THE INITIAL OWNERS TO
OWN LESS THAN A CONTROLLING INTEREST OF ALL PARTNERSHIP INTERESTS IN BORROWER,
OR (B) A TRANSFER OF ANY PARTNERSHIP OR OTHER INTEREST OF A MANAGING PARTNER IN
BORROWER THAT RESULTS IN A CHANGE OF MANAGER; AND

(VIII)           A TRANSFER OF ANY INTEREST IN A CONTROLLING ENTITY WHICH, IF
SUCH CONTROLLING ENTITY WERE BORROWER, WOULD RESULT IN AN EVENT OF DEFAULT UNDER
ANY OF SECTIONS 21(E)(I) THROUGH (VII) ABOVE.

Lender shall not be required to demonstrate any actual impairment of its
security or any increased risk of default in order to exercise any of its
remedies with respect to an Event of Default under this Section 21.


(F)                 LENDER SHALL CONSENT, WITHOUT ANY ADJUSTMENT TO THE RATE AT
WHICH THE INDEBTEDNESS SECURED BY THIS INSTRUMENT BEARS INTEREST OR TO ANY OTHER
ECONOMIC TERMS OF THE INDEBTEDNESS SET FORTH IN THE NOTE, TO A TRANSFER THAT
WOULD OTHERWISE VIOLATE THIS SECTION 21 IF, PRIOR TO THE TRANSFER, BORROWER HAS
SATISFIED EACH OF THE FOLLOWING REQUIREMENTS:

(I)                  THE SUBMISSION TO LENDER OF ALL INFORMATION REQUIRED BY
LENDER TO MAKE THE DETERMINATION REQUIRED BY THIS SECTION 21(F);

(II)                THE ABSENCE OF ANY EVENT OF DEFAULT;

(III)               THE TRANSFEREE MEETS ALL OF THE ELIGIBILITY, CREDIT,
MANAGEMENT AND OTHER STANDARDS (INCLUDING BUT NOT LIMITED TO ANY STANDARDS WITH
RESPECT TO PREVIOUS RELATIONSHIPS BETWEEN LENDER AND THE TRANSFEREE) CUSTOMARILY
APPLIED BY LENDER AT THE TIME OF THE PROPOSED TRANSFER TO THE APPROVAL OF
BORROWERS IN CONNECTION WITH THE ORIGINATION OR PURCHASE OF SIMILAR MORTGAGES ON
MULTIFAMILY PROPERTIES;

(IV)              THE TRANSFEREE'S ORGANIZATION, CREDIT AND EXPERIENCE IN THE
MANAGEMENT OF SIMILAR PROPERTIES ARE DEEMED BY THE LENDER, IN ITS DISCRETION, TO
BE APPROPRIATE TO THE OVERALL STRUCTURE AND DOCUMENTATION OF THE EXISTING
FINANCING;

(V)                THE MORTGAGED PROPERTY, AT THE TIME OF THE PROPOSED TRANSFER,
MEETS ALL STANDARDS AS TO ITS PHYSICAL CONDITION, OCCUPANCY, NET OPERATING
INCOME AND THE COLLECTION OF RESERVES THAT ARE CUSTOMARILY APPLIED BY LENDER AT
THE TIME OF THE PROPOSED TRANSFER TO THE APPROVAL OF PROPERTIES IN CONNECTION
WITH THE ORIGINATION OR PURCHASE OF SIMILAR MORTGAGES ON MULTIFAMILY PROPERTIES;

(VI)              IN THE CASE OF A TRANSFER OF ALL OR ANY PART OF THE MORTGAGED
PROPERTY, (A) THE EXECUTION BY THE TRANSFEREE OF LENDER'S THEN-STANDARD
ASSUMPTION AGREEMENT THAT, AMONG OTHER THINGS, REQUIRES THE TRANSFEREE TO
PERFORM ALL OBLIGATIONS OF BORROWER SET FORTH IN THE NOTE, THIS INSTRUMENT AND
ANY OTHER LOAN DOCUMENTS, AND MAY REQUIRE THAT THE TRANSFEREE COMPLY WITH ANY
PROVISIONS OF THIS INSTRUMENT OR ANY OTHER LOAN DOCUMENT WHICH PREVIOUSLY MAY
HAVE BEEN WAIVED OR MODIFIED BY LENDER, (B) IF LENDER REQUIRES, THE TRANSFEREE
CAUSES ONE OR MORE INDIVIDUALS OR ENTITIES ACCEPTABLE TO LENDER TO EXECUTE AND
DELIVER TO LENDER A GUARANTY IN A FORM ACCEPTABLE TO LENDER, AND (C) THE
TRANSFEREE EXECUTES SUCH ADDITIONAL COLLATERAL AGREEMENTS AS LENDER MAY REQUIRE;

(VII)             IN THE CASE OF A TRANSFER OF ANY INTEREST IN A CONTROLLING
ENTITY, IF A GUARANTY HAS BEEN EXECUTED AND DELIVERED IN CONNECTION WITH THE
NOTE, THIS INSTRUMENT OR ANY OF THE OTHER LOAN DOCUMENTS, THE BORROWER CAUSES
ONE OR MORE INDIVIDUALS OR ENTITIES ACCEPTABLE TO LENDER TO EXECUTE AND DELIVER
TO LENDER A GUARANTY IN A FORM ACCEPTABLE TO LENDER; AND

(VIII)           LENDER'S RECEIPT OF ALL OF THE FOLLOWING:

(A)              A REVIEW FEE IN THE AMOUNT OF $3,000.00;

(B)              A TRANSFER FEE IN AN AMOUNT EQUAL TO 1 PERCENT OF THE UNPAID
PRINCIPAL BALANCE OF THE INDEBTEDNESS IMMEDIATELY BEFORE THE APPLICABLE
TRANSFER; AND

(C)              THE AMOUNT OF LENDER'S OUT‑OF‑POCKET COSTS (INCLUDING
REASONABLE ATTORNEYS' FEES AND COSTS) INCURRED IN REVIEWING THE TRANSFER
REQUEST.


22.              EVENTS OF DEFAULT.  THE OCCURRENCE OF ANY ONE OR MORE OF THE
FOLLOWING SHALL CONSTITUTE AN EVENT OF DEFAULT UNDER THIS INSTRUMENT:


(A)                ANY FAILURE BY BORROWER TO PAY OR DEPOSIT WHEN DUE ANY AMOUNT
REQUIRED BY THE NOTE, THIS INSTRUMENT OR ANY OTHER LOAN DOCUMENT;


(B)               ANY FAILURE BY BORROWER TO MAINTAIN THE INSURANCE COVERAGE
REQUIRED BY SECTION 19;


(C)                ANY FAILURE BY BORROWER TO COMPLY WITH THE PROVISIONS OF
SECTION 33;


(D)               FRAUD OR MATERIAL MISREPRESENTATION OR MATERIAL OMISSION BY
BORROWER, ANY OF ITS OFFICERS, DIRECTORS, TRUSTEES, GENERAL PARTNERS OR MANAGERS
OR ANY GUARANTOR IN CONNECTION WITH (I) THE APPLICATION FOR OR CREATION OF THE
INDEBTEDNESS, (II) ANY FINANCIAL STATEMENT, RENT SCHEDULE, OR OTHER REPORT OR
INFORMATION PROVIDED TO LENDER DURING THE TERM OF THE INDEBTEDNESS, OR (III) ANY
REQUEST FOR LENDER'S CONSENT TO ANY PROPOSED ACTION, INCLUDING A REQUEST FOR
DISBURSEMENT OF FUNDS UNDER ANY COLLATERAL AGREEMENT;


(E)                ANY FAILURE BY BORROWER TO COMPLY WITH THE PROVISIONS OF
SECTION 20;


(F)                 ANY EVENT OF DEFAULT UNDER SECTION 21;


(G)                THE COMMENCEMENT OF A FORFEITURE ACTION OR PROCEEDING,
WHETHER CIVIL OR CRIMINAL, WHICH, IN LENDER'S REASONABLE JUDGMENT, COULD RESULT
IN A FORFEITURE OF THE MORTGAGED PROPERTY OR OTHERWISE MATERIALLY IMPAIR THE
LIEN CREATED BY THIS INSTRUMENT OR LENDER'S INTEREST IN THE MORTGAGED PROPERTY;


(H)                ANY FAILURE BY BORROWER TO PERFORM ANY OF ITS OBLIGATIONS
UNDER THIS INSTRUMENT (OTHER THAN THOSE SPECIFIED IN SECTIONS 22(A) THROUGH
(G)), AS AND WHEN REQUIRED, WHICH CONTINUES FOR A PERIOD OF 30 DAYS AFTER NOTICE
OF SUCH FAILURE BY LENDER TO BORROWER.  HOWEVER, IF BORROWER'S FAILURE TO
PERFORM ITS OBLIGATIONS AS DESCRIBED IN THIS SECTION 22(H) IS OF THE NATURE THAT
IT CANNOT BE CURED WITHIN THE 30 DAY GRACE PERIOD BUT REASONABLY COULD BE CURED
WITHIN 90 DAYS, THEN BORROWER SHALL HAVE ADDITIONAL TIME AS DETERMINED BY LENDER
IN ITS DISCRETION, NOT TO EXCEED AN ADDITIONAL 60 DAYS, IN WHICH TO CURE SUCH
DEFAULT, PROVIDED THAT BORROWER HAS DILIGENTLY COMMENCED TO CURE SUCH DEFAULT
DURING THE 30-DAY GRACE PERIOD AND DILIGENTLY PURSUES THE CURE OF SUCH DEFAULT. 
HOWEVER, NO SUCH NOTICE OR GRACE PERIODS SHALL APPLY IN THE CASE OF ANY SUCH
FAILURE WHICH COULD, IN LENDER'S JUDGMENT, ABSENT IMMEDIATE EXERCISE BY LENDER
OF A RIGHT OR REMEDY UNDER THIS INSTRUMENT, RESULT IN HARM TO LENDER, IMPAIRMENT
OF THE NOTE OR THIS INSTRUMENT OR ANY OTHER SECURITY GIVEN UNDER ANY OTHER LOAN
DOCUMENT;


(I)                  ANY FAILURE BY BORROWER TO PERFORM ANY OF ITS OBLIGATIONS
AS AND WHEN REQUIRED UNDER ANY LOAN DOCUMENT OTHER THAN THIS INSTRUMENT WHICH
CONTINUES BEYOND THE APPLICABLE CURE PERIOD, IF ANY, SPECIFIED IN THAT LOAN
DOCUMENT;


(J)                 ANY EXERCISE BY THE HOLDER OF ANY OTHER DEBT INSTRUMENT
SECURED BY A MORTGAGE, DEED OF TRUST OR DEED TO SECURE DEBT ON THE MORTGAGED
PROPERTY OF A RIGHT TO DECLARE ALL AMOUNTS DUE UNDER THAT DEBT INSTRUMENT
IMMEDIATELY DUE AND PAYABLE;


(K)               ANY  VOLUNTARY FILING BY BORROWER FOR BANKRUPTCY PROTECTION
UNDER THE UNITED STATES BANKRUPTCY CODE OR ANY REORGANIZATION, RECEIVERSHIP,
INSOLVENCY PROCEEDING OR OTHER SIMILAR PROCEEDING PURSUANT TO ANY OTHER FEDERAL
OR STATE LAW AFFECTING DEBTOR AND CREDITOR RIGHTS TO WHICH BORROWER VOLUNTARILY
BECOMES SUBJECT, OR THE COMMENCEMENT OF ANY INVOLUNTARY CASE AGAINST BORROWER BY
ANY CREDITOR (OTHER THAN LENDER) OF BORROWER PURSUANT TO THE UNITED STATES
BANKRUPTCY CODE OR OTHER FEDERAL OR STATE LAW AFFECTING DEBTOR AND CREDITOR
RIGHTS WHICH CASE IS NOT DISMISSED OR DISCHARGED WITHIN 90 DAYS AFTER FILING;
AND


(L)                  ANY REPRESENTATIONS AND WARRANTIES BY BORROWER IN THIS
INSTRUMENT WHICH IS FALSE OR MISLEADING IN ANY MATERIAL RESPECT.


23.              REMEDIES CUMULATIVE.  EACH RIGHT AND REMEDY PROVIDED IN THIS
INSTRUMENT IS DISTINCT FROM ALL OTHER RIGHTS OR REMEDIES UNDER THIS INSTRUMENT
OR ANY OTHER LOAN DOCUMENT OR AFFORDED BY APPLICABLE LAW, AND EACH SHALL BE
CUMULATIVE AND MAY BE EXERCISED CONCURRENTLY, INDEPENDENTLY, OR SUCCESSIVELY, IN
ANY ORDER.


24.              FORBEARANCE.


(A)                LENDER MAY (BUT SHALL NOT BE OBLIGATED TO) AGREE WITH
BORROWER, FROM TIME TO TIME, AND WITHOUT GIVING NOTICE TO, OR OBTAINING THE
CONSENT OF, OR HAVING ANY EFFECT UPON THE OBLIGATIONS OF, ANY GUARANTOR OR OTHER
THIRD PARTY OBLIGOR, TO TAKE ANY OF THE FOLLOWING ACTIONS:  EXTEND THE TIME FOR
PAYMENT OF ALL OR ANY PART OF THE INDEBTEDNESS; REDUCE THE PAYMENTS DUE UNDER
THIS INSTRUMENT, THE NOTE, OR ANY OTHER LOAN DOCUMENT; RELEASE ANYONE LIABLE FOR
THE PAYMENT OF ANY AMOUNTS UNDER THIS INSTRUMENT, THE NOTE, OR ANY OTHER LOAN
DOCUMENT; ACCEPT A RENEWAL OF THE NOTE; MODIFY THE TERMS AND TIME OF PAYMENT OF
THE INDEBTEDNESS; JOIN IN ANY EXTENSION OR SUBORDINATION AGREEMENT; RELEASE ANY
MORTGAGED PROPERTY; TAKE OR RELEASE OTHER OR ADDITIONAL SECURITY; MODIFY THE
RATE OF INTEREST OR PERIOD OF AMORTIZATION OF THE NOTE OR CHANGE THE AMOUNT OF
THE MONTHLY INSTALLMENTS PAYABLE UNDER THE NOTE; AND OTHERWISE MODIFY THIS
INSTRUMENT, THE NOTE, OR ANY OTHER LOAN DOCUMENT.


(B)               ANY FORBEARANCE BY LENDER IN EXERCISING ANY RIGHT OR REMEDY
UNDER THE NOTE, THIS INSTRUMENT, OR ANY OTHER LOAN DOCUMENT OR OTHERWISE
AFFORDED BY APPLICABLE LAW, SHALL NOT BE A WAIVER OF OR PRECLUDE THE EXERCISE OF
ANY OTHER RIGHT OR REMEDY, OR THE SUBSEQUENT EXERCISE OF ANY RIGHT OR REMEDY. 
THE ACCEPTANCE BY LENDER OF PAYMENT OF ALL OR ANY PART OF THE INDEBTEDNESS AFTER
THE DUE DATE OF SUCH PAYMENT, OR IN AN AMOUNT WHICH IS LESS THAN THE REQUIRED
PAYMENT, SHALL NOT BE A WAIVER OF LENDER'S RIGHT TO REQUIRE PROMPT PAYMENT WHEN
DUE OF ALL OTHER PAYMENTS ON ACCOUNT OF THE INDEBTEDNESS OR TO EXERCISE ANY
REMEDIES FOR ANY FAILURE TO MAKE PROMPT PAYMENT. ENFORCEMENT BY LENDER OF ANY
SECURITY FOR THE INDEBTEDNESS SHALL NOT CONSTITUTE AN ELECTION BY LENDER OF
REMEDIES SO AS TO PRECLUDE THE EXERCISE OF ANY OTHER RIGHT AVAILABLE TO LENDER. 
LENDER'S RECEIPT OF ANY AWARDS OR PROCEEDS UNDER SECTIONS 19 AND 20 SHALL NOT
OPERATE TO CURE OR WAIVE ANY EVENT OF DEFAULT.


25.              LOAN CHARGES.  IF ANY APPLICABLE LAW LIMITING THE AMOUNT OF
INTEREST OR OTHER CHARGES PERMITTED TO BE COLLECTED FROM BORROWER IS INTERPRETED
SO THAT ANY CHARGE PROVIDED FOR IN ANY LOAN DOCUMENT, WHETHER CONSIDERED
SEPARATELY OR TOGETHER WITH OTHER CHARGES LEVIED IN CONNECTION WITH ANY OTHER
LOAN DOCUMENT, VIOLATES THAT LAW, AND BORROWER IS ENTITLED TO THE BENEFIT OF
THAT LAW, THAT CHARGE IS HEREBY REDUCED TO THE EXTENT NECESSARY TO ELIMINATE
THAT VIOLATION.  THE AMOUNTS, IF ANY, PREVIOUSLY PAID TO LENDER IN EXCESS OF THE
PERMITTED AMOUNTS SHALL BE APPLIED BY LENDER TO REDUCE THE PRINCIPAL OF THE
INDEBTEDNESS.  FOR THE PURPOSE OF DETERMINING WHETHER ANY APPLICABLE LAW
LIMITING THE AMOUNT OF INTEREST OR OTHER CHARGES PERMITTED TO BE COLLECTED FROM
BORROWER HAS BEEN VIOLATED, ALL INDEBTEDNESS WHICH CONSTITUTES INTEREST, AS WELL
AS ALL OTHER CHARGES LEVIED IN CONNECTION WITH THE INDEBTEDNESS WHICH CONSTITUTE
INTEREST, SHALL BE DEEMED TO BE ALLOCATED AND SPREAD OVER THE STATED TERM OF THE
NOTE.  UNLESS OTHERWISE REQUIRED BY APPLICABLE LAW, SUCH ALLOCATION AND
SPREADING SHALL BE EFFECTED IN SUCH A MANNER THAT THE RATE OF INTEREST SO
COMPUTED IS UNIFORM THROUGHOUT THE STATED TERM OF THE NOTE.


26.              WAIVER OF STATUTE OF LIMITATIONS.  BORROWER HEREBY WAIVES THE
RIGHT TO ASSERT ANY STATUTE OF LIMITATIONS AS A BAR TO THE ENFORCEMENT OF THE
LIEN OF THIS INSTRUMENT OR TO ANY ACTION BROUGHT TO ENFORCE ANY LOAN DOCUMENT.


27.              WAIVER OF MARSHALLING.  NOTWITHSTANDING THE EXISTENCE OF ANY
OTHER SECURITY INTERESTS IN THE MORTGAGED PROPERTY HELD BY LENDER OR BY ANY
OTHER PARTY, LENDER SHALL HAVE THE RIGHT TO DETERMINE THE ORDER IN WHICH ANY OR
ALL OF THE MORTGAGED PROPERTY SHALL BE SUBJECTED TO THE REMEDIES PROVIDED IN
THIS INSTRUMENT, THE NOTE, ANY OTHER LOAN DOCUMENT OR APPLICABLE LAW.  LENDER
SHALL HAVE THE RIGHT TO DETERMINE THE ORDER IN WHICH ANY OR ALL PORTIONS OF THE
INDEBTEDNESS ARE SATISFIED FROM THE PROCEEDS REALIZED UPON THE EXERCISE OF SUCH
REMEDIES.  BORROWER AND ANY PARTY WHO NOW OR IN THE FUTURE ACQUIRES A SECURITY
INTEREST IN THE MORTGAGED PROPERTY AND WHO HAS ACTUAL OR CONSTRUCTIVE NOTICE OF
THIS INSTRUMENT WAIVES ANY AND ALL RIGHT TO REQUIRE THE MARSHALLING OF ASSETS OR
TO REQUIRE THAT ANY OF THE MORTGAGED PROPERTY BE SOLD IN THE INVERSE ORDER OF
ALIENATION OR THAT ANY OF THE MORTGAGED PROPERTY BE SOLD IN PARCELS OR AS AN
ENTIRETY IN CONNECTION WITH THE EXERCISE OF ANY OF THE REMEDIES PERMITTED BY
APPLICABLE LAW OR PROVIDED IN THIS INSTRUMENT.


28.              FURTHER ASSURANCES.  BORROWER SHALL EXECUTE, ACKNOWLEDGE, AND
DELIVER, AT ITS SOLE COST AND EXPENSE, ALL FURTHER ACTS, DEEDS, CONVEYANCES,
ASSIGNMENTS, ESTOPPEL CERTIFICATES, FINANCING STATEMENTS OR AMENDMENTS,
TRANSFERS AND ASSURANCES AS LENDER MAY REQUIRE FROM TIME TO TIME IN ORDER TO
BETTER ASSURE, GRANT, AND CONVEY TO LENDER THE RIGHTS INTENDED TO BE GRANTED,
NOW OR IN THE FUTURE, TO LENDER UNDER THIS INSTRUMENT AND THE LOAN DOCUMENTS.


29.              ESTOPPEL CERTIFICATE.  WITHIN 10 DAYS AFTER A REQUEST FROM
LENDER, BORROWER SHALL DELIVER TO LENDER A WRITTEN STATEMENT, SIGNED AND
ACKNOWLEDGED BY BORROWER, CERTIFYING TO LENDER OR ANY PERSON DESIGNATED BY
LENDER, AS OF THE DATE OF SUCH STATEMENT, (I) THAT THE LOAN DOCUMENTS ARE
UNMODIFIED AND IN FULL FORCE AND EFFECT  (OR, IF THERE HAVE BEEN MODIFICATIONS,
THAT THE LOAN DOCUMENTS ARE IN FULL FORCE AND EFFECT AS MODIFIED AND SETTING
FORTH SUCH MODIFICATIONS); (II) THE UNPAID PRINCIPAL BALANCE OF THE NOTE;
(III) THE DATE TO WHICH INTEREST UNDER THE NOTE HAS BEEN PAID; (IV) THAT
BORROWER IS NOT IN DEFAULT IN PAYING THE INDEBTEDNESS OR IN PERFORMING OR
OBSERVING ANY OF THE COVENANTS OR AGREEMENTS CONTAINED IN THIS INSTRUMENT OR ANY
OF THE OTHER LOAN DOCUMENTS (OR, IF THE BORROWER IS IN DEFAULT, DESCRIBING SUCH
DEFAULT IN REASONABLE DETAIL); (V) WHETHER OR NOT THERE ARE THEN EXISTING ANY
SETOFFS OR DEFENSES KNOWN TO BORROWER AGAINST THE ENFORCEMENT OF ANY RIGHT OR
REMEDY OF LENDER UNDER THE LOAN DOCUMENTS; AND (VI) ANY ADDITIONAL FACTS
REQUESTED BY LENDER.


30.              GOVERNING LAW; CONSENT TO JURISDICTION AND VENUE.


(A)                THIS INSTRUMENT, AND ANY LOAN DOCUMENT WHICH DOES NOT ITSELF
EXPRESSLY IDENTIFY THE LAW THAT IS TO APPLY TO IT, SHALL BE GOVERNED BY THE LAWS
OF THE JURISDICTION IN WHICH THE LAND IS LOCATED (THE "PROPERTY JURISDICTION").


(B)               BORROWER AGREES THAT ANY CONTROVERSY ARISING UNDER OR IN
RELATION TO THE NOTE, THIS INSTRUMENT, OR ANY OTHER LOAN DOCUMENT MAY BE
LITIGATED IN THE PROPERTY JURISDICTION.  THE STATE AND FEDERAL COURTS AND
AUTHORITIES WITH JURISDICTION IN THE PROPERTY JURISDICTION SHALL HAVE
JURISDICTION OVER ALL CONTROVERSIES THAT SHALL ARISE UNDER OR IN RELATION TO THE
NOTE, ANY SECURITY FOR THE INDEBTEDNESS, OR ANY OTHER LOAN DOCUMENT.  BORROWER
IRREVOCABLY CONSENTS TO SERVICE, JURISDICTION, AND VENUE OF SUCH COURTS FOR ANY
SUCH LITIGATION AND WAIVES ANY OTHER VENUE TO WHICH IT MIGHT BE ENTITLED BY
VIRTUE OF DOMICILE, HABITUAL RESIDENCE OR OTHERWISE.  HOWEVER, NOTHING IN THIS
SECTION 30 IS INTENDED TO LIMIT LENDER'S RIGHT TO BRING ANY SUIT, ACTION OR
PROCEEDING RELATING TO MATTERS UNDER THIS INSTRUMENT IN ANY COURT OF ANY OTHER
JURISDICTION.


31.              NOTICE.


(A)                ALL NOTICES, DEMANDS AND OTHER COMMUNICATIONS
("NOTICE") UNDER OR CONCERNING THIS INSTRUMENT SHALL BE IN WRITING.  EACH NOTICE
SHALL BE ADDRESSED TO THE INTENDED RECIPIENT AT ITS ADDRESS SET FORTH IN THIS
INSTRUMENT, AND SHALL BE DEEMED GIVEN ON THE EARLIEST TO OCCUR OF (I) THE DATE
WHEN THE NOTICE IS RECEIVED BY THE ADDRESSEE; (II) THE FIRST BUSINESS DAY AFTER
THE NOTICE IS DELIVERED TO A RECOGNIZED OVERNIGHT COURIER SERVICE, WITH
ARRANGEMENTS MADE FOR PAYMENT OF CHARGES FOR NEXT BUSINESS DAY DELIVERY; OR
(III) THE THIRD BUSINESS DAY AFTER THE NOTICE IS DEPOSITED IN THE UNITED STATES
MAIL WITH POSTAGE PREPAID, CERTIFIED MAIL, RETURN RECEIPT REQUESTED. 


(B)               ANY PARTY TO THIS INSTRUMENT MAY CHANGE THE ADDRESS TO WHICH
NOTICES INTENDED FOR IT ARE TO BE DIRECTED BY MEANS OF NOTICE GIVEN TO THE OTHER
PARTY IN ACCORDANCE WITH THIS SECTION 31.  EACH PARTY AGREES THAT IT WILL NOT
REFUSE OR REJECT DELIVERY OF ANY NOTICE GIVEN IN ACCORDANCE WITH THIS
SECTION 31, THAT IT WILL ACKNOWLEDGE, IN WRITING, THE RECEIPT OF ANY NOTICE UPON
REQUEST BY THE OTHER PARTY AND THAT ANY NOTICE REJECTED OR REFUSED BY IT SHALL
BE DEEMED FOR PURPOSES OF THIS SECTION 31 TO HAVE BEEN RECEIVED BY THE REJECTING
PARTY ON THE DATE SO REFUSED OR REJECTED, AS CONCLUSIVELY ESTABLISHED BY THE
RECORDS OF THE U.S. POSTAL SERVICE OR THE COURIER SERVICE.


(C)                ANY NOTICE UNDER THE NOTE AND ANY OTHER LOAN DOCUMENT THAT
DOES NOT SPECIFY HOW NOTICES ARE TO BE GIVEN SHALL BE GIVEN IN ACCORDANCE WITH
THIS SECTION 31.


32.              SALE OF NOTE; CHANGE IN SERVICER; LOAN SERVICING.  THE NOTE OR
A PARTIAL INTEREST IN THE NOTE (TOGETHER WITH THIS INSTRUMENT AND THE OTHER LOAN
DOCUMENTS) MAY BE SOLD ONE OR MORE TIMES WITHOUT PRIOR NOTICE TO BORROWER.  A
SALE MAY RESULT IN A CHANGE OF THE LOAN SERVICER.  THERE ALSO MAY BE ONE OR MORE
CHANGES OF THE LOAN SERVICER UNRELATED TO A SALE OF THE NOTE.  IF THERE IS A
CHANGE OF THE LOAN SERVICER, BORROWER WILL BE GIVEN NOTICE OF THE CHANGE. ALL
ACTIONS REGARDING THE SERVICING OF THE LOAN EVIDENCED BY THE NOTE, INCLUDING THE
COLLECTION OF PAYMENTS, THE GIVING AND RECEIPT OF NOTICE, INSPECTIONS OF THE
MORTGAGED PROPERTY, INSPECTIONS OF BOOKS AND RECORDS, AND THE GRANTING OF
CONSENTS AND APPROVALS, MAY BE TAKEN BY THE LOAN SERVICER UNLESS BORROWER
RECEIVES NOTICE TO THE CONTRARY.  IF BORROWER RECEIVES CONFLICTING NOTICES
REGARDING THE IDENTITY OF THE LOAN SERVICER OR ANY OTHER SUBJECT, ANY SUCH
NOTICE FROM LENDER SHALL GOVERN.


33.              SINGLE ASSET BORROWER.  UNTIL THE INDEBTEDNESS IS PAID IN FULL,
BORROWER (A) SHALL NOT OWN ANY REAL OR PERSONAL PROPERTY OTHER THAN THE
MORTGAGED PROPERTY AND PERSONAL PROPERTY RELATED TO THE OPERATION AND
MAINTENANCE OF THE MORTGAGED PROPERTY;  (B) SHALL NOT OPERATE ANY BUSINESS OTHER
THAN THE MANAGEMENT AND OPERATION OF THE MORTGAGED PROPERTY; AND (C) SHALL NOT
MAINTAIN ITS ASSETS IN A WAY DIFFICULT TO SEGREGATE AND IDENTIFY.


34.              SUCCESSORS AND ASSIGNS BOUND.  THIS INSTRUMENT SHALL BIND, AND
THE RIGHTS GRANTED BY THIS INSTRUMENT SHALL INURE TO, THE RESPECTIVE SUCCESSORS
AND ASSIGNS OF LENDER AND BORROWER.  HOWEVER, A TRANSFER NOT PERMITTED BY
SECTION 21 SHALL BE AN EVENT OF DEFAULT.


35.              JOINT AND SEVERAL LIABILITY.  IF MORE THAN ONE PERSON OR ENTITY
SIGNS THIS INSTRUMENT AS BORROWER, THE OBLIGATIONS OF SUCH PERSONS AND ENTITIES
SHALL BE JOINT AND SEVERAL.


36.              RELATIONSHIP OF PARTIES; NO THIRD PARTY BENEFICIARY.


(A)                THE RELATIONSHIP BETWEEN LENDER AND BORROWER SHALL BE SOLELY
THAT OF CREDITOR AND DEBTOR, RESPECTIVELY, AND NOTHING CONTAINED IN THIS
INSTRUMENT SHALL CREATE ANY OTHER RELATIONSHIP BETWEEN LENDER AND BORROWER.


(B)               NO CREDITOR OF ANY PARTY TO THIS INSTRUMENT AND NO OTHER
PERSON SHALL BE A THIRD PARTY BENEFICIARY OF THIS INSTRUMENT OR ANY OTHER LOAN
DOCUMENT.  WITHOUT LIMITING THE GENERALITY OF THE PRECEDING SENTENCE, (I) ANY
ARRANGEMENT (A "SERVICING ARRANGEMENT") BETWEEN THE LENDER AND ANY LOAN SERVICER
FOR LOSS SHARING OR INTERIM ADVANCEMENT OF FUNDS SHALL CONSTITUTE A CONTRACTUAL
OBLIGATION OF SUCH LOAN SERVICER THAT IS INDEPENDENT OF THE OBLIGATION OF
BORROWER FOR THE PAYMENT OF THE INDEBTEDNESS, (II) BORROWER SHALL NOT BE A THIRD
PARTY BENEFICIARY OF ANY SERVICING ARRANGEMENT, AND (III) NO PAYMENT BY THE LOAN
SERVICER UNDER ANY SERVICING ARRANGEMENT WILL REDUCE THE AMOUNT OF THE
INDEBTEDNESS.


37.              SEVERABILITY; AMENDMENTS.  THE INVALIDITY OR UNENFORCEABILITY
OF ANY PROVISION OF THIS INSTRUMENT SHALL NOT AFFECT THE VALIDITY OR
ENFORCEABILITY OF ANY OTHER PROVISION, AND ALL OTHER PROVISIONS SHALL REMAIN IN
FULL FORCE AND EFFECT.  THIS INSTRUMENT CONTAINS THE ENTIRE AGREEMENT AMONG THE
PARTIES AS TO THE RIGHTS GRANTED AND THE OBLIGATIONS ASSUMED IN THIS
INSTRUMENT.  THIS INSTRUMENT MAY NOT BE AMENDED OR MODIFIED EXCEPT BY A WRITING
SIGNED BY THE PARTY AGAINST WHOM ENFORCEMENT IS SOUGHT; PROVIDED, HOWEVER, THAT
IN THE EVENT OF A TRANSFER PROHIBITED BY OR REQUIRING LENDER'S APPROVAL UNDER
SECTION 21, ANY OR SOME OR ALL OF THE MODIFICATIONS TO INSTRUMENT SET FORTH IN
EXHIBIT B (IF ANY) MAY BE MODIFIED OR RENDERED VOID BY LENDER AT LENDER'S OPTION
BY NOTICE TO BORROWER AND THE TRANSFEREE(S).


38.              CONSTRUCTION.  THE CAPTIONS AND HEADINGS OF THE SECTIONS OF
THIS INSTRUMENT ARE FOR CONVENIENCE ONLY AND SHALL BE DISREGARDED IN CONSTRUING
THIS INSTRUMENT.  ANY REFERENCE IN THIS INSTRUMENT TO AN "EXHIBIT" OR A
"SECTION" SHALL, UNLESS OTHERWISE EXPLICITLY PROVIDED, BE CONSTRUED AS
REFERRING, RESPECTIVELY, TO AN EXHIBIT ATTACHED TO THIS INSTRUMENT OR TO A
SECTION OF THIS INSTRUMENT.  ALL EXHIBITS ATTACHED TO OR REFERRED TO IN THIS
INSTRUMENT ARE INCORPORATED BY REFERENCE INTO THIS INSTRUMENT.  ANY REFERENCE IN
THIS INSTRUMENT TO A STATUTE OR REGULATION SHALL BE CONSTRUED AS REFERRING TO
THAT STATUTE OR REGULATION AS AMENDED FROM TIME TO TIME.  USE OF THE SINGULAR IN
THIS AGREEMENT INCLUDES THE PLURAL AND USE OF THE PLURAL INCLUDES THE SINGULAR. 
AS USED IN THIS INSTRUMENT, THE TERM "INCLUDING" MEANS "INCLUDING, BUT NOT
LIMITED TO."


39.              DISCLOSURE OF INFORMATION.  LENDER MAY FURNISH INFORMATION
REGARDING BORROWER OR THE MORTGAGED PROPERTY TO THIRD PARTIES WITH AN EXISTING
OR PROSPECTIVE INTEREST IN THE SERVICING, ENFORCEMENT, EVALUATION, PERFORMANCE,
PURCHASE OR SECURITIZATION OF THE INDEBTEDNESS, INCLUDING BUT NOT LIMITED TO
TRUSTEES, MASTER SERVICERS, SPECIAL SERVICERS, RATING AGENCIES, AND
ORGANIZATIONS MAINTAINING DATABASES ON THE UNDERWRITING AND PERFORMANCE OF
MULTIFAMILY MORTGAGE LOANS, AS WELL AS GOVERNMENTAL REGULATORY AGENCIES HAVING
REGULATORY AUTHORITY OVER LENDER.  BORROWER IRREVOCABLY WAIVES ANY AND ALL
RIGHTS IT MAY HAVE UNDER APPLICABLE LAW TO PROHIBIT SUCH DISCLOSURE, INCLUDING
BUT NOT LIMITED TO ANY RIGHT OF PRIVACY.


40.              NO CHANGE IN FACTS OR CIRCUMSTANCES.  BORROWER WARRANTS THAT
(A) ALL INFORMATION IN THE APPLICATION FOR THE LOAN SUBMITTED TO LENDER (THE
"LOAN APPLICATION") AND IN ALL FINANCIAL STATEMENTS, RENT SCHEDULES, REPORTS,
CERTIFICATES AND OTHER DOCUMENTS SUBMITTED IN CONNECTION WITH THE LOAN
APPLICATION ARE COMPLETE AND ACCURATE IN ALL MATERIAL RESPECTS; AND (B) THERE
HAS BEEN NO MATERIAL ADVERSE CHANGE IN ANY FACT OR CIRCUMSTANCE THAT WOULD MAKE
ANY SUCH INFORMATION INCOMPLETE OR INACCURATE.


41.              SUBROGATION.  IF, AND TO THE EXTENT THAT, THE PROCEEDS OF THE
LOAN EVIDENCED BY THE NOTE, OR SUBSEQUENT ADVANCES UNDER SECTION 12, ARE USED TO
PAY, SATISFY OR DISCHARGE A PRIOR LIEN, SUCH LOAN PROCEEDS OR ADVANCES SHALL BE
DEEMED TO HAVE BEEN ADVANCED BY LENDER AT BORROWER'S REQUEST, AND LENDER SHALL
AUTOMATICALLY, AND WITHOUT FURTHER ACTION ON ITS PART, BE SUBROGATED TO THE
RIGHTS, INCLUDING LIEN PRIORITY, OF THE OWNER OR HOLDER OF THE OBLIGATION
SECURED BY THE PRIOR LIEN, WHETHER OR NOT THE PRIOR LIEN IS RELEASED.


42.              ADJUSTABLE RATE MORTGAGE - THIRD PARTY CAP AGREEMENT "CAP
COLLATERAL." 


(A)                IF THE NOTE PROVIDES FOR INTEREST TO ACCRUE AT AN ADJUSTABLE
OR VARIABLE INTEREST RATE (OTHER THAN DURING THE "EXTENSION PERIOD," AS DEFINED
IN THE NOTE, IF APPLICABLE), THEN THE DEFINITION OF "MORTGAGED PROPERTY" SHALL
INCLUDE THE "CAP COLLATERAL."  THE "CAP COLLATERAL" SHALL MEAN

(I)                  ANY INTEREST RATE CAP AGREEMENT, INTEREST RATE SWAP
AGREEMENT, OR OTHER INTEREST RATE-HEDGING CONTRACT OR AGREEMENT OBTAINED BY
BORROWER AS A REQUIREMENT OF ANY LOAN DOCUMENT OR AS A CONDITION OF LENDER'S
MAKING THE LOAN (A "CAP AGREEMENT");

(II)                ANY AND ALL MONEYS (COLLECTIVELY, "CAP PAYMENTS") PAYABLE
PURSUANT TO ANY CAP AGREEMENT BY THE INTEREST RATE CAP PROVIDER OR OTHER
COUNTERPARTY TO A CAP AGREEMENT OR ANY GUARANTOR OF THE OBLIGATIONS OF ANY SUCH
CAP PROVIDER OR COUNTERPARTY (A "CAP PROVIDER");

(III)               ALL RIGHTS OF BORROWER UNDER ANY CAP AGREEMENT AND ALL
RIGHTS OF BORROWER TO ALL CAP PAYMENTS, INCLUDING CONTRACT RIGHTS AND GENERAL
INTANGIBLES, WHETHER EXISTING NOW OR ARISING AFTER THE DATE OF THIS INSTRUMENT;

(IV)              ALL RIGHTS, LIENS AND SECURITY INTERESTS OR GUARANTIES GRANTED
BY A CAP PROVIDER OR ANY OTHER PERSON TO SECURE OR GUARANTY PAYMENT OF ANY CAP
PAYMENT WHETHER EXISTING NOW OR GRANTED AFTER THE DATE OF THIS INSTRUMENT;

(V)                ALL DOCUMENTS, WRITINGS, BOOKS, FILES, RECORDS AND OTHER
DOCUMENTS ARISING FROM OR RELATING TO ANY OF THE FOREGOING, WHETHER EXISTING NOW
OR CREATED AFTER THE DATE OF THIS INSTRUMENT; AND

(VI)              ALL CASH AND NON-CASH PROCEEDS AND PRODUCTS OF (II) – (V)
ABOVE.


(B)               AS ADDITIONAL SECURITY FOR BORROWER'S OBLIGATION UNDER THE
LOAN DOCUMENTS, BORROWER HEREBY ASSIGNS AND PLEDGES TO LENDER ALL OF BORROWER'S
RIGHT, TITLE AND INTEREST IN AND TO THE CAP COLLATERAL.  BORROWER HAS INSTRUCTED
AND WILL INSTRUCT EACH CAP PROVIDER AND ANY GUARANTOR OF A CAP PROVIDER'S
OBLIGATIONS TO MAKE CAP PAYMENTS DIRECTLY TO LENDER OR TO LOAN SERVICER ON
BEHALF OF LENDER.


(C)                SO LONG AS THERE IS NO EVENT OF DEFAULT, LENDER OR LOAN
SERVICER WILL REMIT TO BORROWER EACH CAP PAYMENT RECEIVED BY LENDER OR LOAN
SERVICER WITH RESPECT TO ANY MONTH FOR WHICH BORROWER HAS PAID IN FULL THE
MONTHLY INSTALLMENT OF PRINCIPAL AND INTEREST OR INTEREST ONLY, AS APPLICABLE,
DUE UNDER THE NOTE.  ALTERNATIVELY, AT LENDER'S OPTION SO LONG AS THERE IS NO
EVENT OF DEFAULT, LENDER MAY APPLY A CAP PAYMENT RECEIVED BY LENDER OR LOAN
SERVICER WITH RESPECT TO ANY MONTH TO THE APPLICABLE MONTHLY PAYMENT OF ACCRUED
INTEREST DUE UNDER THE NOTE IF BORROWER HAS PAID IN FULL THE REMAINING PORTION
OF SUCH MONTHLY PAYMENT OF PRINCIPAL AND INTEREST OR INTEREST ONLY, AS
APPLICABLE. 


(D)               FOLLOWING AN EVENT OF DEFAULT, IN ADDITION TO ANY OTHER RIGHTS
AND REMEDIES LENDER MAY HAVE, LENDER MAY RETAIN ANY CAP PAYMENTS AND APPLY THEM
TO THE INDEBTEDNESS IN SUCH ORDER AND AMOUNTS AS LENDER DETERMINES.  NEITHER THE
EXISTENCE OF A CAP AGREEMENT NOR ANYTHING IN THIS INSTRUMENT SHALL RELIEVE
BORROWER OF ITS PRIMARY OBLIGATION TO TIMELY PAY IN FULL ALL AMOUNTS DUE UNDER
THE NOTE AND OTHERWISE DUE ON ACCOUNT OF THE INDEBTEDNESS.


(E)                IF THE NOTE DOES NOT PROVIDE FOR INTEREST TO ACCRUE AT AN
ADJUSTABLE OR VARIABLE INTEREST RATE (OTHER THAN DURING THE EXTENSION PERIOD)
THEN THIS SECTION 42 SHALL BE OF NO FORCE OR EFFECT.


43.              ACCELERATION; REMEDIES.  AT ANY TIME DURING THE EXISTENCE OF AN
EVENT OF DEFAULT, LENDER, AT LENDER’S OPTION, MAY DECLARE THE INDEBTEDNESS TO BE
IMMEDIATELY DUE AND PAYABLE WITHOUT FURTHER DEMAND.  AFTER GIVING BORROWER
NOTICE OF THE OCCURRENCE OF AN EVENT OF DEFAULT IN THE MANNER PRESCRIBED BY
WASHINGTON LAW, LENDER MAY INVOKE THE POWER OF SALE AND ANY OTHER REMEDIES
PERMITTED BY WASHINGTON LAW OR PROVIDED IN THIS INSTRUMENT OR IN ANY OTHER LOAN
DOCUMENT.  BORROWER ACKNOWLEDGES THAT THE POWER OF SALE GRANTED IN THIS
INSTRUMENT MAY BE EXERCISED BY LENDER WITHOUT PRIOR JUDICIAL HEARING.  BORROWER
HAS THE RIGHT TO BRING AN ACTION TO ASSERT THAT AN EVENT OF DEFAULT DOES NOT
EXIST OR TO RAISE ANY OTHER DEFENSE BORROWER MAY HAVE TO ACCELERATION AND SALE. 
LENDER SHALL BE ENTITLED TO COLLECT ALL COSTS AND EXPENSES INCURRED IN PURSUING
SUCH REMEDIES, INCLUDING ATTORNEYS’ FEES AND COSTS OF DOCUMENTARY EVIDENCE,
ABSTRACTS AND TITLE REPORTS.

If Lender invokes the power of sale, Lender shall give written notice to Trustee
of the occurrence of the Event of Default and of Lender’s election to cause the
Mortgaged Property to be sold.  Trustee and Lender shall give such notices as
Washington law may require to Borrower and to all other persons entitled to
receive notice under Washington law.  After the lapse of such time as may be
required by Washington law, Trustee shall sell the Mortgaged Property according
to Washington law.  Trustee may sell the Mortgaged Property at the time and
place and under the terms designated in the notice of sale in one or more
parcels and in such order as Trustee may determine.  Trustee may postpone the
sale of all or any part of the Mortgaged Property for a period or periods not
exceeding a total of 30 days by public announcement at the time and place fixed
in the notice of sale.  Lender or Lender’s designee may purchase the Mortgaged
Property at any sale.

Trustee shall deliver to the purchaser at the sale, within a reasonable time
after the sale, a deed conveying the Mortgaged Property so sold without any
covenant or warranty, express or implied.  The recitals in Trustee’s deed shall
be prima facie evidence of the truth of the statements made in the recitals. 
Trustee shall apply the proceeds of the sale in the following order:  (a) to all
costs and expenses of the sale, including Trustee’s fees not to exceed 5% of the
gross sales price, attorneys’ fees and costs of title evidence; (b) to the
Indebtedness in such order as Lender, in Lender’s discretion, directs; and (c)
the excess, if any, to the clerk of the superior court of the county in which
the sale took place.


44.              RECONVEYANCE.  UPON PAYMENT OF THE INDEBTEDNESS, LENDER SHALL
REQUEST TRUSTEE TO RECONVEY THE MORTGAGED PROPERTY AND SHALL DELIVER THIS
INSTRUMENT AND THE NOTE TO TRUSTEE.  TRUSTEE SHALL RECONVEY THE MORTGAGED
PROPERTY WITHOUT WARRANTY TO THE PERSON OR PERSONS LEGALLY ENTITLED THERETO. 
SUCH PERSON OR PERSONS SHALL PAY TRUSTEE’S REASONABLE COSTS INCURRED IN SO
RECONVEYING THE MORTGAGED PROPERTY.


45.              SUBSTITUTE TRUSTEE.  IN ACCORDANCE WITH WASHINGTON LAW, LENDER
MAY FROM TIME TO TIME APPOINT A SUCCESSOR TRUSTEE TO ANY TRUSTEE APPOINTED UNDER
THIS INSTRUMENT WHO HAS CEASED TO ACT.  WITHOUT CONVEYANCE OF THE MORTGAGED
PROPERTY, THE SUCCESSOR TRUSTEE SHALL SUCCEED TO ALL THE TITLE, POWER AND DUTIES
CONFERRED UPON THE PREDECESSOR TRUSTEE AND BY APPLICABLE LAW.


46.              USE OF PROPERTY.  THE MORTGAGED PROPERTY IS NOT USED
PRINCIPALLY FOR AGRICULTURAL PURPOSES.


47.              WAIVER OF TRIAL BY JURY.  BORROWER AND LENDER EACH (A)
COVENANTS AND AGREES NOT TO ELECT A TRIAL BY JURY WITH RESPECT TO ANY ISSUE
ARISING OUT OF THIS INSTRUMENT OR THE RELATIONSHIP BETWEEN THE PARTIES AS
BORROWER AND LENDER THAT IS TRIABLE OF RIGHT BY A JURY AND (B) WAIVES ANY RIGHT
TO TRIAL BY JURY WITH RESPECT TO SUCH ISSUE TO THE EXTENT THAT ANY SUCH RIGHT
EXISTS NOW OR IN THE FUTURE.  THIS WAIVER OF RIGHT TO TRIAL BY JURY IS
SEPARATELY GIVEN BY EACH PARTY, KNOWINGLY AND VOLUNTARILY WITH THE BENEFIT OF
COMPETENT LEGAL COUNSEL.

ATTACHED EXHIBITS.  The following Exhibits are attached to this Instrument:

X

 

Exhibit A

Description of the Land (required).

 

 

 

 

X

 

Exhibit B

Modifications to Instrument

IN WITNESS WHEREOF, Borrower has signed and delivered this Instrument or has
caused this Instrument to be signed and delivered by its duly authorized
representative.


CEDAR RIM APARTMENTS, LLC, a Delaware limited liability company

 

By:  Consolidated Capital Institutional Properties/3, LP, a Delaware limited
partnership, its sole member

 

By:  CONCAP Equities, Inc., a Delaware corporation, its general partner

 

 

 

By:  /s/Patti K. Fielding_________________

Patti K. Fielding

Executive Vice President and Treasurer

 

 

 

 

 

 

STATE OF COLORADO, Denver County ss:

 

On this 30th day of March, 2009, before me, the undersigned, a Notary Public in
and for the State of Colorado, duly commissioned and sworn, personally appeared
Patti K. Fielding, to me known to be Executive Vice President and Treasurer of
CONCAP Equities, Inc., a Delaware corporation, the general partner of
Consolidated Capital Institutional Properties/3, LP, a Delaware limited
partnership, the sole member of Cedar Rim Apartments, LLC, a Delaware limited
liability company, the limited liability company that executed the foregoing
instrument, and acknowledged the said instrument to be the free and voluntary
act and deed of said limited liability company, for the uses and purposes
therein mentioned, and on oath stated that she was authorized to execute said
instrument.

 

 

/s/Gail D. Coalson____________________________

Gail D. Coalson_____________________________

Notary Public

 

My commission expires: 02/17/2012

 


FEDERAL HOME LOAN MORTGAGE CORPORATION

 

 

 

By: /s/Joe W. Marsh                

Name: Joe W. Marsh

Title: Senior Director, Head of Underwriting & Credit

Multifamily Sourcing Division

 

 

STATE OF California, Los Angeles County ss:

 

On this 31st day of March, 2009, before me, the undersigned, a Notary Public in
and for the State of California, duly commissioned and sworn, personally
appeared Joe W. Marsh, to me known to be Senior Director, Head of Underwriting &
Credit of the Federal Home Loan Mortgage Corporation, the corporation that
executed the foregoing instrument, and acknowledged the said instrument to be
the free and voluntary act and deed of said corporation, for the uses and
purposes therein mentioned, and on oath stated that he/she was authorized to
execute said instrument.

 

 

/s/Paula M. Preveau__________________________

Paula M. Preveau____________________________
Notary Public

 

My commission expires: April 1, 2009


AIMCO PROPERTIES, L.P., a Delaware limited partnership

 

By:  AIMCO-GP, Inc., a Delaware corporation, its general partner

 

 

 

By: /s/Patti K. Fielding                                        

Patti K. Fielding

Executive Vice President and Treasurer

 

 

STATE OF COLORADO, Denver County ss:

 

On this 30th day of March, 2009, before me, the undersigned, a Notary Public in
and for the State of Colorado, duly commissioned and sworn, personally appeared
Patti K. Fielding, to me known to be Executive Vice President and Treasurer of
AIMCO-GP, Inc., a Delaware corporation, the general partner of AIMCO Properties,
L.P., a Delaware limited partnership, the limited partnership that executed the
foregoing instrument, and acknowledged the said instrument to be the free and
voluntary act and deed of said limited partnership, for the uses and purposes
therein mentioned, and on oath stated that she was authorized to execute said
instrument.

 

 

/s/Gail D. Coalson____________________________

Gail D. Coalson_____________________________
Notary Public

 

My commission expires: 02/17/2012


EXHIBIT A

 

[DESCRIPTION OF THE LAND]


EXHIBIT B

 

MODIFICATIONS TO INSTRUMENT

 

The following modifications are made to the text of the Instrument that precedes
this Exhibit:

I.          TRANSACTION SPECIFIC.

 

1.         Section 21(c)(vii) is hereby deleted in its entirety.

 

2.         A new Section 48 is added as follows:

 

“48.      The Operating Agreement of the Borrower shall include the following
provision:

 

Special Member.  Upon the occurrence of any event that causes the Member (or the
Member’s successors or assigns) to cease to be a member of the Company (other
than pursuant to a transfer of all of its limited liability company interests in
the Company to a third party that becomes a member of the Company in accordance
with this Agreement and the Act) (a “Member Cessation Event”), ConCap Equities,
Inc., a Delaware corporation (together with its successor(s), the “Special
Member”), shall, without any action of any person or entity and simultaneously
with the Member Cessation Event, automatically be admitted to the Company as the
sole member of the Company and shall continue the Company without dissolution. 
A Special Member may not resign from the Company or transfer its rights as
Special Member unless a successor member has been admitted to the Company as
Special Member by executing a counterpart to this Agreement; provided, however,
a Special Member shall automatically cease to be a member of the Company upon
the admission to the Company of a substitute Member, if any.  Each Special
Member shall be a member of the Company that has no interest in the profits,
losses and capital of the Company and has no right to receive any distributions
of Company assets.  Pursuant to Section 18-301 of the Act, a Special Member
shall not be required to make any capital contributions to the Company and shall
not receive a limited liability company interest in the Company.  Upon the
occurrence of a Member Cessation Event, a Special Member shall have the same
rights and authority with respect to the day-to-day management and conduct of
the Company’s business as conferred on the Member in Section 5 of this
Agreement. 

 

Failure of the Borrower to include and/or maintain the foregoing provision shall
be an Event of Default.”

 

II.        AIMCO STANDARD.

 

A.        The definition of Attorneys Fees and Costs in Section 1(a) is deleted
and every reference in this Instrument to “Attorneys Fees and Costs” is deleted
and replaced with “attorneys fees and costs”.

 

B.         Section 1(m) is changed to read as follows:

 

(m)       "Hazardous Materials Laws" means all federal, state, and local laws,
ordinances, rules, regulations, administrative rulings, court judgments, and
decrees, and all mandatory standards, policies and other governmental
requirements in effect now or in the future, including all amendments, that
relate to Hazardous Materials and apply to Borrower or to the Mortgaged
Property.  Hazardous Materials Laws include, but are not limited to, the
Comprehensive Environmental Response Compensation and Liability Act, 42 U.S.C.
Section 9601, et seq., the Resource Conservation and Recovery Act of 1976, 42
U.S.C. Section 6901, et seq., the Toxic Substance Control Act, 15 U.S.C. Section
2601, et seq., the Clean Water Act, 33 U.S.C. Section 1251, et seq., and the
Hazardous Materials Transportation Act, 49 U.S.C. Section 5101, and their state
analogs.

 

C.        Section 1(q) is modified to read as follows:

 

(q)        “Initial Owners” means, with respect to Borrower or any other entity,
the persons or entities that (i) on the date of the Note, or (ii) on the date of
a Transfer to which Lender has consented or to which consent is not required,
own in the aggregate 100 percent of the ownership interests in Borrower or that
entity.

 

D.        Section 1(bb) is modified to read as follows:

 

(bb)      "Personalty" means all

 

(i)         accounts (including deposit accounts);

 

(ii)        equipment and inventory owned by Borrower, which are used now or in
the future exclusively in connection with the ownership, management or operation
of the Land or Improvements or are located on the Land or Improvements,
including furniture, furnishings, machinery, building materials, goods,
supplies, tools, books, records (whether in written or electronic form),
computer equipment (hardware and software);

 

(iii)       other tangible personal property including ranges, stoves, microwave
ovens, refrigerators, dishwashers, garbage disposers, washers, dryers and other
appliances (other than Fixtures) which are used now or in the future exclusively
in connection with the ownership, management or operation of the Land or the
Improvements or are located on the Land or in the Improvements;

 

(iv)       any operating agreements relating exclusively to the Land or the
Improvements;

 

(v)        any surveys, plans and specifications and contracts for
architectural, engineering and construction services relating exclusively to the
Land or the Improvements;

 

(vi)       all other intangible property, general intangibles and rights
relating exclusively to the operation of, or used exclusively in connection
with, the Land or the Improvements, including all governmental permits relating
exclusively to any activities on the Land and including subsidy or similar
payments received from any sources, including a governmental authority; and

 

(vii)      any rights of Borrower in or under letters of credit which is issued
now or in the future exclusively in connection with the ownership, management or
operation of the Land or the Improvements.

 

E.         The second and third sentences of Section 2 (a) are modified to read
as follows:

 

Borrower hereby authorizes Lender to prepare and file financing statements,
continuation statements and financing statement amendments in such form as
Lender may reasonably require to perfect or continue the perfection of this
Security Instrument and Borrower agrees, if Lender so requests, to execute and
deliver to Lender such financing statements, continuation statements and
amendments.  Borrower shall pay all filing costs and all costs and expenses of
any record searches for financing statements and/or amendments that Lender
reasonably may require.

 

F.         Section 4(b) is changed to read as follows:

 

(b)        Until Lender gives notice to Borrower of Lender's exercise of its
rights under this Section 4, Borrower shall have all rights, power and authority
granted to Borrower under any Lease (except as otherwise limited by this Section
or any other provision of this Instrument), including the right, power and
authority to modify the terms of any Lease or extend or terminate any Lease. 
Upon the occurrence and during the continuance of an Event of Default, the
permission given to Borrower pursuant to the preceding sentence to exercise all
rights, power and authority under Leases shall automatically terminate. 
Borrower shall comply with and observe Borrower's obligations under all Leases,
including Borrower's obligations pertaining to the maintenance and disposition
of tenant security deposits.

 

G.        Except in a case where Lender in its discretion determines that an
emergency exists, Lender may take actions specified in Section 12(a) only if
Lender has provided Borrower with Notice of Borrower's failure to perform any of
its obligations under this Instrument or any other Loan Document and Borrower
does not cure the failure within 10 days after such Notice.  If Lender so
determines that an emergency exists, Lender shall notify Borrower of the action
taken within ten days after the action is taken.

 

H.        Section 11(f) is deleted and replaced with the following:

 

(f) subdivide or otherwise split any tax parcel constituting all or any part of
the Mortgaged Property without the prior consent of Lender, which consent shall
not be unreasonably withheld.

 

I.          The first sentence of Section 13(a) is deleted and replaced with the
following:

 

Lender, its agents, representatives, and designees may make or cause to be made
entries upon and inspections of the Mortgaged Property (including environmental
inspections and tests) during normal business hours, or at any other reasonable
time upon at least 48 hours prior written notice to Borrower.

 

J.          The last sentence of Section 14(b) is deleted.

 

K.        Sections 14(c)(iii) and 14(d)(ii) are modified to read as follows:

 

(c)(iii)   a statement that identifies all owners of any interest in Borrower
and each general partner in Borrower, and confirming that the ownership of each
other Controlling Entity has not changed in a manner that violates Section 21 of
this Instrument;

 

(d) (ii)   a quarterly or year to date income and expense statements for the
Mortgaged Property relating to a quarterly period ending no later than 45 days
before the request;

 

L.         For purposes of Section 14(b) through (e), Borrower shall be deemed
to have delivered any statement or document "upon Lender's request" if Borrower
has delivered the document promptly following Lender's request.

 

M.        Notwithstanding Section 14(f) or (g), unless an Event of Default has
occurred and is continuing, Lender may require that the financial statements
required by Sections 14(b), 14(c)(i) and 14(c)(ii) be audited, but may not
require that any other financial statements required by Section 14 be audited. 
Certification of a statement by the chief financial officer of the entity that
is the subject of the statement or, in the case of a partnership, the chief
financial officer of the general partner, will be acceptable to Lender as
certification by an individual having authority to bind Borrower.

 

N.        Section 15(b) is deleted and replaced with the following:

 

(b)        Subject to the provisions of Section 15(c) and Section 19(b),
Borrower shall pay the expenses of operating, managing, maintaining and
repairing the Mortgaged Property (including insurance premiums, utilities,
repairs and replacements) before the last date upon which each such payment may
be made without any penalty or interest charge being added.

 

O.        So long as Borrower is contesting the amount and validity of any
Imposition other than insurance premiums diligently and in good faith as
described in Section 15(d) and all of the conditions specified in clauses (i)
through (iv) of Section 15(d) are satisfied, Lender will refrain from applying
Imposition Deposits to payment of the contested Imposition.

 

P.         Section 16 is modified to read as follows:

 

16.       LIENS; ENCUMBRANCES.  Borrower acknowledges that, to the extent
provided in Section 21, the grant, creation or existence of any mortgage, deed
of trust, deed to secure debt, security interest or other lien or encumbrance (a
“Lien”) on the Mortgaged Property (other than (i) the lien of this Instrument,
and (ii) the Subordinate Debt defined in Section RR of Exhibit B to this
Instrument), or on certain ownership interests in Borrower, whether voluntary,
involuntary or by operation of law, and whether or not such lien has priority
over the lien of this Instrument, is a “Transfer” which constitutes an Event of
Default and subjects Borrower to personal liability under the Note.

 

Q.        The following is added to the end of Section 17(f):

 

, and (iv) in connection with repairs to the Mortgaged Property which are
required to address life safety issues or that result in the displacement of
tenants occupying less than ten percent of the occupied units at the Mortgaged
Property at any one time.

 

R.         For purposes of Section 18(b), "pre-packaged supplies, cleaning
materials and petroleum products customarily used in the operation and
maintenance of comparable multifamily properties" shall include, without
limitation, pool, spa, maintenance and gardening materials.

 

S.         The second sentence of Section 18(c) is modified to read as follows:

 

Borrower shall not lease or allow the sublease or use of all or any portion of
the Mortgaged Property to any tenant or subtenant for nonresidential use by any
user that, in the ordinary course of its business, would be reasonably expected
to cause or permit any Prohibited Activity or Condition.

 

T.         For purposes of Section 18(d), Borrower shall only be obligated to
pay out-of-pocket expenses incurred by Lender in connection with the monitoring
and review of an O&M Program and Borrower's performance to the extent such
expenses are reasonable.

 

U.        Borrower's representation and warranty in Section 18(e)(iv) regarding
requirements for notification regarding releases of Hazardous Materials shall
relate only to such releases, if any, at the Mortgaged Property.

 

V.        Section 18(e)(iii) is modified by inserting the following at the
beginning thereof:

 

(iii)       except to the extent previously disclosed by Borrower to Lender in
writing,

 

W.       Section 18(e)(v) is modified to read as follows:

 

(v)        to the best of Borrower's knowledge after reasonable and diligent
inquiry, no event has occurred with respect to the Mortgaged Property that
constitutes, or with the passing of time or the giving of notice would
reasonably be expected to constitute, noncompliance with the terms of any
Environmental Permit;

 

X.        Section 18(f)(ii) is deleted and replaced with the following:

 

(ii)        Borrower’s receipt of or knowledge of any written complaint, order,
notice of violation or other communication from any Governmental Authority or
other person with regard to present or future alleged Prohibited Activities or
Conditions, affecting the Mortgaged Property or any other property of Borrower
that is adjacent to the Mortgaged Property;

 

Y.        Section 18(g) is modified to read as follows:

 

(g)        Borrower shall pay promptly the costs of any environmental
inspections, tests or audits, a purpose of which is to identify the extent or
cause of or potential for a Prohibited Activity or Condition ("Environmental
Inspections") required by Lender in connection with or in preparation for any
foreclosure or deed in lieu of foreclosure.  Borrower shall also pay promptly
the reasonable costs of any Environmental Inspections required by Lender in
connection with, or as a condition of Lender's consent to any Transfer under
Section 21, or required by Lender following a reasonable determination by Lender
that Prohibited Activities or Conditions may exist.  Any such costs incurred by
Lender (including the fees and out-of-pocket costs of attorneys and technical
consultants whether incurred in connection with any judicial or administrative
process or otherwise) which Borrower fails to pay promptly shall become an
additional part of the Indebtedness as provided in Section 12. The results of
all Environmental Inspections made by Lender in connection with or in
preparation for any foreclosure or deed in lieu of foreclosure shall at all
times remain the property of Lender and Lender shall have no obligation to
disclose such results to or otherwise make such results available to Borrower or
any other party.  Lender will make available to Borrower the results of all
other Environmental Inspections made by Lender.  Lender hereby reserves the
right, and Borrower hereby expressly authorizes Lender, to make available to any
party, including any prospective bidder at a foreclosure sale of the Mortgaged
Property, the results of any Environmental Inspections made by or for Lender
with respect to the Mortgaged Property.  Borrower consents to Lender notifying
any party (either as part of a notice of sale or otherwise) of the results of
any Environmental Inspections made by or for Lender.  Except in the case of an
Environmental Inspection performed in connection with a foreclosure or deed in
lieu of foreclosure, or a disclosure of Environmental Inspection results that
Lender is required by law to make, Lender shall notify Borrower of its intention
to disclose such information and shall give Borrower ten days to provide
supplemental information, explanations or corrections to accompany the
disclosure. Borrower acknowledges that Lender cannot control or otherwise assure
the truthfulness or accuracy of the results of any Environmental Inspections
made by or for Lender and that the release of such results to prospective
bidders at a foreclosure sale of the Mortgaged Property may have a material and
adverse effect upon the amount which a party may bid at such sale.  Borrower
agrees that Lender shall have no liability whatsoever as a result of delivering
the results of any of its Environmental Inspections to any third party, and
Borrower hereby releases and forever discharges Lender from any and all claims,
damages, or causes of action, arising, out of, connected with or incidental to
the results of, the delivery of any Environmental Inspections made by or for
Lender.

 

Z.         Lender shall not commence Remedial Work under the second sentence of
Section 18(h) unless Lender has given Borrower notice of its intention to do so
and Borrower has not begun performing the Remedial Work within 10 days after
such notice.

 

AA.      The following sentence is added at the end of Section 18(j):

 

However, Borrower shall have no obligation to indemnify any of the foregoing
parties to the extent that the proceedings, claims, damages, penalties or costs
arise out of the gross negligence or willful misconduct of Lender, any prior
owner or holder of the Note, the Loan Servicer or any prior Loan Servicer.

 

BB.      Section 18(k) is deleted and replaced with the following:

 

Counsel selected by Borrower to defend Indemnitees shall be subject to the
approval of those Indemnitees.  However, any Indemnitee may elect to defend any
claim or legal or administrative proceeding at the Borrower’s expense.

 

CC.      For purposes of Section 19(d), an insurance company will be acceptable
to Lender if it has a rating in Best's Key Rating Guide of at least "A-" and a
financial size category of at least "v".

 

DD.      Section 19(g) is deleted and replaced with the following:

 

(g)        Notwithstanding any provision to the contrary in this Section 19, as
long as no Event of Default, or any event which, with the giving of Notice or
the passage of time, or both, would constitute an Event of Default, has occurred
and is continuing,

 

(i)         in the event of a casualty resulting in damage to the Mortgaged
Property which will cost $250,000 or less to repair, the Borrower shall have the
sole right to make proof of loss, adjust and compromise the claim and collect
and receive any proceeds directly without the approval or prior consent of the
Lender so long as the insurance proceeds are used solely for the Restoration of
the Mortgaged Property; and

 

(ii)        in the event of a casualty resulting in damage to the Mortgaged
Property which will cost more than $250,000 but less than $500,000 to repair,
the Borrower is authorized to make proof of loss and adjust and compromise the
claim without the prior consent of Lender, and Lender shall hold the applicable
insurance proceeds to be used to reimburse Borrower for the cost of Restoration
of the Mortgaged Property and shall not apply such proceeds to the payment of
sums due under this Instrument.

 

EE.       For purposes of Section 19(i), Lender shall automatically succeed to
rights of Borrower in and to insurance policies and unearned premiums only to
the extent permitted by the applicable policies and insurance companies.

 

FF.       Section 21(e)(iv) is modified to read as follows:

 

(iv)       if Borrower is a limited liability company, a Transfer of (A) any
managing membership interest (except for a Transfer to a Qualified REIT
Subsidiary, as defined in Section 856(i)(2) of the Internal Revenue Code of
1986, of Apartment Investment and Management Company, a Maryland corporation or
to a Qualified REIT Subsidiary, as defined in Section 856(1)(i) of the Internal
Revenue Code of 1986, 100% owned by AIMCO OP), (B) membership interests in
Borrower that would cause the Initial Owners of Borrower to own less than 51% of
all membership interests in Borrower, or (C) any “Special Member” as defined in
the Borrower’s operating agreement in place on the date of the Note;

 

GG.      New Sections 21(c)(viii), 21(c)(ix), 21(c)(x), and 21(c)(xi) are added,
as follows:

 

(viii)      The Transfer of any membership interests in Borrower provided no
Change of Control occurs as a result of such Transfer.

 

(ix)       The Transfer of shares of common stock, limited partnership interests
or other beneficial or ownership interests or other forms of securities in AIMCO
REIT or AIMCO OP, and the issuance of all varieties of convertible debt, equity
and other similar securities of AIMCO REIT or AIMCO OP, and the subsequent
Transfer of such securities; provided, however, that no Change of Control occurs
as a result of such Transfer, either upon such Transfer or upon the subsequent
conversion to equity of such convertible debt or other securities.

 

(x)        The issuance by AIMCO REIT or AIMCO OP of additional common stock,
limited partnership interests or other beneficial or ownership interests,
convertible debt, equity and other similar securities, and the subsequent
Transfer of such convertible debt or securities;  provided, however, that no
Change of Control occurs as the result of such Transfer, either upon such
Transfer or upon the subsequent conversion to equity of such convertible debt or
other securities.

 

(xi)       So long as AIMCO REIT owns 100% of the stock of AIMCO-LP, Inc., a
Transfer of limited partnership interests that results in AIMCO-LP, Inc. owning
not less than 50.1% of the limited partnership interests in AIMCO OP.

 

HH.      Section 21(c)(ix) shall apply only to a Transfer of an interest in a
Controlling Entity that is prohibited by Section 21(e)(viii).

 

II.         A new Section 21(g) is added, as follows:

 

(g)        For purposes of this Section 21, the following terms shall be defined
as follows:

 

(i)         "Change of Control" shall mean the earliest to occur of

 

(A)       the date an Acquiring Person becomes (by acquisition, consolidation,
merger or otherwise), directly or indirectly, the beneficial owner of more than
forty percent (40%) of the total Voting Equity Capital of AIMCO REIT then
outstanding, or

 

(B)       the date on which AIMCO REIT shall cease to hold (whether directly or
indirectly through a wholly owned intermediary entity such as AIMCO-LP, Inc. or
AIMCO-GP, Inc.) at least 50.1% of the limited partnership interests in AIMCO OP,
or

 

(C)       the date on which AIMCO REIT shall cease for any reason to hold
(whether directly or indirectly) (1) the interests in the Managing Member held
as of the date of this Instrument (as evidenced by organizational charts and
documents submitted to Lender as of such date) and (2) the Controlling
Interest(s) in the Borrower, or

 

(D)       the replacement (other than solely by reason of retirement at age
sixty-five or older, death or disability) of more than 50% (or such lesser
percentage as is required for decision making by the board of directors of
trustees, if applicable) of the members of the board of directors (or trustee,
if applicable) of AIMCO REIT over a one-year period where such replacement shall
not have been approved by a vote of at least a majority of the board of
directors (or trustees, if applicable) of AIMCO REIT then still in office who
either were members of such board of directors (or trustees, if applicable) at
the beginning of such one ­year period or whose election as members of the board
of directors (or trustees, if applicable) was previously so approved.

 

(ii)        "Acquiring Person" shall mean a "person" or group of "persons"
within the meaning of Sections 13(d) and 14(d) of the Securities Exchange Act of
1934, as amended.  However, notwithstanding the foregoing, “Acquiring Person”
shall not be deemed to include any member of the Borrower Control Group unless
such member has, directly or indirectly, disposed of, sold or otherwise
transferred to, or encumbered or restricted (whether by means of voting trust
agreement or otherwise) for the benefit of an Acquiring Person, all or any
portion of the Voting Equity Capital of AIMCO REIT directly or indirectly owned
or controlled by such member or such member directly or indirectly votes all or
any portion of the Voting Equity Capital of AIMCO REIT, directly or indirectly,
owned or controlled by such member for the taking of any action which, directly
or indirectly constitutes or would result in a Change of Control, in which event
such member of the Borrower Control Group shall be deemed to constitute an
Acquiring Person to the extent of the Voting Equity Capital of AIMCO REIT owned
or controlled by such member.

 

(iii)       "Borrower Control Group" shall mean a majority of the board of
directors of AIMCO REIT.



(iv)      A "Person" shall mean an individual, an estate, a trust, a
corporation, a partnership, a limited liability company or any other
organization or entity (whether governmental or private).

 

(v)        "Security" shall have the same meaning as in Section 2(1) of the
Securities Act of 1933, as amended.

 

(vi)       "Controlling Interest(s)" shall mean (A) with respect to a
partnership, such majority and/or managing general partner interests which,
together with a majority of limited partnership interests if necessary for
consent purposes, vest in the holder of such interests the sole power, right and
authority to control the day to day operations of the Borrower; including,
without limitation, the authority to manage, operate and finance the Mortgaged
Property, (b) with respect to a corporation, the number of shares which entitle
the holder to elect a majority of the board of directors of the Borrower, and
(C) with respect to a limited liability company, such majority and/or managing
member interests as vest in the holder of such interests the sole power, right
and authority to control the day to day operations of the Borrower; including,
without limitation, the authority to manage, operate and finance the Mortgaged
Property.

 

(vii)      "AIMCO REIT" shall mean Apartment Investment and Management Company,
a corporation organized and existing under the laws of the State of Maryland.

 

(viii)      "AIMCO OP" shall mean AIMCO Properties, L.P., a limited partnership
organized and existing under the laws of the State of Delaware.

 

(ix)       "Managing Member" shall mean the entity executing ­this Instrument on
behalf of the Borrower, or its successors and/or assigns in interest.



(x)        “Voting Equity Capital” shall mean Securities of any class or
classes, the holders of which are ordinarily, in the absence of contingencies,
entitled to elect a majority of the board of directors (or Persons performing
similar functions).

 

JJ.  Section 21(f)(vi) is modified to replace clause (A) with the following:

 

(A) the execution by Borrower, Guarantor, the transferee, and any new guarantor
of Lender’s then-standard assumption agreement that, among other things, (1)
requires the transferee to perform all obligations of Borrower set forth in the
Note, this Instrument and any other Loan Documents, (2) if Borrower has provided
Lender with a current environmental report pertaining to the Mortgaged Property
establishing to Lender’s reasonable satisfaction that no Prohibited Activities
or Conditions exist, releases the transferor Borrower and the original Guarantor
from liability under Section 18 of this Instrument other than for conditions
that may have existed prior to the date of the transfer, and (3) may require
that the transferee comply with any provisions of this Instrument or any other
Loan document that previously may have been waived or modified by Lender.

 

KK.     Section 21(h) is hereby added as follows:

 

(h)        Lender shall consent to a one-time substitution of the Mortgaged
Property for another multifamily apartment rental property (the "Substitution"),
which shall not result in an adjustment to the rate at which the Indebtedness
secured by this Instrument bears interest provided that Borrower has satisfied
each of the following requirements:

 

(i)         there shall exist no Event of Default uncured within any applicable
grace period.

 

(ii)        the loan to value ratio with respect to the substituted property
(the "Substituted Property") at the time of the proposed Substitution is not
greater than the lesser of (A) the loan to value ratio of the Mortgaged Property
which exists as of the date hereof, or (B) the then current loan to value ratio
of the Mortgaged Property at the time of any such Substitution based on an MAI
appraisal (prepared by an appraiser acceptable to Lender and paid for by
Borrower) at the time of any such Substitution. (As used herein, "loan to value
ratio” means the ratio of (A) the outstanding principal balance of the
Indebtedness to (B) the value of the Substituted Property as determined by
Lender in its discretion, expressed as a percentage);

 

(iii)       the debt service coverage ratio with respect to the Substituted
Property for the last twelve full months preceding the proposed Substitution is
not less than the greater of (A) the debt service coverage ratio for the
Mortgaged Property which exists as of the date hereof, or (B) the then current
debt service coverage ratio for the Mortgaged Property at the time of any such
Substitution.  (As used herein, the term "debt service coverage ratio" means the
ratio of (1) the annual net operating income from the Substituted Property's
operations during the preceding twelve month period which is available for
repayment of debt, after deducting reasonable and customary operating expenses,
to (2) the annual principal and interest payable under the Note);

 

(iv)       any such Substitution shall be approved only following the date which
is ten years from the date of this Instrument;

 

(v)        Lender shall have received an environmental report on the Substituted
Property showing that no Phase II environmental report is required;

 

(vi)       Lender shall have received an engineering report on the Substituted
Property showing that there are at least ten (10) years of useful life remaining
with respect to the Substituted Property;

 

(vii)      Lender shall have received the amount of Lender's out-of-pocket costs
(including, without limitation, reasonable Attorneys' Fees and the costs of
engineering reports, appraisals and environmental reports) incurred in reviewing
the Substitution request and implementing the Substitution;

 

(viii)      Lender shall have received a new currently dated mortgagee's title
insurance policy in the form and containing the exceptions acceptable to Lender
according to its standards for title insurance policies in place at the time of
the Substitution, insuring the mortgage secured by the Substituted Property;

 

(ix)       Lender shall have received a currently dated survey of the
Substituted Property, acceptable to Lender in accordance with its standards and
requirements for surveys in place at the time of the substitution;

 

(x)        The physical condition, location and other aspects of the Substituted
Property shall be substantially comparable to the Mortgaged Property as
determined by Lender in its reasonable discretion;

 

(xi)       If the Substitution is approved, (A) Borrower shall have executed and
delivered to Lender for recordation an amendment to this Instrument in form and
substance acceptable to Lender in its discretion, substituting the Substituted
Property for the Mortgaged Property; and (B) Borrower shall have executed and
delivered such additional documentation, including without limitation new
Uniform Commercial Code Financing Statements, as Lender may reasonably require
to grant Lender a perfected first lien and security interest in the Substituted
Property and to otherwise implement the Substitution in accordance with this
Section.

 

LL.       Section 22(a) is modified to read as follows:

 

(a)        any failure by Borrower to pay or deposit (i) any payment of
principal or interest or any Imposition Deposit within three days after it is
due, or (ii) any other amount required by the Note, this Instrument, or any
other Loan Document when due.

 

MM.    Section 22(e) is deleted and replaced with the following:

 

(e)                Intentionally omitted.

 

NN. Section 22(l) is deleted and replaced with the following:

 

(l)         any of Borrower’s representations and warranties in this Instrument
is knowingly false or misleading in any material respect.

 

OO.     Section 28 shall obligate Borrower to provide only such further
assurances as Lender reasonably may require.

 

PP.       The words "Except as otherwise disclosed to Lender in writing, before
the date of this Instrument" are added at the beginning of the second sentence
of Section 39.

 

QQ.     Section 30(b) is deleted and replaced with the following:

 

(b)        Borrower agrees that any controversy arising under or in relation to
the Note, this Instrument, or any other Loan Document shall be litigated
exclusively in the Property Jurisdiction.  The state and federal courts and
authorities with jurisdiction in the Property Jurisdiction shall have exclusive
jurisdiction over all controversies which shall arise under or in relation to
the Note, any security for the Indebtedness, or any other Loan Document. 
Borrower irrevocably consents to service, jurisdiction, and venue of such courts
for any such litigation and waives any other venue to which it might be entitled
by virtue of domicile, habitual residence or otherwise.

 

RR.      Section 49. Subordinate Debt is added as follows:

 

49.       SUBORDINATE DEBT.  Borrower may incur indebtedness other than the
Indebtedness provided each of the following terms and conditions are satisfied:

 

(a)        any such indebtedness ("Subordinate Debt") shall be incurred by
Borrower solely for or in respect of the operation of the Mortgaged Property in
the ordinary course of business as a residential apartment rental project.  Such
Subordinate Debt shall be and remain payable to, held by, and in favor of only
an “AIMCO Subordinate Lender”, which shall be defined as: AIMCO REIT, AIMCO OP
or any entity in which AIMCO REIT or AIMCO OP holds Controlling Interest(s),
whether directly or indirectly, and which entity shall have a term of existence
not expiring prior to 10 years after the maturity date of the Note;

 

(b)        except (1) as set forth in Subsection (c), or (2) for any debt
secured by an ownership interest in Borrower, any such Subordinate Debt shall be
unsecured, and shall not be evidenced by a note or any like instrument;

 

(c)        any Subordinate Debt may be evidenced by a note  and/or secured by a
lien on the Mortgaged Property and/or the other assets of Borrower provided
that:

 

(i)         the total debt service coverage ratio with respect to the Mortgaged
Property after the proposed Subordinate Debt is incurred and/or secured by the
Mortgaged Property will equal at least a ratio of 1.10:1, as determined by
Lender in its reasonable discretion. (As used herein, the term "total debt
service coverage ratio" means the ratio of (A) the annual net operating income
from the Mortgaged Property during the preceding 12 month period which is
available for repayment of debt, after deducting reasonable and customary
operating expenses, to (B) the aggregate annual principal and interest payable
under the Note, the proposed Subordinate Debt and any other then existing
Subordinate Debt encumbering the Mortgaged Property);

 

(ii)        the principal amount of such Subordinate Debt, together with the
Indebtedness and all other Subordinate Debt then encumbering the Mortgaged
Property, shall not exceed 85% of the value of the Mortgaged Property at the
time the Borrower incurs the proposed Subordinate Debt, as determined by Lender,
in Lender’s sole discretion;

 

(iii)       any note and security instrument evidencing or securing such
Subordinate Debt (A) shall by its terms be expressly subordinate to the
Indebtedness and to all amendments, extensions and renewals thereof; (B) shall
provide that the AIMCO Subordinate Lender cannot exercise its remedies for a
default under such Subordinate Debt without the prior written consent of the
Lender; (C) shall provide that, so long as the Indebtedness is outstanding, all
payments under any such note and/or security therefor shall accrue if the same
are unpaid; (D) shall provide that payments shall be made in the following
order:  (1) amounts due with respect to the operation and maintenance of the
Mortgaged Property, including, without limitation, all monthly installments of
principal and interest on the Indebtedness and any other operating expenses,
capital expenses and tax and insurance payments, (2) amounts due with respect to
any Subordinate Debt which is secured by a lien on the Mortgaged Property, and
(3) amounts due with respect to any Subordinate Debt not secured by a lien on
the Mortgaged Property; (E) shall provide that the AIMCO Subordinate Lender
shall provide Lender with notice of any default under the Subordinate Debt not
cured within any applicable grace period at the same time it provides such
notice to the Borrower; and (F) shall prominently state that the instrument and
the Subordinate Debt are not assignable or otherwise transferable except to
another AIMCO Subordinate Lender;

 

(iv)       Borrower delivers to Lender evidence in writing that the Subordinate
Debt loan documents, the total debt service coverage ratio and the aggregate
loan to value ratio limitations set forth herein comply in all respects with the
provisions of this Section; and

 

(v)        Borrower's incurring of Subordinate Debt and, if applicable,
placement of a subordinate lien on the Mortgaged Property securing such
Subordinate Debt shall not constitute an Event of Default under this instrument.

 

(d)        Borrower and the AIMCO Subordinate Lender shall execute such
instruments and documents in connection with the status of such Subordinate Debt
as Lender shall from time to time reasonably request, such document to be in the
form of the subordination agreement attached hereto as Appendix 1. Borrower
shall bear any and all expenses necessary in connection with its compliance with
the provisions of this subsection (d), including, without limitation, reasonable
Attorneys' Fees.

 

SS.       Section 37 is modified by deleting: “; provided, however, that in the
event of a Transfer prohibited by or requiring Lender's approval under Section
21, any or some or all of the Modifications to Instrument set forth in Exhibit B
(if any) may be modified or rendered void by Lender at Lender’s option by notice
to Borrower and the transferee(s)”. Except for Section TT below and except for
the definitions of the terms used in Section TT and not defined therein, the
modifications set forth in this Exhibit B shall be null and void unless title to
the Mortgaged Property is vested in an entity whose Controlling Interest(s) are
directly or indirectly held by AIMCO REIT or AIMCO OP.

 

TT.       Section 50. AIMCO- Held Subordinate Debt is added as follows:

 

50.    AIMCO-HELD SUBORDINATE DEBT.  In connection with a Transfer of the
Mortgaged Property which has been consented to by Lender pursuant to Section
21(f), and provided that no Change of Control of Borrower has occurred prior to
such Transfer, the proposed transferee (the “New Borrower”) may incur
indebtedness, other than the Indebtedness and such other indebtedness as is
permitted under the terms of this Instrument, secured by a lien upon the
Mortgaged Property, provided each of the following terms and conditions are
satisfied:

 

(a)        any such indebtedness ("AIMCO-Held Subordinate Debt") shall be
incurred by the New Borrower solely in connection with its purchase of  the
Mortgaged Property;

 

(b)        The AIMCO-Held Subordinate Debt (and any and all documents evidencing
such Subordinate Debt) shall be and remain held by and in favor of an AIMCO
Subordinate Lender;

 

(c)        on the date of the Transfer, Lender and the AIMCO Subordinate Lender
shall execute and record among the applicable land records a subordination
agreement in the form of the subordination agreement attached hereto as Appendix
1, or at Lender’s option in substantially the form of any subordination
agreement which may have been entered into by and between Lender (or predecessor
to Lender’s interest hereunder) and any entity in which AIMCO REIT or AIMCO OP
holds Controlling Interest(s), whether directly or indirectly, prior to the
Transfer and whether or not in connection with the Mortgaged Property, with such
modifications as Lender reasonably requires; provided, however, that (i) the
AIMCO Subordinate Lender shall have the right to further sell or otherwise
transfer the AIMCO-Held Subordinate Debt to AIMCO REIT, AIMCO OP or any entity
in which AIMCO REIT or AIMCO OP holds Controlling Interest(s), whether directly
or indirectly, and (ii) the AIMCO Subordinate Lender shall have the right,
without Lender’s consent, to accept a Transfer of title to the Mortgaged
Property from Borrower by (A) deed in lieu of foreclosure or (B) a foreclosure
which results in AIMCO Subordinate Lender or an entity in which AIMCO REIT or
AIMCO OP hold Controlling Interest(s), directly or indirectly, holding title to
the Mortgaged Property, in satisfaction of the AIMCO-Held Subordinate Debt, and
such Transfer shall not constitute an Event of Default under this Instrument. 
As a prerequisite to foreclosure in satisfaction of the AIMCO-Hold Subordinate
Debt, AIMCO Subordinate Lender shall provide Lender with thirty (30) days prior
written notice of the commencement of such foreclosure.  Lender shall
acknowledge its receipt of such notice in writing within ten (10) business days,
and with such acknowledgement shall provide an estimate of the reasonable fees
and expenses it expects to incur in connection with the foreclosure.  AIMCO
Subordinate Lender shall deposit such estimated sum in escrow with Lender or a
representative designated by Lender.  Promptly upon the conclusion of the
foreclosure, any excess sums not expended shall be returned to AIMCO Subordinate
Lender or AIMCO Subordinate Lender shall pay to Lender the amount by which the
Lender’s actual reasonable expenditures exceed the deposited sum.

 

(d)        the combined debt service coverage ratio with respect to the
Mortgaged Property after the proposed AIMCO-Held Subordinate Debt is incurred
will equal at least a ratio of 1.10:1, as determined by Lender in its reasonable
discretion (if the AIMCO-Held Subordinate Debt requires a balloon payment, such
payment cannot be due prior to the Maturity Date of the Note.); and Lender has
advised the Borrower and New Borrower in writing of such determination prior to
the Transfer;

 

(e)        the principal amount of the AIMCO-Held  Subordinate Debt, together
with the Indebtedness and all other Subordinate Debt then encumbering the
Mortgaged Property, shall not exceed  85% of the value of the Mortgaged Property
at the time the Borrower incurs the proposed AIMCO-Held Subordinate Debt, as
determined by Lender in its sole discretion; and Lender has advised the Borrower
and New Borrower in writing of such determination prior to the Transfer;

 

(f)         (i) not less than 40 days prior to the Transfer, the New Borrower
must have submitted to Lender or, if Lender is then Freddie Mac, to a party
designated by Freddie Mac (the “Designated Seller”), a complete and accurate
application, together with all required supporting documentation including a
written term sheet specifying all of the terms of the proposed AIMCO-Held
Subordinate Debt, for a subordinate mortgage loan in the principal amount of the
proposed AIMCO-Held Subordinate Debt (the “Subordinate Loan”); and (ii) 10 days
prior to the Transfer, Lender or the Designated Seller must have failed to issue
to the proposed transferee a written commitment to provide the Subordinate Loan
at an interest rate and upon terms at least as favorable to the proposed
transferee as those of the proposed AIMCO-Held Subordinate Debt (and if such
commitment is issued, Lender or the Designated Seller shall provide financing to
the New Borrower in the amount of the proposed AIMCO-Held Subordinate Loan); 
and

 

(g)        Borrower has paid all costs and expenses incurred by Lender in
connection with the AIMCO-Held Subordinate Debt, including, without limitation,
a review fee equal to 0.1% of the outstanding principal balance of the Loan and
reasonable attorneys' fees.

 

Notwithstanding anything in this Instrument which may be deemed to be to the
contrary, (i) AIMCO Subordinate Lender shall have the right to sell or otherwise
transfer the AIMCO-Held Subordinate Debt to AIMCO REIT, AIMCO OP or any entity
in which AIMCO REIT or AIMCO OP holds Controlling Interest(s), whether directly
or indirectly, and (ii) shall have the right, without Lender’s consent, to
accept a Transfer of title to the Mortgaged Property from Borrower by
deed-in-lieu of foreclosure or a foreclosure which results in AIMCO Subordinate
Lender or an entity in which AIMCO REIT or AIMCO OP hold Controlling
Interest(s), directly or indirectly, holding title to the Mortgaged Property, as
more specifically set forth above. Such Transfer shall not constitute an Event
of Default under this Instrument, and this entire Exhibit B shall automatically
be reinstated in its entirety including and without limitation, Sections RR and
TT.


APPENDIX 1 TO SECURITY INSTRUMENT

 

SUBORDINATION AND INTERCREDITOR AGREEMENT

THIS SUBORDINATION AND INTERCREDITOR AGREEMENT ("Agreement") made as of the
_____ day of __________________, ________, by and between
_______________________________________, a __________________________, having an
office at ___________________________________________ (hereinafter referred to
as the "Subordinate Mortgagee") and _______________________________________, a
__________________________ having an office at
___________________________________________ (hereinafter referred to as the
"Senior Mortgagee").

 

 

WITNESSETH:

 

WHEREAS, the Senior Mortgagee is the owner and holder of that certain mortgage
described on Exhibit A attached hereto (said mortgage, and any extensions,
modifications, substitutions and consolidations thereof, being hereinafter
referred to as the "Senior Mortgage"),  covering the
____________________________ estate of _________________________ (the
"Borrower") in certain premises located in the County of _____________________
and State of

___________________, as more particularly described on Exhibit B attached hereto
and made a part hereof, together with all improvements located thereon
(collectively, the "Mortgaged Property"), and the note secured thereby (said
note, and any extensions, modifications or substitutions thereof, being
hereinafter referred to as the "Senior Note"), evidencing and securing, a
certain loan made by the Senior Mortgagee to the Borrower (the "Senior Loan");
and

 

WHEREAS, the Borrower is about to execute and deliver to the Subordinate
Mortgagee

(i) a note (said note, and any extensions, modifications or substitutions
thereof, being hereinafter referred to as the "Subordinate Note") in the
principal sum of _______________________________________Dollars
($________________); (ii) a subordinate mortgage (said mortgage, and any
extensions, modifications, substitutions and consolidations thereof, being
hereinafter referred to as the "Subordinate Mortgage") securing said Subordinate
Note; and (iii) a collateral assignment of leases and rents covering the
Mortgaged Property, evidencing and securing a certain subordinate loan to be
made by the Subordinate Mortgagee to the Borrower (the "Subordinate Loan"); and

 

WHEREAS, the Subordinate Mortgage is intended to be recorded immediately prior
to this Agreement in the office of ___________ County, State of ___________; and

 

WHEREAS, the Senior Mortgagee is unwilling to allow the Borrower to further
encumber the Mortgaged Property with the Subordinate Mortgage unless the
Subordinate Mortgage is subordinated to the Senior Mortgage in the manner
hereinafter set forth;

 

NOW, THEREFORE, in consideration of the mutual promises contained herein and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged by the parties hereto, the Subordinate Mortgagee and the
Senior Mortgagee hereby agree as follows:

 

(1)        The Subordinate Mortgage, any other document evidencing, securing or

guaranteeing the indebtedness secured by the Subordinate Mortgage or otherwise
executed in connection with the Subordinate Mortgage (collectively, together
with any extensions, refinancing, modifications, substitutions or consolidations
thereof, being hereinafter collectively referred to as the "Subordinate Loan
Documents") and all advances made thereunder are hereby, and shall continue to
be, subject and subordinate in lien and in payment to the lien and payment of
the Senior Mortgage and any other document evidencing, securing or guaranteeing,
the indebtedness secured by the Senior Mortgage or otherwise executed in
connection with the Senior Mortgage (collectively, together with any extensions,
refinancing, modifications, substitutions or consolidations thereof, being
hereinafter collectively referred to as the "Senior Loan Documents") and all
advances made thereunder without regard to the application of such advances,
together with all interest, prepayment premiums and all other sums due under the
Senior Loan Documents.  All of the terms, covenants and conditions of the
Subordinate Mortgage and the Subordinate Loan Documents are hereby, and shall
continue to be, subordinate to all of the terms, covenants and conditions of the
Senior Mortgage and the Senior Loan Documents.  The foregoing shall apply,
notwithstanding the availability of other collateral to the Senior Mortgagee or
the actual date and time of execution, delivery, recordation, filing or
perfection of the Senior Mortgage or the Subordinate Mortgage, or the lien or
priority of payment thereof, and notwithstanding the fact that the Senior Loan
or any claim for the Senior Loan is subordinated, avoided or disallowed, in
whole or in part, under Title 11 of the United States Code (the "Bankruptcy
Code") or other applicable federal or state law.  In the event of a proceeding,
whether voluntary or involuntary, for insolvency, liquidation, reorganization,
dissolution, bankruptcy or other similar proceeding pursuant to the Bankruptcy
Code or other applicable federal or state law, the Senior Loan shall include all
interest accrued on the Senior Loan, in accordance with and at the rates
specified in the Senior Loan Documents, both for periods before and for periods
after the commencement of any of such proceedings, even if the claim for such
interest is not allowed pursuant to applicable law.

 

(2)        In addition, without limiting the foregoing, the Subordinate
Mortgagee agrees that all rights of the Subordinate Mortgagee under the
Subordinate Mortgage or under the Subordinate Loan Documents in and to the
Mortgaged Property and the proceeds thereof including assignments of leases and
rents, issues and profits and the rights with respect to insurance proceeds and
condemnation awards) shall be expressly subject and subordinate:

 

(a)        to the rights of the Senior Mortgagee in and to the Mortgaged
Property and the proceeds thereof (including assignments of leases and rents,
issues and profits and rights with respect to insurance proceeds and
condemnation awards) on the terms set forth in the Senior Mortgage and the
Senior Loan Documents; and

 

(b)    to any and all advances made and other expenses incurred under, and as
permitted in, the Senior Mortgage and the Senior Loan Documents.

 

(3)        The Subordinate Mortgagee hereby represents and warrants that (a) it
is now the owner and holder of the Subordinate Mortgage; (b) the Subordinate
Mortgage is now in full force and effect; (c) the Subordinate Mortgage has not
been modified or amended; (d) the Borrower is not in default in the observance
and/or performance of any of the obligations thereunder required to be observed
and performed by the Borrower; (e) no event has occurred, which, with the
passing of time or the giving of notice or both would constitute a default
thereunder; (f) all payments due thereon to and including the date hereof, have
been paid in full; (g) the principal balance of the Subordinate Mortgage is as
set forth on Exhibit C hereto; (h) interest on the principal balance shall be
calculated at the annual rate of interest as set forth on Exhibit C hereto; (i)
no scheduled monthly payments under the Subordinate Note have been prepaid; and
(j) any rights of the Subordinate Mortgagee in and to the lien, estate or other
interest in the Mortgaged Property are not subject to the rights of any third
parties by way of subrogation, indemnification or otherwise.

 

(4)           The Subordinate Mortgagee hereby agrees that so long as any sum
shall remain outstanding on the Senior Loan Documents:

 

(a)        The Subordinate Mortgagee shall simultaneously send to the Senior
Mortgagee due notice of all defaults under the Subordinate Loan Documents as
well as copies of all notices required to be delivered to the Borrower under the
Subordinate Loan Documents.  Notice under the Subordinate Mortgage shall not be
deemed effective until such notice has been received by the Senior Mortgagee. 
The Senior Mortgagee shall have the right, but shall not have any obligation
whatsoever, to cure any such default within ten (10) days after the expiration
of the applicable grace period permitted to the Borrower under the Subordinate
Loan Documents.

 

(b)        The Subordinate Mortgagee shall not, without the prior written
consent of the Senior Mortgagee take any Enforcement Action (hereinafter
defined).  For the purposes of this Agreement, the term "Enforcement Action"
shall mean with respect to the Subordinate Loan Documents, the acceleration of
all or any part of the indebtedness secured by the Subordinate Loan Documents,
any foreclosure proceedings, the exercise of any power of sale, the acceptance
by the holder of the Subordinate Mortgage of a deed or assignment in lieu of
foreclosure, the obtaining of a receiver, the seeking of default interest, the
taking of possession or control of the Mortgaged Property, the suing on the
Subordinate Note or any guaranty or other obligation contained in the
Subordinate Loan Documents, the exercising of any banker's lien or rights of
set-off or recoupment, the commencement of any bankruptcy, reorganization or
insolvency proceedings against the Mortgagor under any federal or state law, or
the taking of any other enforcement action against the Mortgaged Property;

 

(c)        In the event (i) the Senior Loan becomes due or is declared due and
payable prior to its stated maturity, (ii) the Subordinate Mortgagee receives
any prepayment of principal or interest, in part or in whole, under the
Subordinate Mortgage contrary to the terms of the Subordinate Loan Documents,
(iii) Borrower is in default under the Senior Loan Documents, or (iv) any
payment, distribution, division or application, partial or complete, voluntary
or involuntary, by operation of law or otherwise, by or on behalf of Borrower,
or of all or any part of the property, assets or business of the Borrower or the
proceeds thereof, in whatever form, is made to any creditor or creditors of the
Borrower or to any holder of indebtedness of the Borrower by reason of or in
connection with any liquidation, dissolution or other winding up of the Borrower
or its business, or any receivership or custodianship for the Borrower of all or
substantially all of its property, or any insolvency or bankruptcy proceedings
or composition or restructuring of any debts of Borrower or assignment for the
benefit of creditors or any proceeding by or against the Borrower for any relief
under any bankruptcy, reorganization or insolvency law or laws, federal or
state, or any law, federal or state, relating to the relief of debtors,
readjustment of indebtedness, reorganization, composition or extension, then,
and in any such event, any payment or distribution of any kind or character,
whether in cash, property or securities which shall be payable or deliverable
with respect to any or all of the Subordinate Loan shall be paid forthwith or
delivered directly to the Senior Mortgagee for application to the payment of the
Senior Loan to the extent necessary to make payment in full of all sums due
under the Senior Loan remaining unpaid after giving effect to any concurrent
payment or distribution to the Senior Mortgagee or, received by the Subordinate
Mortgagee, shall be held in trust by the Subordinate Mortgagee, for the benefit
of the Senior Mortgagee.  In any such event, the Senior Mortgagee may, but shall
not be obligated to, demand, claim and collect any such payment or distribution
that would, but for these subordination provisions, be payable or deliverable
with respect to the Subordinate Loan.  Subordinate Mortgagee hereby grants to
Senior Mortgagee an irrevocable power of attorney coupled with an interest for
the purpose of exercising any and all rights and remedies available to Senior
Mortgagee pursuant to this Paragraph 4(c).  In the event of the occurrence of
(i), (ii) or (iii) above and until the Senior Loan shall have been fully paid
and satisfied and all of the obligations of the Borrower to the Senior Mortgagee
have been performed in full, no payment shall be made to or accepted by the
Subordinate Mortgagee in respect of the Subordinate Loan;

 

(d)        No tenant under any lease of any portion of the Mortgaged Property
will           be made a party defendant in any foreclosure of the Subordinate
Mortgage nor       will any Enforcement Action or any other action be taken that
would terminate any leases or other rights held by or granted to or by third
parties with respect to the Mortgaged Property;

 

(e)        (i) If, after the consent required under paragraph 4(b) above has
been obtained, any action or proceeding shall be brought to foreclose the
Subordinate Mortgage or commence any other Enforcement Action, no portion of the
rents, issues and profits of the Mortgaged Property shall be collected except
through a receiver appointed by the court in which such foreclosure action or
proceeding is brought, after due notice of the application for the appointment
of such receiver shall have been given to the Senior Mortgagee and the rents,
issues and profits so collected by such receiver shall be applied first to the
payment of maintenance of taxes and insurance on the Mortgaged Property, and
then to the payment of principal and interest due and owing on the Senior
Mortgage prior to the payment, if any, of any principal or interest due and
owing on the Subordinate Mortgage; (ii) if during the pendency of any such
foreclosure action or proceeding, an action or proceeding shall be brought by
the Senior Mortgagee for the foreclosure of the Senior Mortgage and an
application is made by the Senior Mortgagee for an extension of such
receivership for the benefit of the Senior Mortgagee, all such rents, issues and
profits held by such receiver as of the date of such application shall be
applied by the receiver solely for the benefit of the Senior Mortgagee, and the
Subordinate Mortgagee shall not be entitled to any portion thereof until all
sums due and owing pursuant to the Senior Mortgage have been paid in full and
applied as aforesaid; (iii) notice of the announcement of any foreclosure of the
Subordinate Mortgage shall be given to the Senior Mortgagee and true copies of
all notices thereof and papers served or entered in such action shall be
delivered to the Senior Mortgagee;

 

(f)         In the event the Senior Mortgagee shall release, for the purposes of
restoration of all or any part of the improvements on or within the Mortgaged
Property, its right, title and interest in and to the proceeds under policies of
insurance thereon, and/or its right, title and interest in and to any awards, or
its right, title and interest in and to other compensation made for any damages,
losses or compensation for other rights by reason of a taking in eminent domain,
the Subordinate Mortgagee shall release for such purpose all of its right, title
and interest, if any, in and to all such insurance proceeds, awards or
compensation and the Subordinate Mortgagee agrees that the balance of such
proceeds remaining shall be applied to the reduction of principal under the
Senior Mortgage, and if the Senior Mortgagee holds such proceeds, awards or
compensation and/or monitors the disbursement thereof, the Subordinate Mortgagee
agrees that the Senior Mortgagee shall also hold and monitor the disbursement of
such proceeds, awards and compensation to which the Subordinate Mortgagee is
entitled.  Nothing contained in this Agreement shall be deemed to require the
Senior Mortgagee, in any way whatsoever, to act for or on behalf of the
Subordinate Mortgagee or to

hold or monitor any proceeds, awards or compensation in trust for or on behalf
of the Subordinate Mortgagee, and all or any of such sums so held or monitored
may be commingled with any funds of the Senior Mortgagee;

 

(g)        If the Subordinate Mortgagee shall acquire by indemnification,
subordination or otherwise, any lien, estate, right or other interest in the
Mortgaged Property, that lien, estate, right or other interest shall be
subordinate to the Senior Mortgage as provided herein, and the Subordinate
Mortgagee hereby waives any and all rights it may acquire by subrogation or
otherwise to the lien of the Senior Mortgage or any portion thereof;

 

(h)        The Subordinate Mortgagee shall not pledge, assign, hypothecate,
transfer, convey or sell the Subordinate Loan or any interest in the Subordinate
Loan or modify, waive or amend any of the terms or provisions of the Subordinate
Mortgage, without the prior written consent of the Senior Mortgagee; provided,
however, that the Subordinate Mortgagee may modify, amend and/or waive any
provision of the Subordinate Loan Documents without the consent or approval of
the Senior Mortgagee if, following such modification, amendment and/or waiver,
the Subordinate Loan Documents comply with the terms and provisions of
Subparagraph (c) of the Section of the Senior Mortgage entitled "Subordinate
Debt";

 

(i)         As to all leases now or hereafter in effect with respect to the
Mortgaged Property, the Subordinate Mortgagee agrees to approve all leases which
are approved by the Senior Mortgagee.  The Subordinate Mortgagee shall also
enter into recognition and non-disturbance agreements with any tenants to whom
the Senior Mortgagee has granted recognition and non-disturbance, on the same
terms and conditions given by the Senior Mortgagee;

 

(j)         The Subordinate Mortgagee hereby expressly consents to and
authorizes, at the option of the Senior Mortgagee, the release of all or any
portion of the Mortgaged Property from the lien of the Senior Mortgage, and
hereby waives any equitable right in respect of marshalling it might have, in
connection with any release of all or any portion of the Mortgaged Property by
the Senior Mortgagee under the Senior Mortgage, to require the separate sales of
any portion of the Mortgaged Property or to require the Senior Mortgagee to
exhaust its remedies against any portion of the Mortgaged Property, or any
combination of the portions of the Mortgaged Property or any other collateral,
or to require the Senior Mortgagee to proceed against any portion of the
Mortgaged Property or combination of the portions of the Mortgaged Property or
any other collateral, before proceeding against any other portion of the
Mortgaged Property or combination of the portions of the Mortgaged Property, and
further, in the event of any foreclosure, the Subordinate Mortgagee hereby
expressly consents to and authorizes, at the option of the Senior Mortgagee, the
sale, either separately or together, of all or any portion of the Mortgaged
Property;

 

(k)        The Subordinate Mortgagee shall not collect payments for the purpose
of escrowing taxes, assessments or other charges imposed on the Mortgaged
Property or insurance premiums due on the insurance policies required under the
Senior Mortgage or the Subordinate Mortgage if the Senior Mortgagee is
collecting payments for such purposes, however, the Subordinate Mortgagee may
collect payments for such purposes if the Senior Mortgagee is not collecting the
same, provided such payments shall be held in trust by the Subordinate Mortgagee
to be applied only for such purposes;

 

(l)         After request by the Senior Mortgagee, the Subordinate Mortgagee
shall within ten (10) days furnish the Senior Mortgagee with a statement, duly
acknowledged and certified setting forth the original principal amount of the
Subordinate Note, the unpaid principal balance, all accrued but unpaid interest
and any other sums due and owing thereunder, the rate of interest, the monthly
payments and that there exists no defaults under the Subordinate Loan Documents;

 

(m)       In any case commenced by or against the Borrower or a general partner
of Borrower under Chapter 11 of the Bankruptcy Code or any similar provision
thereof or any similar federal or state statute (a "Reorganization Proceeding"),
the Senior Mortgagee shall have the exclusive right to exercise any voting
rights in respect of the Senior Mortgagee and the other Senior Loan Documents,
and the Subordinate Mortgagee shall have the exclusive right to exercise any
voting rights in respect of its claims against the Borrower or a general partner
of the Borrower;

 

(n)        In any Reorganization Proceeding with respect to the Borrower or any
general partner of the Borrower, upon any payment or distribution (whether in
cash, property, securities, or otherwise) to creditors of the Borrower or any
such general partner, (i) the indebtedness under the Senior Loan Documents shall
first be paid in full in cash before the Subordinate Mortgagee shall be entitled
to receive any payment or other distribution on or in respect of indebtedness
under the Subordinate Loan Documents, and (ii) until all indebtedness under the
Senior Loan Documents is paid in full in cash, any payment or distribution to
which the Subordinate Mortgagee would be entitled but for this Subordination and
Intercreditor Agreement (whether in cash, property, securities or otherwise)
shall be made to the Senior Mortgagee.

 

(o)        In any Reorganization Proceeding with respect to the Borrower or any
general partner of the Borrower, (i) the Subordinate Mortgagee shall file a
proof of claim in respect of its claims against the Borrower or any general
partner of the Borrower and shall send to the Senior Mortgagee a copy thereof
together with evidence of the filing with the appropriate court or other
authority, (ii) if the Subordinate Mortgagee should fail to file such proof of
claim by the tenth (10th) business day before the last day for filing of proofs
of claim, or if the Senior Mortgagee reasonably believes that the proof of claim
so filed is less than the proper amount thereof, then the Senior Mortgagee may
file such proof of claim, or corrected proof of claim, on behalf of the
Subordinate Mortgagee, and (iii) if objection is made to the allowance of any
claim of the Subordinate Mortgagee, the Senior Mortgagee shall have the right to
intervene and fully participate in such proceedings and if such rights are
denied and the Subordinate Mortgagee fails to defend such claim, then the Senior
Mortgagee may defend such claim in the name of the Subordinate Mortgagee and
Subordinate Mortgagee grants to Senior Mortgagee an irrevocable power of
attorney coupled with an interest for the purpose of exercising any and all
rights and remedies available to Senior Mortgagee at law and in equity,
including without limitation such rights and remedies available to Senior
Mortgagee pursuant to this Paragraph 4; and

 

(p)        To the extent any payment under the Senior Loan Documents (whether by
or on behalf of the Borrower, as proceeds of security or enforcement of any
right of set-off or otherwise) is for any reason repaid or returned to the
Borrower or its insolvent estate, or avoided, set aside or required to be paid
to the Borrower, a trustee, receiver or other similar party under any
bankruptcy, insolvency, receivership or similar law, then the Senior Loan or
part thereof originally intended to be satisfied shall be deemed to be
reinstated and outstanding to the extent of any repayment, return, or other
action as if such payment had not occurred.

 

(5)        The Senior Mortgagee hereby consents to the placing of the
Subordinate Mortgage on the Mortgaged Property subject to the terms of this
Agreement.  This consent is limited to the Subordinate Mortgage described above
and shall not be deemed to (a) be a consent to any future encumbrances or to any
modification, renewal, extension or increase of the Subordinate Mortgage, (b) be
a waiver of the limitation on further encumbrances contained in the Senior
Mortgage, (c) be a consent to or waiver of any other term or condition of the
Senior Mortgage, or (d) prejudice any right or rights which the Senior Mortgagee
may now or in the future have under or in connection with the Senior Mortgage.

 

(6)        The Senior Mortgagee and the Subordinate Mortgagee shall cooperate
fully with each other in order to promptly and fully carry out the terms and
provisions of this Agreement. Each party hereto shall from time to time execute
and deliver such other agreements, documents or instruments and take such other
actions as may be reasonably necessary or desirable to effectuate the terms of
this Agreement.

 

(7)        No failure or delay on the part of any party hereto in exercising any
right, power or remedy hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right, power or remedy preclude any
other or further exercise thereof or the exercise of any other right, power or
remedy hereunder.

 

(8)        Each party hereto acknowledges that to the extent that no adequate
remedy at law exists for breach of its obligations under this Agreement, in the
event either party fails to comply with its obligations hereunder, the other
party shall have the right to obtain specific performance of the obligations of
such defaulting party, injunctive relief or such other equitable relief as may
be available.

 

(9)        Any notice to be given under this Agreement shall be in writing and
shall be deemed to be given when received by the party to whom it is addressed. 
Notices shall be in writing and sent by registered mail, hand delivery or by
special courier (in each case, return receipt requested).  Notices to the other
party hereto shall be sent to the address first set forth herein or such other
address or addressees as shall be designated by such party in a written notice
to the other parties.

 

(10)      In the event of any conflict between the provisions of this Agreement
and the provisions of the Subordinate Mortgage or the other Subordinate Loan
Documents, the provisions of this Agreement shall prevail.

 

(11)      No person, including, without limitation, Borrower, other than the
parties hereto and their successors and assigns as holders of the Senior
Mortgage and the Subordinate Mortgagee shall have any rights under this
Agreement.

 

(12)      This Agreement may be executed in two or more counterparts each of
which shall be deemed an original but all of which together shall constitute one
and the same instrument.

 

(13)      No amendment, supplement, modification, waiver or termination of this
Agreement shall be effective against a party against whom the enforcement of
such amendment, supplement, modification, waiver or termination would be
asserted, unless such amendment, supplement, modification, waiver or termination
was made in a writing signed by such party.

 

(14)      In case any one or more of the provisions contained in this Agreement,
or any application thereof, shall be invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
contained herein, and. any other application thereof, shall not in any way be
affected or impaired thereby.

 

(15)      This Agreement shall be construed in accordance with and governed by
the laws of the state where the Mortgaged Property is located.

 

(16)      This Agreement shall bind and inure to the benefit of the Senior
Mortgagee and the Subordinate Mortgagee and their respective successors,
permitted transferees and assigns.

 

 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first above written.

 

[ADD SIGNATURES, ACKNOWLEDGMENTS AND EXHIBITS]

 

 